Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 1 of 188 PageID: 1



Dianne M. Nast
(NJ #012611976)
NastLaw LLC
1101 Market Street
Suite 2801
Philadelphia, Pennsylvania 19107
Telephone: (215) 923-9300

Attorney for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                 :
FWK Holdings, LLC, individually and on behalf of :
all others similarly situated,                   :
                                                 :
                        Plaintiff,               :
                                                 :            Case No.
        v.                                       :
                                                 :
NOVO NORDISK INC.,                               :            CLASS ACTION COMPLAINT
ELI LILLY AND COMPANY,                           :
SANOFI-AVENTIS U.S., LLC,                        :
CVS HEALTH CORPORATION,                          :            DEMAND FOR JURY TRIAL
CAREMARK RX, LLC,                                :
EXPRESS SCRIPTS HOLDING COMPANY,                 :
EXPRESS SCRIPTS, INC., and                       :
OPTUM RX, INC.,                                  :
                                                 :
                         Defendants.             :
                                                 :

        FWK Holdings, LLC (“FWK” or “Plaintiff”) with its principal place of business located at

800 Roosevelt Building A Suite 120 in Glen Ellyn, Illinois, individually and on behalf of all other

persons and entities similarly situated, alleges the following based upon personal knowledge as to

Plaintiff, and information and belief. Plaintiff believes that substantial evidentiary support exists

for the allegations set forth herein.
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 2 of 188 PageID: 2




                                 I. SUMMARY OF CLAIMS

       1.      Plaintiff brings this action against three manufacturers of analog insulin

medications—Eli Lilly and Company (“Lilly”), Novo Nordisk Inc. (“Novo”), and Sanofi-Aventis

U.S., LLC (“Sanofi”) (collectively, the “Manufacturer Defendants”) and the four main Pharmacy

Benefit Managers (“PBMs”) in the United States: CVS Health Corporation (“CVS”), Caremark

Rx, (“Caremark”), Express Scripts, Inc. (“Express Scripts”), and OptumRx, Inc. (“OptumRx”)

(collectively, the “PBM Defendants”).

       2.      Plaintiff asserts claims on behalf of itself and on behalf of three Direct Purchaser

Classes (the “Classes”) of analog insulin drugs: (1) Direct Purchasers of NovoLog® (“NovoLog”)

and Humalog® (“Humalog”) from Defendants Eli Lilly and Company and Novo Nordisk Inc.

during the period January 1, 2009 through the present; (2) Direct Purchasers of Lantus® (“Lantus”)

and Levemir® (“Levemir”) from Defendants Sanofi-Aventis U.S., LLC and Novo Nordisk Inc.

during the period January 1, 2009 through the present; and (3) Robinson-Patman Act Direct

Purchasers of NovoLog, Humalog, Lantus, and Levemir. The time period of January 1, 2009

through the present is referred to herein as “Class Period” and is applicable to each Class.

       3.      During the Class Period, FWK purchased approximately $113,143,774.13 of

Lantus directly from Sanofi, approximately $25,455,136.10 of Levemir and $64,418,385.92 of

Novolog directly from Novo, and approximately $45,419,536.95 of Humalog directly from Lilly.

       4.      Defendants have collectively and unlawfully colluded to restrain and/or eliminate

competition by engaging in an anticompetitive conspiracy designed to foreclose competition in the

market for analog insulin drugs in the United States, in violation of Section 1 of the Sherman Act.

This misconduct enabled Defendants to overcharge direct purchasers for analog insulin drugs.

A.     Antitrust Claims

                                                 2
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 3 of 188 PageID: 3



          5.    Defendants engaged in an overarching scheme to fix the prices of analog insulin

drugs for direct purchasers. Beginning in or about 2009, Defendants together made successive,

lockstep price increases for analog insulin drugs without valid economic justification. Such price

increases occurred despite the absence of any changes in the Defendants’ analog insulins that

would justify higher prices. Faced with impending expiration of patents covering their analog

insulin products and looming generic entry to the market, Defendants entered anticompetitive

agreements to artificially inflate prices and maximize profits. Defendants deprived Plaintiff and

members of the Classes of a competitive market for analog insulin drugs.

          6.    Defendants also knowingly and willfully acquired, maintained, enhanced and

unlawfully exercised monopoly power in the analog insulin market through their anti-competitive

agreements with the specific intent to monopolize the analog insulin market, and preventing

competition in the market, in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

          7.    Further, Defendants knowingly and willfully violated the Robinson-Patman Act,

15 U.S.C. § 13.

          8.    Defendants’ conduct caused Plaintiff and members of the Classes to pay

considerably higher prices.

          9.    Absent the Defendants unlawful agreement to improperly raise analog insulin

prices, Plaintiff and members of the Classes would have paid much less in a competitive market

for the analog insulins they purchased.

          10.   The damages suffered by Plaintiff and members of the Classes therefore arise as a

direct and proximate result of Defendants’ scheme and agreement to inflate and fix analog insulin

prices.




                                                3
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 4 of 188 PageID: 4



       11.     Plaintiff, on behalf of themselves and members of the Classes, seeks redress for the

overcharge damages sustained as a result of Defendants’ unlawful conspiracy and other

anticompetitive conduct in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. But for

Defendants’ anticompetitive conduct, Plaintiff and members of the Classes would not have paid

supra-competitive prices for analog insulin drugs.

B.     RICO Claims

       12.     Plaintiff seeks to recover damages incurred by itself and members of the Classes

due to Defendants’ “Price Inflation Schemes,” described herein, perpetrated to artificially inflate

the insulin prices paid by members of the Classes.

       13.     Defendants conducted their Price Inflation Schemes through repeated acts of mail

and wire fraud that amounted to a pattern of racketeering activity in violation of the federal

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq., and

New Jersey’s Racketeer Influenced and Corrupt Organizations Act (“New Jersey RICO”),

N.J.S.A. § 2C:41-1 et seq. Defendants’ false representations concerned the distributor and retail

prices of Humalog, Novolog, Lantus, and Levemir.

       14.     Pursuant to their Price Inflation Schemes, the Manufacturer Defendants separately

conspired with each of the PBM Defendants to unlawfully drive up the “Wholesale Acquisition

Price” or “WAC” price of the analog insulin drugs. The ultimate price paid by Plaintiff and

members of the Classes for the analog insulin drugs (“Direct Purchaser Prices”) is tied to, or

tethered, to the WAC. As WAC rises so do Direct Purchaser Prices.

       15.     A rising WAC, in turn, unlawfully drove up the “Average Wholesale Price”

(“AWP”) for these same drugs paid by consumers farther down in the stream of commerce. There

was a quid pro quo. Under the Price Inflation Schemes, the Manufacturer Defendants received


                                                4
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 5 of 188 PageID: 5



favorable treatment on the PBM Defendants’ “formulary” lists, and in return, the PBM Defendants

received an unlawfully inflated “spread” between the AWP price and the actual, net selling price.

The spread was significant to PBM Defendants because it determines the compensation they

receive from their health insurer clients.1 The first step in the process, however, is for the

Manufacturer Defendants to raise WAC prices, to the detriment to Plaintiff and members of the

Classes.

          16.   Pharmaceutical wholesalers, like Plaintiff and many members of the Classes, sell

pharmaceuticals to pharmacies directly, but PBM’s determine the prices insurers ultimately pay

for those medications. PBM manage prescription medication benefits for health insurers, among

others. The PBM Defendants, specifically, were responsible for managing the prescription

medication benefits maintained by approximately 180 million Americans, or 80% of the insured

public.

          17.   PBM Defendants fulfill their role by negotiating directly with the Manufacturer

Defendants and other drug manufacturers on behalf of health insurers to determine the real retail

prices of analog insulins and other pharmaceuticals. PBM Defendants negotiate discounts from

the AWP prices that manufacturers such as Manufacturer Defendants publish with respect to their

products.

          18.   In theory, this is supposed to work to the benefit of insureds/consumers. After

consumers purchased the Manufacturer Defendants’ analog insulins (or other medications) at



1
       Additionally, PBM’s have written their contracts to retain for themselves other payments
from the Defendant Drug Manufacturers, including among other things discounts,
“administrative or other fees,” and/or side deals, and thus, the Defendant PBMs profit
handsomely from rebates. PBM’s misleading label these various rebates and fees in such ways
to retain control over the amount of kickbacks they keep for themselves.


                                                5
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 6 of 188 PageID: 6



physical or online pharmacies, the Manufacturer Defendants pay the PBM Defendants “rebates”

equal to the difference between the Manufacturer Defendants’ published AWP prices and the

negotiated “net selling prices” secretly agreed upon by the Manufacturer Defendants and the PBM

Defendants. The money paid by Plaintiff and members of the Classes to the Manufacturer

Defendants for inflated WAC prices is used to pay these rebates.

       19.     The PBM Defendants then give a portion of the rebate to their health insurer clients,

keeping the remainder for themselves. By inflating WAC prices, and ultimately, AWP prices of

their analog insulins, the Manufacturer Defendants provided the PBM Defendants with

significantly greater “spreads” that the PBMs utilized to enhance the compensation they received

from their insurer clients, purportedly for “negotiating” rebates from legitimate AWP prices.

       20.     That pricing strategy directly served the PBM Defendants’ interests in augmenting

the payments they received for purportedly negotiating with the Manufacturer Defendants to

receive discounts from their analog insulins’ AWP prices.

       21.     When a Manufacturer Defendant enlarges the spread between a drug’s AWP and

net price, Plaintiff and members of the Classes are forced to pay higher price because the AWP

price is moved via changes to the WAC price.

       22.     Promoting the PBM Defendants’ interests in that manner also served the

Manufacturer Defendants’ financial interests because the PBMs play a critical role in determining

which medications receive favorable treatment on the lists of approved medications, or

“formularies,” that PBMs create for their insurer clients.

       23.     When two or more branded medicines fall into the same therapeutic category and

have similar effectiveness and safety profiles (as is the case with the analog insulins), a PBM is in




                                                 6
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 7 of 188 PageID: 7



the position to exclude one of the medications from the PBM’s formulary, or at least to place that

medication in a non-preferred position on the formulary.

       24.     When a drug is excluded from a formulary or placed in a non-preferred position,

health insurers using that formulary will make their plan beneficiaries shoulder a greater

percentage, or all, of the disadvantaged product’s cost.

       25.     As a result, in the branded analog insulin therapeutic category, the PBM Defendants

can employ formulary placement to push a significant volume of sales toward or away from

particular products.

       26.     In a well-functioning, non-fraudulent market for products like the Manufacturer

Defendants’ analog insulins, the PBM Defendants would exercise the leverage they possess by

virtue of their role in creating formularies to negotiate real price discounts from drug

manufacturers, including the Manufacturer Defendants.

       27.     In other words, the PBM Defendants should negotiate discounts or rebates that

lower the manufacturers’ net selling prices and then use those reductions as legitimate bases to

confer formulary status to the least costly medication.

       28.     Throughout the Class Period, however, Defendants employed their Price Inflation

Schemes to increase WAC prices, which lead to higher AWP prices, which lead to increases in the

spread discussed herein.

       29.     As a quid pro quo for Defendants’ assistance, the PBM Defendants provided the

Manufacturer Defendants with favorable formulary placements for their analog insulins that served

to maintain the enormous profits that the Manufacturer Defendants generated from those

medications.




                                                 7
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 8 of 188 PageID: 8



       30.     Throughout the Class Period, each Manufacturer Defendant incrementally raised

its WAC prices, leading to higher AWP prices that were just slightly more than its competitors

while making roughly equivalent offsetting payoffs to the PBM Defendant in each enterprise. That

tactic induced the PBM Defendants to keep the insulin manufactured by the Manufacturer

Defendants generating the largest spreads on the PBM Defendants’ formularies or in a preferred

formulary position.

       31.     In effect, the Price Inflation Schemes allowed the Manufacturer Defendants to trade

the inflated AWP prices (via inflated WAC prices) that enhanced the PBM Defendants’ bottom

lines for the preferred formulary positions that augmented the Manufacturer Defendants’ profits.

       32.     As a result, formulary decisions for analog insulins are increasingly made based on

inflated AWP prices (and corresponding spread inflation) that pad the PBM Defendants’ profits.

       33.     Defendants’ conduct caused Plaintiff and members of the Classes to pay

considerably higher prices.

       34.     Unbeknownst to members of the Classes, the Manufacturer Defendants utilized a

substantial portion of the payments received from Plaintiff and members of the Classes to fund the

kickbacks, i.e., rebates, to the PBM Defendants that were required to maintain favorable formulary

positions.

       35.     Over time, the Manufacturer Defendants have engaged in an arms race of false price

increases to the detriment of Plaintiff and members of the Classes.

       36.     Between 2014 and 2019, for example, the Manufacturer Defendants raised the

AWP prices for their analog insulins by over 150% by raising WAC prices first.




                                                8
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 9 of 188 PageID: 9



       37.     Because of Defendants’ Price Inflation Schemes, the Direct Purchaser Prices paid

by Plaintiff and members of the Classes to purchase the Manufacturer Defendants’ analog insulins

experienced similar unjustifiable growth.

       38.     Those dramatic increases have occurred despite the absence of any change in the

Manufacturer Defendants’ analog insulins.

       39.     The Manufacturer Defendants’ false representations about prices defrauded

Plaintiff and members of the Classes, who had no reason to believe that the Direct Purchaser Prices

that Defendants quoted were inflated to fund the kickback payments to the PBM Defendants.

       40.     Likewise, because the Manufacturer Defendants repeatedly announced their

fraudulently inflated WAC prices for analog insulin publicly, Plaintiff and members of the Classes

reasonably believed that the Direct Purchaser Prices were reasonable and fair approximations of

the actual cost of their analog insulins.

       41.     Had Defendants published prices that reasonably approximated their analog

insulins’ true costs, Plaintiff and members of the Classes would have paid much less for the analog

insulins they purchased.

       42.     Plaintiff and members of the Classes’ damages therefore arise as a direct and

proximate result of Defendants’ Price Inflation Schemes, which they perpetrated through acts of

mail and wire fraud that amount to a pattern of racketeering activity under the federal RICO and

New Jersey RICO statutes.

       43.     During the Class Period, Defendants employed the RICO enterprises that they

formed to enrich themselves at the expense of Plaintiff and members of the Classes who paid for

their analog insulins based on the fraudulently inflated Direct Purchaser Prices.




                                                 9
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 10 of 188 PageID: 10



         44.     Pursuant to the terms of those statutes, Defendants are liable to Plaintiff and

 members of the Classes for damages, treble damages, and the costs and attorneys’ fees incurred in

 prosecuting this action.

                               II. JURISDICTION AND VENUE

         45.     This Court has jurisdiction over the subject matter of this action pursuant to 18

 U.S.C. § 1965, Section 1 of the Sherman Act, 15 U.S.C. § 1, and Sections 4 and 16 of the Clayton

 Act, 15 U.S.C. §§ 15, 26. Further, this Court has jurisdiction under 28 U.S.C. §§ 1331, 1337(a).

         46.     Venue is proper in this District pursuant to 18 U.S.C. § 1965 , 15 U.S.C. §§ 15 and

 22 and 28 U.S.C. § 1391(b) and (c) because, during the Class Period, Defendants: (a) resided in

 this District; (b) transacted business in the United States, including in this District; (c) were found

 in this District; and (d) maintained agents here.

         47.     Courts in this District are already adjudicating parallel class action litigation

 commenced by consumers who have sued Defendants for perpetrating their unlawful scheme to

 inflate analog insulin prices. See In re Insulin Pricing Litig., No. 17-699 (D.N.J).

         48.     During the Class Period, Defendants sold and shipped analog insulin drugs in a

 continuous and uninterrupted flow of interstate commerce, which included sales of analog insulin

 drugs in this District and throughout the United States. Defendants’ conduct had a direct,

 substantial, and reasonably foreseeable effect on interstate commerce in the United States,

 including in this District.

         49.     Throughout the Class Period, Defendants also perpetrated their pattern of

 racketeering activity through their use of the U.S. mail and interstate and international wires. This

 Court has personal jurisdiction over each Defendant because, inter alia: (a) Defendants maintain

 their principal places of business in this District; (b) Defendants transacted business throughout


                                                     10
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 11 of 188 PageID: 11



 the United States, including in this District; (c) Defendants participated in the selling and

 distribution of analog insulin drugs throughout the United States, including in this District; (d)

 Defendants had and maintained substantial contacts with the United States, including in this

 District; (e) Defendants were engaged in an unlawful conspiracy and were members of unlawful

 enterprises designed to inflate the prices for analog insulin drugs; and (f) those conspiracies and

 enterprises were directed at and had the intended effect of causing injury to persons residing in,

 located in, or doing business throughout the United States, including in this District.

                                       III. THE PARTIES

 A.      Plaintiff

         50.     Plaintiff is a limited liability company organized under the laws of the State of

 Illinois, with its principal place of business located in Glen Ellyn, Illinois. Plaintiff is the assignee

 of antitrust and other claims of Frank W. Kerr Co (“FWK”).

         51.     Based on information currently available, during the Class Period, FWK purchased

 approximately $113,143,774.13 of Lantus directly from Defendant Sanofi, purchased

 approximately $25,455,136.10 of Levemir and $64,418,385.92 of Novolog directly from

 Defendant Novo, and purchased approximately $45,419,536.95 of Humalog directly from

 Defendant Lilly.

         52.     As a direct and proximate result of Defendants’ unlawful conduct, FWK paid

 artificially inflated Direct Purchaser Prices for the NovoLog, Humalog, Lantus and Levemir that

 it purchased directly from Defendants.

 B.      Defendants

         53.     Defendant Novo is a Delaware corporation with its principal place of business

 located at 800 Scudders Mill Road, Plainsboro, New Jersey 08536. Novo is one of the largest


                                                    11
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 12 of 188 PageID: 12



 producers of insulin drugs in the U.S. During the Class Period, Novo manufactured and sold

 NovoLog and Levemir, among other insulin drugs, to purchasers in this District and throughout

 the United States.

        54.       Defendant Lilly is an Indiana corporation with its principal place of business

 located at Lilly Corporate Center, Indianapolis, Indiana 46285. During the Class Period, Lilly

 manufactured and sold Humalog to purchasers in this District and throughout the United States.

        55.       Defendant Sanofi is a Delaware limited liability corporation with its principal place

 of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807. During the Class

 Period, Sanofi manufactured and sold Lantus to purchasers in this District and throughout the

 United States.

        56.       Defendant CVS Health Corporation is a corporation organized under the laws of

 Delaware and headquartered at One CVS Drive, Woonsocket, Rhode Island 02895. CVS Health

 is a pharmacy benefit manager and, as such, contracts on behalf of health plans and insurers with

 Novo Nordisk, Eli Lilly, and Sanofi for purchase of the analog insulin medications these

 pharmaceutical companies make.

        57.       Defendant Caremark Rx, LLC is a Delaware limited liability company and an

 immediate or indirect parent of many subsidiaries, including pharmacy benefit management

 subsidiaries. Caremark Rx, LLC is a subsidiary of Defendant CVS Health Corporation.

 Defendant Caremark Rx, Inc. is a corporation organized under the laws of Delaware and

 headquartered at 211 Commerce Street, Suite 800 Nashville, Tennessee 37201. Caremark Rx,

 Inc. is an immediate or indirect parent of many subsidiaries, including pharmacy benefit

 management subsidiaries, and a subsidiary of Defendant CVS Health Corporation. Collectively,




                                                   12
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 13 of 188 PageID: 13



 Defendant CVS Health Corporation, Defendant Caremark Rx, LLC and Defendant Caremark Rx,

 Inc. are referred to as “CVS Health.”

        58.     Defendant Express Scripts Holding Company is a Delaware corporation. Its

 principal place of business is at 1 Express Way, St. Louis, Missouri 63121.

        59.     Defendant Express Scripts, Inc. is a corporation organized under the laws of

 Delaware and headquartered at 1 Express Way, St. Louis, Missouri 63121. Express Scripts is a

 pharmacy benefit manager and, as such, contracts on behalf of health plans and insurers with

 Novo Nordisk, Eli Lilly, and Sanofi for purchase of the analog insulin mediations these

 pharmaceutical companies make. Defendant Express Scripts, Inc. is a subsidiary of Defendant

 Express Scripts Holding Company. Defendant Express Scripts, Inc., and Defendant Express

 Scripts Holding Company are collectively referred to as “Express Scripts.”

        60.     Defendant UnitedHealth Group, Inc. (“UnitedHealth”) is a Delaware corporation

 with its principal place of business at 9900 Bren Road East, Minnetonka, Minnesota 55343.

 UnitedHealth is a diversified managed healthcare company. UnitedHealth offers products and

 services including health insurance plans through its wholly owned subsidiaries and prescription

 drugs through its PBM, OptumRx.

        61.     Defendant OptumRx, Inc. is a corporation organized under the laws of California

 and headquartered at 2300 Main St., Irvine, California 92614. OptumRx is a pharmacy benefit

 manager and, as such, contracts on behalf of health plans and insurers with Novo Nordisk, Eli

 Lilly, and Sanofi for purchases of the analog insulin medications these pharmaceutical

 companies make. Collectively, Defendant OptumRx and Defendant UnitedHealth are referred to

 as “OptumRx.”




                                                13
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 14 of 188 PageID: 14



        62.     Defendants have engaged in the conduct alleged in this Complaint, and/or the

 Defendants’ officers, agents, employees or representatives have engaged in the alleged conduct

 while actively involved in the management of Defendants’ business and affairs and acting within

 the scope of their employment.

        63.     Upon information and belief, various other companies and individuals, not named

 as Defendants in this Complaint, may have participated as co-conspirators in the violations alleged

 herein, and aided, abetted and performed acts and made statements in furtherance of such

 conspiracy.

        64.     The true names and capacities, whether individual, corporate, associate or

 representative is unknown to Plaintiff at this time. Plaintiff may amend this Complaint, as

 necessary, to allege the true names and capacities of additional co-conspirators as their identities

 become known through discovery.

        65.     The acts alleged herein that were done by each of the co-conspirators were fully

 authorized by each of those co-conspirators, or ordered, or committed by duly authorized officers,

 managers, agents, employees or representatives of each co-conspirator while actively engaged in

 the management, direction, or control of its affairs

                                IV.FACTUAL ALLEGATIONS

        A.      The Prevalence of Diabetes in the U.S.

        66.     Diabetes is an increasingly common disease in the U.S. that occurs in patients who

 have a lack of insulin production or an inability to respond to insulin.

        67.     Insulin, which regulates metabolic processes in the body, is created by the pancreas.

 Insulin enables cells in the body to absorb glucose from the blood. Glucose serves as energy for

 cells or is converted to fat for storage. Insulin also regulates the breakdown of fat and protein.


                                                  14
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 15 of 188 PageID: 15



            68.   As of 2014, more than 29 million people in the U.S. had Type 1 or Type 2 diabetes.2

            69.   Approximately 95% of people in the U.S. with diabetes have Type 2.3 A non-

 diabetic with high blood sugar levels may develop Type 2 diabetes. Type 2 diabetes, formerly

 known as adult-onset or noninsulin-dependent diabetes, is more common in adults and occurs

 when a patient’s body becomes resistant to insulin or when the pancreas stops producing enough

 insulin.

            B.    The Development and Importance of Analog Insulin Medications.

            70.   Analog insulin dominates the insulin market in the U.S. today.

            71.   Doctors and patients prefer analogs because they more closely mimic the way the

 human body naturally absorbs insulin released by the pancreas. As a result, insulin analogs provide

 increased treatment options.

            72.   The American Diabetes Association (the “ADA”) publishes standards of medical

 care in diabetes.4 The ADA recommends insulin analogs for both Type 1 and Type 2 diabetes

 patients.

            73.   Physicians uniformly prescribe analog insulins for Type 1 patients. Analog insulin

 is considered the most convenient initial insulin regimen by the ADA for Type 2 diabetes patients,

 and physicians prefer to prescribe analog insulins for Type 2 patients.




 2
         See About Diabetes, Centers for Disease Control and Prevention, CDC.GOV,
 https://www.cdc.gov/diabetes/basics/diabetes.html.
 3
         See Infographics, American Diabetes Association, DIABETES.ORG, http://diabetes-
 new.pub30.convio.net/diabetes-basics/statistics/infographics.html?loc=db-slabnav.
 4
         See “American Diabetes Association Standards of Medical Care in Diabetes – 2017”, THE
 JOURNAL OF CLINICAL AND APPLIED RESEARCH AND EDUCATION, DIABETES CARE®, available at
 http://care.diabetesjournals.org/content/diacare/suppl/2016/12/15/40.Supplement_1.DC1/DC_40
 _S1_final.pdf.

                                                  15
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 16 of 188 PageID: 16



        74.     In 2010, 91.5% of adults who filled more than one prescription for insulin did so

 with insulin analogs.

        75.     Due to the advantages of insulin analogs, sales of human insulin products, such as

 Novolin and Humulin, have dropped drastically.

        76.     IMS data5 for 2016 show that the three top-selling insulins in the U.S. were analogs.

 Sanofi’s long-acting Lantus produced $8.87 billion in sales.         Novo’s long-acting Levemir

 produced $1.82 billion in U.S. sales in 2016. Other analog insulins also posted blockbuster sales.

 During 2016, Novo’s NovoLog produced $5.86 billion in sales, and Lilly’s rapid-acting Humalog

 produced $5.88 billion in sales.

        C.      Analog Insulin Brands Are Therapeutically Interchangeable.

        77.     The long-acting analog insulins Lantus and Levemir are very similar drugs with

 few differences that impact treatment. While not classified as generics of each other, they are

 generally considered to be therapeutically interchangeable.

        78.     Both Lantus and Levemir are available in vial and cartridge delivery forms and are

 suitable for once-daily administration.

        79.     Likewise, the rapid-acting insulins NovoLog and Humalog appear to have identical

 effects in diabetes patients. Thus, NovoLog and Humalog also are considered therapeutically

 interchangeable.

        80.     Studies show that there is no meaningful difference in the effectiveness of Levemir

 versus Lantus, or Humalog versus NovoLog. The FDA has stated that, in certain circumstances,




 5
         IMS data is provided by IMS Health, Inc. (“IMS Health”) (n/k/a IQVIA). IMS Health
 collects pricing data from retail pharmacies, including independents, chains, and pharmacies
 within food stores or mass merchandisers,
                                               16
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 17 of 188 PageID: 17



 one brand of rapid-acting insulin may be substituted for another brand of rapid-acting insulin and

 that one brand of long-acting insulin may be substituted for another brand of long-acting insulin.6

          81.   Generally, diabetes patients can easily switch insulin brands. In most states, a

 physician does not need to write a new prescription for a patient to switch insulin brands.

          D.    The Participants in the Distribution and Sale of Pharmaceutical Products.

          82.   The critical players in the prescription drug industry include pharmaceutical

 companies, direct purchasers, pharmacies, health benefit providers (such as institutional insurers,

 self-insured employers, and health and welfare plans), Pharmacy Benefit Managers (“PBMs”), and

 patient-consumers.

          83.   Pharmaceutical Companies.            Pharmaceutical companies own the rights to

 manufacture and market drugs. Pharmaceutical companies typically own or contract with facilities

 that manufacture drugs and then sell their products to the distributors, like Plaintiff and other direct

 purchasers, such as retail pharmacies. Pharmaceutical companies set the prices of their drugs.

          84.   Direct Purchasers. After production, pharmaceutical companies send their drugs

 to direct purchasers such as FDA-registered drug distributors, like Plaintiff and retail pharmacy

 outlets. Defendants establish the Direct Purchaser Prices at which Plaintiff and members of the

 Classes purchase drugs from the manufacturers.

          85.   Drug manufacturers typically send Plaintiff and members of the Classes

 notifications regarding new Direct Purchaser Prices via the U.S. mail, electronic mail or interstate

 wires.




 6
         See Information Regarding Insulin Storage and Switching Between Products in an
 Emergency,             Fedral          Drug          Administration,         FDA.ORG,
 https://www.fda.gov/drugs/emergencypreparedness/ucm085213.htm.
                                             17
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 18 of 188 PageID: 18



           86.   During the Class Period, the Direct Purchaser Prices that Plaintiff and members of

 the Classes were paid for pharmaceuticals were set by the pharmaceutical companies.

           87.   Health benefit providers. Health benefit providers include institutional insurers,

 self-insured employers, and health and welfare plans. Health benefit providers submit payments

 on behalf of insured individuals to healthcare providers (doctors and medical facilities) for services

 rendered to the insured individuals. Health insurers also cover a portion of their beneficiaries’

 drugs costs, submitting payments to pharmacies on behalf of their members. The term “health

 insurers” includes public and private entities, the latter of which includes self-insured businesses,

 insurance companies, union-run health plans, and private plans that sponsor Medicaid and

 Medicare drug benefits.

           88.   Pharmacy Benefit Managers.            PBMs effectuate financial and contractual

 arrangements between drug manufacturers, pharmacies, and health insurers. PBMs perform a

 variety of services on behalf of their health insurer clients, including negotiating prices with drug

 companies, creating formularies, managing prescription billing, constructing retail pharmacy

 networks for insurers, and providing mail-order services.

           89.   PBMs generally are not a direct link in the physical supply chain for pharmaceutical

 products. That is, in most instances, PBMs do not take possession or control of prescription drugs.

           90.   Business is booming for the PBMs. Together, they bring in more than $200 billion

 a year in revenue. They also control over 80% of the PBM market, covering 180 million insured

 people.

                        E.      The Drug Payment and Distribution Structure.

           91.   Figure 1 below illustrates the drug payment structure.




                                                  18
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 19 of 188 PageID: 19




                        Figure 1: The U.S. Drug Payment Structure7




        F.     The Defendants Have Consistently and Dramatically Increased Analog Insulin
               Prices in Lockstep to the Detriment of Plaintiff and Members of the Classes.

        92.    The Defendants have dramatically increased analog insulin prices in lockstep.

 National Drug Acquisition Costs (“NADAC”) data demonstrates that NovoLog, Humalog, Lantus,

 and Levemir prices have moved in lockstep since 2012.




 7
     Allison Tsai, The Rising Cost of Insulin, Diabetes Forecast              (Mar.   2016),
 http://www.diabetesforecast.org/ 2016/mar-apr/rising-costs-insulin.html.
                                               19
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 20 of 188 PageID: 20



        93.     Although drug companies usually rely on their research and development costs or

 purported improvements in the “clinical benefits” of their drugs to rationalize high pharmaceutical

 prices, the Defendants’ analog insulin price hikes are unrelated to those factors.

        94.     In fact, the clinical benefits of these medications have not changed for many years.

 For example, Levemir and Novolog are the exact same drugs they were 10 years ago, but the

 Defendants continue to increase the Direct Purchaser Prices and AWP prices of those drugs

 dramatically every year.

        95.     The actual cause of the rapidly escalating Direct Purchaser Prices and AWP prices

 is Defendants’ unlawful scheme to artificially increase prices.

        96.     By the end of 2017, Lilly had raised the AWP prices of Humalog to $663.00 for a

 package of pens and $343.38 for a box of cartridges. Figure 2 demonstrates Lilly’s price increases

 from 2006 to 2019 for Humalog.




                                                 20
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 21 of 188 PageID: 21



           Figure 2: Rising AWP prices of Humalog vials and pens from 2006-2019




        97.     Novo’s AWP prices (AWP) for Levemir were $504.38 for a package of pens at the

 end of 2017 and $367.19 for a vial at the end of 2018. Novo’s AWP prices for Novolog sat at

 $698.54 for a package of pens and $361.70 for a vial at the end of 2018.

        98.     Figures 3 and 4 demonstrate Novo’s price increases from 2006 to 2019 for Levemir

 and Novolog.




                                                21
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 22 of 188 PageID: 22



         Figure 3: Rising AWP prices of Levemir vials and pens from 2006-2019




                                         22
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 23 of 188 PageID: 23



              Figure 4: Rising AWP prices of Novolog vials and pens from 2006-2019




        99.      At the end of 2018, Sanofi’s AWP prices for Lantus, the top-selling analog insulin,

 was $505.36 for a package of pens and $336.93 for a vial.

        100.     Figure 5 demonstrate Sanofi’s price increases from 2006 to 2019 for Lantus vial

 and pen packages.




                                                 23
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 24 of 188 PageID: 24



            Figure 5: Rising AWP prices of Lantus vials and pens from 2006-2019.




        101.   In just five years, Sanofi and Novo raised the reported prices for Lantus and

 Levemir by 168% and 169%, respectively.

        102.   In 2016, Novo and Sanofi were responsible for the highest drug AWP price

 increases in the pharmaceutical industry. This distinction largely reflected their lockstep price

 hikes for Lantus and Levemir.

        103.   Figure 6 shows the dramatic analog insulin lockstep price hikes imposed by Lilly,

 Novo, and Sanofi from 2000 to 2015.




                                                24
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 25 of 188 PageID: 25



                      Figure 6: Rising insulin AWP prices from 2000-20158




        104.    The absence of competition among the analog insulin manufacturers is illustrated

 by the fact that Lilly, Novo, and Sanofi have not only dramatically increased their products’ prices

 in the last 10 years, but also levied those increases in perfect lock-step.

        105.    In thirteen instances since 2009, Sanofi and Novo raised the prices of their long-

 acting analog insulins, Lantus and Levemir, in tandem, “taking the same price increase down to

 the decimal point within a few days of each other.” Robert Langreth, “Hot Drugs Show Sharp

 Price Hikes in Shadow Market,” Bloomberg (May 6, 2015).

        106.    As the same report states, “That is pretty much a clear signal that your competitor

 doesn’t intend to price-compete with you.”

        107.    Lilly and Novo have engaged in the same lock-step behavior with respect to their

 rapid-acting analog insulins, Humalog and NovoLog respectively.




 8
  Rebecca Robbins, The Insulin Market is Heading for a Shakeup. But Patients May Not Benefit,
 STAT (Oct. 14, 2016), https://www.statnews.com/2016/10/14/insulin-prices-generics/.
                                              25
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 26 of 188 PageID: 26



        108.    Figure 7 demonstrates this seemingly collusive behavior with respect to Lantus and

 Levemir. Figure 8 demonstrates this collusive pattern of lockstep price hikes with respect to

 NovoLog and Humalog.



               Figure 7: Rising Lantus and Levemir AWP prices from 2001-20159




 9
   Lydia Ramsey, A 93-Year-Old Drug That Can Cost More Than a Mortgage Payment Tells Us
 Everything That’s Wrong with American Healthcare, Business Insider (Sept. 16, 2016),
 http://www.businessinsider.com/insulin-prices-increase-2016-9.
                                               26
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 27 of 188 PageID: 27



               Figure 8: Rising Humalog and Novolog AWP prices from 1996-201610




            109.   National Drug Acquisition Cost (“NADAC”) data confirms that NovoLog and

 Humalog prices and Lantus and Levemir prices have increased in lockstep since 2012. NADAC

 data is compiled by the Centers for Medicare and Medicaid Services and is based on a survey of

 retail community pharmacy prices.

            110.   According to the NADAC data, between 2012 and 2017, NovoLog prices increased

 104%, Humalog prices increased 107%, Lantus prices increased 101%, and Levemir prices

 increased 121%.




 10
      Id.
                                                27
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 28 of 188 PageID: 28



          111.                        The following chart (Figure 9) demonstrates the lockstep price increases shown in

 NADAC data per milliliter (ML) for NovoLog and Humalog 100 unit/10 ML vials between 2012

 and 2017.

                                      Figure 9: Price Increases for NovoLog and Humalog 2012-2017

                                                                                                                 NADAC
                                                                                                           Humalog / Novalog
                                                                                                      October 2012 through June 2017
    $30



    $25



    $20



    $15



    $10



     $5



     $0
                                                                              10/4/2013




                                                                                                                                                                                     4/4/2015




                                                                                                                                                                                                                                              2/4/2016
                                                                                                                                                                                                                                                         4/4/2016
          10/4/2012
                      12/4/2012




                                                                                          12/4/2013




                                                                                                                                                  10/4/2014
                                                                                                                                                              12/4/2014




                                                                                                                                                                                                                      10/4/2015
                                                                                                                                                                                                                                  12/4/2015




                                                                                                                                                                                                                                                                                          10/4/2016
                                                                                                                                                                                                                                                                                                      12/4/2016
                                  2/4/2013
                                             4/4/2013
                                                        6/4/2013
                                                                   8/4/2013




                                                                                                      2/4/2014
                                                                                                                 4/4/2014
                                                                                                                            6/4/2014
                                                                                                                                       8/4/2014




                                                                                                                                                                          2/4/2015


                                                                                                                                                                                                6/4/2015
                                                                                                                                                                                                           8/4/2015




                                                                                                                                                                                                                                                                    6/4/2016
                                                                                                                                                                                                                                                                               8/4/2016




                                                                                                                                                                                                                                                                                                                  2/4/2017
                                                                                                                                                                                                                                                                                                                             4/4/2017
                                                                                                                                                                                                                                                                                                                                        6/4/2017




                                                                                                                            HUMALOG                                                             NOVOLOG


          112.                        Figure 10 demonstrates the lockstep price increases shown in NADAC data per

 milliliter (ML) for Lantus and Levemir 100 unit/10 ML vials between 2012 and 2017.




                                                                                                                                                                  28
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 29 of 188 PageID: 29



                                                     Figure 10: Price Increases for Lantus and Levemir 2012-2017

                                                                                                                 NADAC
                                                                                                            LANTUS / LEVEMIR
                                                                                                      October 2012 through June 2017
 $30



 $25



 $20



 $15



 $10



  $5



  $0
                                                                                                                                                                                                                                12/3/2015

                                                                                                                                                                                                                                            2/3/2016
       10/3/2012

                   12/3/2012




                                                                            10/3/2013

                                                                                        12/3/2013




                                                                                                                                                10/3/2014

                                                                                                                                                            12/3/2014




                                                                                                                                                                                                                    10/3/2015




                                                                                                                                                                                                                                                                                        10/3/2016

                                                                                                                                                                                                                                                                                                    12/3/2016
                               2/3/2013
                                          4/3/2013

                                                      6/3/2013

                                                                 8/3/2013




                                                                                                    2/3/2014
                                                                                                               4/3/2014

                                                                                                                          6/3/2014

                                                                                                                                     8/3/2014




                                                                                                                                                                        2/3/2015
                                                                                                                                                                                   4/3/2015

                                                                                                                                                                                              6/3/2015

                                                                                                                                                                                                         8/3/2015




                                                                                                                                                                                                                                                       4/3/2016

                                                                                                                                                                                                                                                                  6/3/2016

                                                                                                                                                                                                                                                                             8/3/2016




                                                                                                                                                                                                                                                                                                                2/3/2017
                                                                                                                                     Lantus                                        Levemir


                   113.                       IMS Health data likewise confirms that, between 2009 and 2017, NovoLog and

 Humalog, and Lantus and Levemir followed the same pattern of lockstep price increases. During

 that period, NovoLog prices increased 207.21%, Humalog prices increased 206.6%, Lantus prices

 increased 184.33%, and Levemir prices increased 203.78%.

                   114.                       The following chart (Figure 11) demonstrates the lockstep price increases per

 milliliter (ML) shown in IMS Health data for NovoLog and Humalog 100 unit/10 ML vials from

 January 2009 through June 2017.




                                                                                                                                                              29
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 30 of 188 PageID: 30



                    Figure 11: Price Increases for NovoLog and Humalog Jan. 2009 – June 2017

                                                                                                   IMS
                                                                                         HUMALOG / NOVOLOG
                                                                                     January 2009 through June 2017
  $30



  $25



  $20



  $15



  $10



      $5



      $0
                    May-09




                                                                                                                                                                              Jan-15




                                                                                                                                                                                                                                             May-17
           Jan-09




                                       Jan-10
                                                May-10


                                                                  Jan-11
                                                                           May-11


                                                                                             Jan-12
                                                                                                      May-12


                                                                                                                        Jan-13
                                                                                                                                 May-13


                                                                                                                                                   Jan-14
                                                                                                                                                            May-14




                                                                                                                                                                                       May-15


                                                                                                                                                                                                         Jan-16
                                                                                                                                                                                                                  May-16


                                                                                                                                                                                                                                    Jan-17
                                                                                    Sep-11
                             Sep-09




                                                         Sep-10




                                                                                                               Sep-12




                                                                                                                                          Sep-13




                                                                                                                                                                     Sep-14




                                                                                                                                                                                                Sep-15




                                                                                                                                                                                                                           Sep-16
                                                                                                  HUMALOG                                 NOVOLOG


                115.                  Figure 12 demonstrates the lockstep per milliliter (ML) price increases shown in

 IMS Health data11 for Lantus and Levemir 100 unit/10 ML vials from January 2009 through June

 2017.




 11
        The IMS Health data graphed here is the total amount of the sales for chain stores by
 month reported by IMS divided by the extended unit sales in that same month reported by IMS.
 Extended units are the number of tablets, capsules, milliliters, ounces, etc. of a product shipped in
 each unit. Extended units are calculated by multiplying the number of units by the product size.

                                                                                                                    30
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 31 of 188 PageID: 31



                 Figure 12: Price Increases for Lantus and Levemir Jan. 2009 – June 2017

                                                                                              IMS
                                                                                      LANTUS / LEVEMIR
                                                                                January 2009 through June 2017
  $30


  $25


  $20


  $15


  $10


   $5


   $0
                 May-09




                                                              Jan-11




                                                                                                                                                        May-14
        Jan-09




                                   Jan-10
                                            May-10




                                                                       May-11


                                                                                         Jan-12
                                                                                                  May-12


                                                                                                                    Jan-13
                                                                                                                             May-13


                                                                                                                                               Jan-14




                                                                                                                                                                          Jan-15
                                                                                                                                                                                   May-15


                                                                                                                                                                                                     Jan-16
                                                                                                                                                                                                              May-16


                                                                                                                                                                                                                                Jan-17
                                                                                                                                                                                                                                         May-17
                                                                                                           Sep-12
                          Sep-09




                                                     Sep-10




                                                                                Sep-11




                                                                                                                                      Sep-13




                                                                                                                                                                 Sep-14




                                                                                                                                                                                            Sep-15




                                                                                                                                                                                                                       Sep-16
                                                                                                  LANTUS                              LEVEMIR


            116.               Like the retail prices of the Defendants’ analog insulins, the Direct Purchaser Prices

 for those medications have increased in lockstep as the Defendants continually increased prices

 throughout the Class Period.

            117.               Figure 13 demonstrates the Direct Purchaser (or WAC) Price increases shown in

 IMS Health data for NovoLog and Humalog 100 unit/10 ML vials between July 2011 and May

 2017. These price increases demonstrate the tethered relationship between the Direct Purchaser

 Price and the inflated AWP prices.




                                                                                                                    31
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 32 of 188 PageID: 32




            Figure 13: Price Increases for NovoLog and Humalog Jul. 2011 – May 2017


                                   IMS WAC Pricing
                                HUMALOG / NOVOLOG
                             July 2011 through May 2017
  $300.0

  $250.0

  $200.0

  $150.0

  $100.0                                                                               HUMALOG
                                                                                       NOVOLOG
   $50.0

     $.0
            WAC Jun 2012




            WAC Dec 2014
            WAC Jun 2011

            WAC Dec 2011




            WAC Dec 2012

            WAC Jun 2013

            WAC Dec 2013




            WAC Mar 2017
            WAC Jun 2014




            WAC Jun 2015

            WAC Dec 2015

            WAC Jun 2016

            WAC Dec 2016
            WAC Mar 2012




            WAC Mar 2013




            WAC Mar 2014




            WAC Mar 2015




            WAC Mar 2016
            WAC Sep 2014
            WAC Sep 2011




            WAC Sep 2012




            WAC Sep 2013




            WAC Sep 2015




            WAC Sep 2016




           118.   The Direct Purchaser Prices of Lantus and Levemir have likewise increased. The

 following chart (Figure 14) demonstrates the lockstep Direct Purchaser Price increases shown in

 IMS Health data for Lantus and Levemir 100 unit/10 ML vials between July 2011 and May 2017.

 These price increases demonstrate the tethered relationship between the Direct Purchaser Price and

 the inflated AWP prices.




                                                32
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 33 of 188 PageID: 33



            Figure 14: Price Increases for Lantus and Levemir Jul. 2011 – May 2017


                                  IMS WAC Pricing
                                 LANTUS / LEVEMIR
                            July 2011 through May 2017
  $300.

  $250.

  $200.

  $150.

  $100.                                                                                   LANTUS
                                                                                          LEVEMIR
   $50.

     $.
          WAC Oct 2011
          WAC Jan 2012



          WAC Oct 2012
          WAC Jan 2013



          WAC Oct 2013
          WAC Jan 2014



          WAC Oct 2014
          WAC Jan 2015



          WAC Oct 2015
          WAC Jan 2016



          WAC Oct 2016
          WAC Jan 2017
          WAC Apr 2012




          WAC Apr 2013




          WAC Apr 2014




          WAC Apr 2015




          WAC Apr 2016




          WAC Apr 2017
          WAC Jul 2011




          WAC Jul 2012




          WAC Jul 2013




          WAC Jul 2014




          WAC Jul 2015




          WAC Jul 2016
          119.   General economic theory predicts that, given the expiration of most of the patents

 covering analog insulin compounds and competition among competitors, the expectation is that

 prices would be competitive. Further, when there are different, equally interchangeable versions

 of a drug available, prices should remain at competitive levels, including decreasing in price.

 Raising prices in a competitive market is contrary to the best interests of the company and, absent

 collusion, would result in loss of market share. In a competitive market, the prices would not

 increase as they did here, absent anticompetitive conduct.

          120.   As a result of unlawful agreements among Defendants to increase pricing and

 restrain competition for the sale of insulin analogs in the U.S., Defendants Eli Lilly and Novo

 substantially increased the price of NovoLog and Humalog, and Defendants Sanofi and Novo

 substantially increased the price of Lantus and Levemir.

                                                 33
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 34 of 188 PageID: 34



        121.    Defendants control the entire analog insulin market. The only analog insulin

 generics, which have only recently become available, are manufactured and sold by the

 Defendants. In fact, in a belated and ineffective effort to control the public relations fiasco arising

 out of their pricing practices, Defendants repackaged Lantus and Novolog respectively as generic

 insulin products.

        122.    There are no insulin generics on the market manufactured by any company other

 than the Defendants, and the Defendants can charge supra-competitive and monopolistic prices for

 Lantus, Levemir, Novolog, and Humalog. Defendants are exploiting their market dominance

 while they have the chance. Eventual market entry by other manufacturers of insulin generics will

 significantly eat into Defendants’ profits.

        123.    Prices for Defendants’ insulin analog products continually increased without

 justification, in a departure from the usual industry practices and contrary to competitive market

 forces. The cost or availability of raw materials does not justify the price increase. The increased

 prices were not associated with any related increase in manufacturing costs.

        124.    Drug shortage reports for the time period do not list the active ingredients for the

 analog insulin products at issue in this complaint as being in short supply: (1) NovoLog (insulin

 aspart); (2) Humalog (insulin lispro); (3) Levemir (insulin detemir); and (4) Lantus (insulin

 glargine).12 None of the Defendants reported any drug shortages or supply issues in explanation

 for the supra-competitive pricing of NovoLog, Humalog, Levemir, and Lantus.




 12
         See FDA Drug Shortages, U.S. Food & Drug Administration, FDA.GOV, available at
 http://www.accessdata.fda.gov/scripts/drugshortages/default.cfm#P; see also Current Drug
 Shortages, American Society of Health-System Pharmacists, ASHP.ORG, available at
 http://www.ashp.org/shortages.
                                               34
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 35 of 188 PageID: 35



        125.    Because there were no justifications, such as supply shortages attributable to higher

 raw material costs, raw material shortages, or manufacturing bottlenecks, competition among

 manufacturers of insulin analogs should have resulted in lower prices. Instead, prices increased

 after the Defendants unlawfully colluded to raise prices.

        126.    In the case of Plaintiff and the members of the Classes, those higher prices equaled

 the Defendants’ artificially inflated WAC prices.

        G. The Defendants Employed Their Massive WAC and AWP Price Increases to Pay
           for Preferred Formulary Status.

        127.    Defendants conspired with Pharmaceutical Benefits Managers (“PBMs”) to

 unlawfully drive up the “Wholesale Acquisition Price” or “WAC” price of the analog insulin

 drugs. WAC or some price derived from WAC is the price paid by Plaintiff and members of the

 Classes for the analog insulin drugs (“Direct Purchaser Prices”). A rising WAC, in turn, unlawfully

 drove up the “Average Wholesale Price” (“AWP”) for these same drugs paid by consumers farther

 down in the stream of commerce. The WAC and AWP price are mathematically tethered together.

 As AWP pricing goes up, so does WAC pricing, and vice versa.

        128.    PBMs manage prescription medication benefits for health insurers, among others.

 The PBMs, specifically, are responsible for managing the prescription medication benefits

 maintained by approximately 180 million Americans, or 80% of the insured public.

        129.    PBMs fulfill their role by negotiating directly with the Defendants on behalf of

 health insurers to determine the real retail prices of analog insulins and other pharmaceuticals.

        130.    In theory, the PBMs efforts are supposed to reduce the price of analog insulin.

 However, Defendants agreed to willfully participate in a pricing scheme that paid PBMs

 kickbacks, or rebates, in exchange for favorable treatment on the lists of approved medications or

 “formularies,” that PMBs create for their insurer clients. As a result, Defendants drove up the price

                                                  35
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 36 of 188 PageID: 36



 of analog insulin. This conspiracy among the Defendants and the PBMs is referred to herein as the

 “kickback scheme.”

           131.   The Defendants pay the PBMs kickbacks, or “rebates,” from the difference between

 the Defendants published WAC prices and the net selling prices secretly agreed upon by the

 Defendants and the PBMs. The money paid by Plaintiff and members of the Classes to the

 Defendants for inflated WAC prices is used to pay these kickbacks, or “rebates.”

           132.   The spread was significant to the Defendants because it determined the amount of

 the kickback that the Defendants would pay to the PBMs.

           133.   By improperly inflating WAC and AWP prices of their analog insulins, the

 Defendants provided the PBMs with significantly greater kickbacks.

           134.   When a Defendant enlarges the spread between a drug’s WAC/AWP and net price

 in order to pay higher kickbacks, Plaintiff and members of the Classes are forced to pay the higher

 prices.

           135.   In a well-functioning, competitive market for products like the Defendants’ analog

 insulins, PBMs would exercise the leverage they possess by virtue of their role in creating

 formularies to negotiate lower prices from drug manufacturers, including the Defendants.

           136.   In turn, the Defendants would compete by providing the lowest price in order to

 obtain a favorable position on the formulary.

           137.   In other words, a competitive price would provide a legitimate basis to confer

 formulary status to the least costly medication.

           138.   Throughout the Class Period, the Defendants colluded and conspired to increase

 WAC and AWP prices in lockstep, which led to increases in the spread discussed herein.




                                                    36
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 37 of 188 PageID: 37



         139.    Formulary decisions for analog insulins are increasingly made based on inflated

 WAC and AWP prices paid by the Defendants. Defendants concluded to create and participate in

 the kickback scheme alleged herein.

         140.    During the Class Period, the Defendants deliberately and intentionally colluded and

 agreed to inflate the WAC and AWP prices for their analog insulins that did not reflect the actual,

 market prices of those drugs.

         141.    Instead of competing based on the prices offered to Plaintiff and members of the

 Classes, the Defendants agreed instead to offer kickbacks, or rebates, to the PBMs in exchange for

 preferred formulary status.

         142.    PBMs possess significant leverage when two or more drug companies manufacture

 drugs that are in the same therapeutic class and are perceived to have similar efficacy and risk

 profiles, as is true of analog insulins.

         143.    Based in part on the prices they secure, the PBMs set up tiered formularies for their

 clients, who are principally health insurance companies.

         144.    Formularies are ranked lists of drugs, where cheaper and more effective medicines

 are generally placed into lower tiers. The health insurers rely on these formularies to determine

 how much of their members’ drug costs they will cover. Drugs in lower, preferred formulary tiers

 are cheaper for plan members.

         145.    As a result, the PBM formularies enabled them to push patients toward certain

 brands of drugs over others, giving them enormous control over drug purchasing behavior.

         146.    Where two or more drug manufacturers make largely interchangeable products,

 those companies would, in a truly competitive market, compete for formulary access by

 continually lowering their real prices.


                                                  37
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 38 of 188 PageID: 38



         147.    The Defendants increased Direct Purchaser Prices of analog insulins and passed

 along the costs of the kickbacks they pay to be on the PBMs’ formulary.

         148.    The Defendants’ “rebate,” arrangements with the PBMs are purportedly intended

 to create an incentive for the PBMs to negotiate lower real drug prices.

         149.    The “discounts” the PBMs supposedly obtain from the Defendants are actually

 reductions off artificially inflated prices. In other words, these “discounts” are not discounts at all.

         150.    The Defendants employ this tactic to secure preferred formulary positions from the

 PBMs and, as a result, the business of the PBMs’ clients.

         151.    The inflated Direct Purchaser Price and AWP price increases do not cost the PBMs

 anything.

         152.    As a result of Defendants collusion, Defendants’ analog insulin prices dramatically

 increased in lockstep without impacting the net retained by the Defendants after rebates/kickbacks.

         153.    For example, Novo has steeply raised the AWP prices of Levemir and Novolog for

 over a decade, while keeping the net prices of these drugs medicines constant. Figures 15 and 16,

 which were attached to Novo’s November 30, 2016 press release, illustrate this conduct.




                                                   38
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 39 of 188 PageID: 39



                Figure 15: Real Versus AWP Prices of Novolog Vials13




              Figure 16: Real Versus AWP Prices of Novolog FlexPens14


                                        39
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 40 of 188 PageID: 40




 154.         Figure 17 illustrates Sanofi’s manipulation of the Lantus spread.




 13
     Novo Nordisk Press Release (Nov. 30, 2016), available at https://www.novonordisk-
 us.com/perspectives/our_perspectives.html.
 14
    Id.
                                            40
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 41 of 188 PageID: 41



                         Figure 17: Real versus AWP Price of Lantus15




        155.     The Defendants’ manipulation of their analog insulin prices with the rebates to

 PBM co-conspirators is also evidenced by data concerning the amount of the Defendants’

 “rebates” to PBMs and insurers.

        156.     Figure 18 shows the amount Lilly Novo has increased its rebates (spreads) from

 2007 to 2014.




 15
    See William T. Cefalu, et al., Insulin Access and Affordability Work Group: Conclusions and
 Recommendaitons,        41     DIABETES      CARE     1306     (June   2018),   available   at
 https://care.diabetesjournals.org/content/diacare/41/6/1299.full.pdf.
                                                  41
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 42 of 188 PageID: 42




  Figure 18: Lilly’s reported “rebates” as a percentage of U.S. gross sales from 2007-201416




        157.   The spreads on Novo’s analog insulins have exhibited the same pattern. Figure 19

 shows the increase in Novo’s rebates (spreads) from 2007 to 2014.




 16
   See Jeffrey Balin, et al., Global Pharma: Rising US Rebates Limit Margin Expansion, CREDIT
 SUISSE, 23 (May 1, 2015).
                                                42
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 43 of 188 PageID: 43




  Figure 19: Novo’s reported “rebates” as a percentage of U.S. gross sales from 2007-201417




            158.   Sanofi’s spreads have also exhibited the same pattern. Figure 20 shows the amount

 Sanofi has increased its rebates (spreads) from 2007 to 2014.




 17
      Id.
                                                  43
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 44 of 188 PageID: 44



 Figure 20: Sanofi’s reported “rebates” as a percentage of U.S. gross sales from 2007-201418




           159.    The spreads that Sanofi and Novo employ with respect to their analog insulin

 medications have made the Defendants the second and third largest rebators in the pharmaceutical

 industry.

           160.    The Defendants are exploiting their market dominance with the PBM co-

 conspirators to artificially maintain and enhance their profits at the expense of Plaintiff and

 members of the Classes by agreeing to artificially inflate Direct Purchaser Prices to pay kickbacks

 to the PBMs.

           161.    Defendants’ unlawful conduct alleged herein allows the Defendants to avoid

 pressure from the PBMs to lower the actual prices of analog insulins.

           162.    In the absence of an unlawful agreement, the Defendants would compete based on

 price, and the Direct Purchaser Prices paid by Plaintiff and members of the Classes would be lower.



 18
      Id. at 26.
                                                 44
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 45 of 188 PageID: 45



         163.   Defendants reap substantial financial benefits from their scheme to unlawfully

 increase analog insulin prices.

         164.   As a result of Defendants’ conclusive and unlawful conduct, Plaintiff and members

 of the Classes paid supra-competitive prices for analog insulin during that time period.

         165.   Plaintiff and the members of the Classes are direct purchasers of the Defendants’

 analog insulins. As a result, they were the most directly harmed victims of Defendants’ unlawful

 actions alleged herein.

         H.     The Government Investigations of Insulin Pricing.

         166.   On November 3, 2016, Senator Bernie Sanders and Representative Elijah E.

 Cummings sent correspondence to U.S. Attorney General Loretta Lynch and the Chair of the

 Federal Trade Commission (“FTC”), Edith Ramirez, requesting that the U.S. Department of

 Justice (“DOJ”) and the FTC “investigate whether pharmaceutical companies manufacturing

 insulin products have colluded or engaged in anticompetitive behavior in setting their drug

 prices.”19

         167.   The Congressmen noted that, although the original insulin patent expired 75 years

 ago, drug prices were not falling. Rather, the three Defendants were continuously increasing

 prices.20 Further, “[i]n numerous instances price increases have reportedly mirrored one another




 19
         See Letter from U.S. Senator Sanders and U.S. Representative Cummings to U.S. Attorney
 General Loretta Lynch and FTC Chair Edith Ramirez (November 3, 2016), available at
 https://www.sanders.senate.gov/download/sanders-cummings-letter-to-doj-ftc-on-
 insulin?inline=file.
 20
       Id. (citing Carolyn Johnson, Why Treating Diabetes Keeps Getting More Expensive,
 WASHINGTON POST (Oct. 31, 2016) and Robert Langreth, Hot Drugs Show Sharp Price Hikes in
 Shadow Market, BLOOMBERG (May 6, 2015)).

                                                 45
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 46 of 188 PageID: 46



 precisely.”21

        168.     According to the Congressmen’s letter, “[t]he price of insulin more than tripled

 between 2002 and 2013 – from $231 to $736 per year per patient. From 2010 to 2014, Lantus,

 made by Sanofi, increased in price by 168 percent; Humalog, made by Eli Lilly, increased by 103

 percent.”22

        169.     The Congressmen noted the following specific price increases reported by

 Bloomberg in 2015:

        On May 30 last year, the price for a vial of the blockbuster diabetes medication
        Lantus went up by 16.1 percent. On the next day, Lantus’s direct competitor,
        Levemir, also registered a price increase—of 16.1 percent.

        The pattern repeated itself six months later when Lantus, from French drugmaker
        Sanofi, was marked up 11.9 percent, and Levemir, made by Novo Nordisk A/S,
        matched again exactly.

        In 13 instances since 2009, prices of Lantus and Levemir—which dominate the
        global market for long-acting injectable insulin with $11 billion in combined
        sales—have gone up in tandem in the U.S., according to SSR Health, a market
        researcher in Montclair, New Jersey.23

        170.     For more than a year, beginning on or about June 2017, Representatives Diana

 DeGette (D-CO) and Tom Reed (R-NY), the Co-Chairs of the Congressional Diabetes Caucus,

 conducted a bipartisan inquiry into the dramatic insulin price increases.




 21
       Id. (citing Carolyn Johnson, Why Treating Diabetes Keeps Getting More Expensive,
 WASHINGTON POST (Oct. 31, 2016) and Robert Langreth, Hot Drugs Show Sharp Price Hikes in
 Shadow Market, BLOOMBERG (May 6, 2015)).
 22
        Id. (internal footnotes omitted).
 23
      Id. (quoting Robert Langreth, Hot Drugs Show Sharp Price Hikes in Shadow Market,
 BLOOMBERG (May 6, 2015)) (emphasis in original).

                                                 46
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 47 of 188 PageID: 47



        171.    The mission of the Congressional Diabetes Caucus is to educate Members of

 Congress and staff about diabetes and to support legislative activities that would improve diabetes

 research, education and treatment.24

        172.    On November 1, 2018, the Congressional Diabetes Caucus published a report that

 provides an overview of the insulin supply chain, discusses the drivers behind rising insulin prices,

 and recommends policy solutions to lower costs.25

        173.    In its report, the Congressional Diabetes Caucus found that the list price of

 competing insulin formulations appeared to rise in tandem, a market phenomenon some observers

 have called “shadow pricing.” The Congressional Diabetes Caucus concluded the following:

        This phenomenon likely stems from limited market competition. Each part of the
        insulin delivery chain is controlled by a small number of entities. For example, only
        three manufacturers produce insulin in the United States. Similarly, the three largest
        wholesalers control about 85 percent of the drug distribution market. The PBM
        market also suffers from lack of competition with only a handful of corporations
        holding significant market share. This market concentration throughout each part
        of the insulin delivery chain precludes competitive forces typically present in other
        commodity markets that could exert a downward pressure on insulin prices.26

        174.    In February and April of 2019, Senators Chuck Grassley and Ron Wyden,

 Chairman and Ranking Member of the Senate Finance Committee respectively, wrote the three

 largest drug manufacturers of insulin (Eli Lilly, Novo Nordisk, and Sanofi) and the three largest

 pharmaceutical benefit managers (Express Scripts, CVS, and OptumRX) in order to follow the



 24
        See About the Caucus – Goals, Congressional Caucus on Diabetes, https://diabetescaucus-
 degette.house.gov/about.
 25
        See    Insulin:   A    life-saving   drug    too    often     out     of    reach,    at
 https://docs.house.gov/meetings/IF/IF02/20190402/109502/HHRG-116-IF02-20190402-
 SD001.pdf (“Congressional Diabetes Caucus Report”); see also https://diabetespac.org/report-on-
 insulin/. .
 26
        Congressional Diabetes Caucus Report at page 11.

                                                  47
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 48 of 188 PageID: 48



 money trail and better understand how the three largest insulin manufactures and the three largest

 PBMs price their insulin products and whether PBMs have resulted in lower costs to patients.27

        175.    In April 2019, Members of Congress held a hearing with pharmaceutical executives

 and pharmacy benefit managers in an attempt to address concerns of distressed constituents who

 are unable to afford the medicines they need and expressed frustration at large insulin price

 increases.

        176.    At the April 2019 Congressional hearing, Novo’s President, Doug Langa, testified

 on Novo’s perpetuation of the insulin pricing conspiracy alleged herein:

        There is this perverse incentive and misaligned incentives (in the insulin pricing
        system) and this encouragement to keep [reported] prices high. And we’ve been
        participating in that system because the higher the [reported] price, the higher the
        rebate . . . There is a significant demand for rebates. We spend almost $18 billion
        in rebates in 2018 . . . If we eliminate all the rebates . . . we would be in jeopardy
        of losing [Novo’s formulary] positions.28

        177.    At the same April 2019 Congressional hearing, Lilly’s Senior Vice President, Mike

 Mason, testified:

        Seventy-five percent of our [reported] price is paid for rebates and discounts to
        secure [formulary position] . . . $210 of a vial of Humalog is paid for discounts and
        rebates. . . We have to provide rebates [to PBMs] in order to provide and compete
        for [formulary position].

        178.    On October 22, 2019, Congressman Tim Burchett (TN-02) sent a letter to Attorney

 William Barr urging the Department of Justice to investigate increasing insulin prices. In his letter,

 Rep. Burchett voiced concerns over the rising price of insulin despite the cost of production



 27
         See, e.g., Grassley, Wyden Launch Bipartisan Investigation into Insulin Prices,
 GRASSLEY.SENATE.GOV,         available      at     https://www.grassley.senate.gov/news/news-
 releases/grassley-wyden-launch-bipartisan-investigation-insulin-prices.
 28
        Priced Out Of A Lifesaving Drug: Getting Answer On The Rising Cost Of Insulin, Hearing
 Before the Subcomm. on Energy and Commerce (April 10, 2019).

                                                  48
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 49 of 188 PageID: 49



 remaining steady: “Increasing insulin prices at the rates we’ve seen and without regard to the cost

 of production is unethical and possibility illegal.” 29

        179.    Congressional investigations remain ongoing.

        180.    On July 28, 2016, Lilly disclosed that the U.S. Attorney’s Office for the Southern

 District of New York issued a civil investigative demand for information related to contracts with,

 services performed by and payments to PBMs.30

        181.    On May 1, 2017, Lilly announced in a Securities and Exchange Commission filing

 that it had received civil investigative demands in connection with insulin pricing investigations

 by the attorneys general for the states of Washington and New Mexico.31

        182.    In a belated, ineffective effort to control the public relations fiasco arising out of its

 pricing practices, Lilly announced a half-price alternative to its top-selling Humalog product.32

        183.    The attorney general for the state of Washington also sent a civil investigative

 demand to Sanofi regarding insulin pricing and trade practices. 33



 29
         See October 22, 2019 Letter from U.S. Representative Tim Burchett to U.S. Attorney
 General              William               P.            Barr,     available            at
 https://burchett.house.gov/sites/burchett.house.gov/files/2019-10-
 22%20SIGNED%20encouraging%20DOJ%20to%20investigate%20insulin%20prices.pdf.
 30
          2016 Form 10-Q, Eli Lilly and Company, at 45,                                  available     at
 https://investor.lilly.com/static-files/4ff44c76-ec31-44c4-a032-0691d3e2879f.
 31
          See 2017 Form 10-Q, Eli Lilly and Company (May 1, 2017), available at
 https://investor.lilly.com/secfiling.cfm?filingID=59478-17-129&CIK=59478.
 32
         See “We Either Buy Insulin Or We Die”, N.Y TIMES. Jun. 13, 2019, available at
 https://www.nytimes.com/2019/06/13/opinion/insulin-price-costs.html.
 33
        See 2017 Half-Year Financial Report, at 41, Sanofi, available at https://www.sanofi.com/-
 /media/Project/One-Sanofi-Web/Websites/Global/Sanofi-COM/Home/en/investors/docs/0000-
 2999/2017_Half_Year_Financial_report.pdf?la=en&hash=4EB9683701B2D794B9C98A6DE56
 D0470.

                                                   49
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 50 of 188 PageID: 50



        184.    In January 2017, the attorney general for the state of Minnesota launched civil

 investigations into Sanofi34 and Novo35 regarding the companies’ insulin pricing and trade

 practices.

        I.      The Defendants orchestrated their conspiracy through in-person meetings.

        185.    During the Class Period, Defendants conspired, combined and contracted to fix,

 maintain, and stabilize prices, rig bids, and engage in market and customer allocation of analog

 insulin, which had the intended and actual effect of causing Plaintiff and the other members of the

 proposed Classes to pay artificially inflated prices above prices that would exist if a competitive

 market had determined prices for analog insulin.

        186.    Defendants’ conduct cannot be explained by normal competitive forces. It was the

 result of an agreement among Defendants to increase pricing and restrain competition for the sale

 of analog insulin in the United States. The agreement was furthered by discussion held at meetings

 and industry events as well as other meetings and communications.

        187.    Defendants were members of trade associations, which they used to facilitate their

 conspiratorial communications and implement their anticompetitive scheme to raise, maintain, and

 stabilize prices and engage in market and customer allocation of analog insulin, including, but not

 limited to conferences and events held by the Pharmaceutical Care Management Association

 (“PCMA”) and the American Society of Health-System Pharmacists (“ASHP”).




 34
         See     2016     Form       20-F,     Sanofi,    at    183,     available   at
 https://www.sec.gov/Archives/edgar/data/1121404/000119312517069257/d245496d20f.htm.
 35
         See    2016       Annual     Report,    Novo       Nordisk,  available                   at
 http://www.annualreports.com/HostedData/AnnualReportArchive/n/NYSE_NVO_2016.pdf.
                                            50
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 51 of 188 PageID: 51



        188.   The Pharmaceutical Care Management Association (“PCMA”) is the “national

 association representing America’s pharmacy benefit managers (PBMs).”36 The PCMA holds

 three conferences each year, the Annual Conference, the sPCM Business Forum, and a PBM Policy

 Forum. Before and during the Class Period, Defendants attended the Annual Conference and the

 sPCM Business Forum each year.

        189.   The American Society of Health-System Pharmacists (“ASHP”) is a professional

 organization that represents pharmacists who serve as patient care providers in acute and

 ambulatory settings.37 ASHP’s nearly “55,000 members include pharmacists, student pharmacists,

 and pharmacy technicians.”38

        190.   Before and during the Class Period, Defendants Lilly, Novo Nordisk, and Sanofi

 attended multiple PCMA Annual Conferences, sPCM Business Forums, and ASHP meetings. In

 addition, PBMs were also in attendance.

        191.   On December 2–6, 2012, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 and presented at the 2012 ASHP Midyear Clinical Meeting and Exhibition in Las Vegas, Nevada.

        192.   On March 12 & 13, 2014, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 the 2014 sPCM Business Forum at JW Marriott Orlando Great Lakes in Orlando, FL.

        193.   On October 13 and 14, 2014, Defendants Lilly, Novo Nordisk, and Sanofi all

 attended the 2014 PCMA Annual Meeting together at the Terranea Resort in Ranch Palos Verdes,

 CA.




 36
         See About, Pharmaceutical         Care    management    Association,   PCMANET.ORG,
 https://www.pcmanet.org/about/.
 37
        About ASHP, ASHP.ORG, https://www.ashp.org/About-ASHP.
 38
        Id.
                                              51
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 52 of 188 PageID: 52



        194.   On December 7–11, 2014, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 and presented at the 2014 ASHP Midyear Clinical Meeting and Exhibition in Anaheim, California.

        195.   On March 16 & 17, 2015, Defendants Lilly and Novo attended the 2015 sPCMA

 Business Forum at the Hilton Bonnet Creek in Orlando, FL.

        196.   On September 21 & 22, 2015, Defendants Lilly, Novo Nordisk, and Sanofi all

 attended the 2015 PCMA Annual Meeting at the Broadmoor in Colorado Springs, CO.

        197.   On February 8 & 9, 2016, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 the 2016 sPCMA Business Forum held at the JW Marriott Orlando Grande Lakes in Orlando, FL.

        198.   On September 19 & 20, 2016, Defendants Lilly, Novo, and Sanofi all attended and

 sponsored the 2016 PCMA Annual Meeting.

        199.   On December 4–8, 2016 Defendants Lilly, Novo Nordisk, and Sanofi all attended

 and presented at the 2016 ASHP Midyear Clinical Meeting and Exhibition in Las Vegas, Nevada.

        200.   On March 8 & 9, 2017, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 the 2017 sPCMA Business Forum at the Hilton Bonnet Creek in Orlando, FL.

        201.   On September 25 & 26, 2017, Defendants Lilly, Novo Nordisk, and Sanofi all

 attended and sponsored the 2017 PCMA Annual Meeting at the Westin Kierland in Scottsdale,

 AZ.

        202.   On March 5 & 6, 2018, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 the 2018 sPCMA Business Forum at the Hilton Bonnet Creek in Orlando, FL.

        203.   On September 24 & 25, 2018, Defendants Lilly, Novo Nordisk, and Sanofi all

 attended the 2018 PCMA Annual Meeting at the Westin Kierland in Scottsdale, AZ.

        204.   On March 11 & 12, 2019, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 the 2019 sPCMA Business Forum at the Hilton Bonnet Creek in Orlando, FL.


                                              52
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 53 of 188 PageID: 53



        205.    On September 23 & 24, 2019, Defendants Lilly, Novo Nordisk, and Sanofi all

 attended the 2019 PCMA Annual Meeting at the Westin Kierland in Scottsdale, AZ.

        206.    On December 8–12, 2019, Defendants Lilly, Novo Nordisk, and Sanofi all attended

 the 2019 ASHP Midyear Clinical Meeting and Exhibition in Las Vegas, Nevada.

        207.    As a result of these numerous interactions over the years, Defendants’ employees

 are often aware of their competition and each other’s current and future business plans. This

 familiarity and opportunity, on information and belief, led to agreements among competitors to fix

 prices or to allocate a given market, so as to avoid competing with one another on price.

        208.    Further, Defendants attendance at the above conferences allowed for face-to-face

 meetings between Defendants and thus opportunities for communications between Defendants

 relating to bids and pricing strategy.

        209.    During the Class Period, Defendants were also in regular communication with

 PBMs regarding pricing, price protection, and rebates.

        210.    The Defendants raised their analog insulin prices within about one to two months

 after the above conferences and meetings.

        J.      Investor communications demonstrate Defendants’ intent to fix and maintain
                supra-competitive prices to realize record profits.

        211.    Defendants’ public statements and admissions in their investor communications

 show that Defendants realized revenue increases during the Class Period and emphasize a

 commitment to increasing analog insulin prices as well as maintain them at supra-competitive

 levels through its unlawful pricing schemes alleged herein.

        212.    Novo Nordisk. According to Novo’s 2014 Annual Report, Novo held 37% of the

 insulin market. In that 2014 Annual Report, Novo’s Chief Executive Officer, Lars Rebien



                                                 53
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 54 of 188 PageID: 54



 Sorensen, also noted that “[t]wo products – Levemir® and Victoza® – accounted for more than

 three-quarters of [Novo’s] sales growth . . . .”39

        213.    On the issue of rebates, Novo noted that “[a] significant factor in [Novo’s] net

 operating assets relates to movement in the provision of sales rebates in the US . . . .”40

        214.    In Novo’s 2015 Annual Report, Novo stated that North America was the main

 contributor to Novo’s 2015 sales increases with “62% share of growth . . . .”41 “Sales growth was

 realised within both diabetes care and biopharmaceuticals, with the majority of growth originating

 from modern insulin and Victoza.”42

        215.    Novo’s 2015 Annual Report further provided that “[d]iabetes care is by far Novo

 Nordisk’s largest business area, accounting for 79% of the company’s total sales.” 43

        216.    Just a year later, Novo’s 2016 Annual Report disclosed:

        Diabetes care is by far Novo Nordisk’s largest business area, accounting for
        approximately 80% of the company’s total sales. Since 2007, all efforts in diabetes
        care have been focused on protein-based products, such as insulin and GLP-1, and
        today Novo Nordisk is the leader in both segments, with a market share of more
        than 40% of the insulin market and close to 60% of the GLP-1, market measured
        in value.44


 39
         2014    Annual     Report     Novo     Nordisk  at     3,    available   at
 https://www.novonordisk.com/content/dam/Denmark/HQ/Commons/documents/Novo-Nordisk-
 Annual-Report-2014.pdf.
 40
        Id. at 71.
 41
         2015   Annual      Report,    Novo     Nordisk,     at     6,     available     at
 https://www.novonordisk.com/content/dam/Denmark/HQ/investors/irmaterial/annual_report/201
 6/20160208_Annual%20Report%202015_UK.PDF.
 42
        Id. at 6.
 43
        Id. at 16.
 44
        2016    Annual      Report,    Novo     Nordisk,    at    16,  available                 at
 http://www.annualreports.com/HostedData/AnnualReportArchive/n/NYSE_NVO_2016.pdf.

                                                      54
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 55 of 188 PageID: 55




        217.    At the time of Novo’s 2017 Annual report, diabetes care made up 81% share of

 Novo’s sales.45

        218.    Eli Lilly. According to Lilly’s 2014 Annual Report, “[s]ales of Humalog, [Novo’s]

 injectable human insulin analog for the treatment of diabetes, increased 7 percent in the U.S.,

 driven by increased demand, partially offset by lower net effective selling prices as a result of

 payer contracts and greater Medicaid and Medicare utilization, as well as wholesaler buying

 patterns.”46 At the same time that Humalog sales increased, Lilly disclosed that “[r]esearch and

 development expenses decreased 14 percent . . . [and marketing], selling, and administrative

 expenses decreased 7 percent . . . .”47

        219.    In its 2015 Annual Report, Lilly listed Humalog as its number one product sold.

 Revenues of Humalog increased 9 percent in the U.S., driven by higher realized prices and, to a

 lesser extent, increased volume.”48

        220.    Sanofi. Sanofi stated in its 2014 Annual Report that Sanofi will “generate a

 substantial share of our revenues from the sale of certain key products . . . . Lantus is particularly

 important; it was the Group’s leading product . . . representing 18.8% of the Group’s consolidated




 45
         2017   Annual     Report,     Novo    Nordisk,     at    69,      available     at
 https://www.novonordisk.com/content/dam/Denmark/HQ/investors/irmaterial/annual_report/201
 8/NN-AR17_UK_Online1.pdf.
 46
    2014 Annual Report, Eli Lilly and Company, at 29, available at https://investor.lilly.com/static-
 files/a536af75-8510-4315-9920-335ef3926825.
 47
        Id. at 30.
 48
    2015 Annual Report, Eli Lilly and Company, at 32, available at https://investor.lilly.com/static-
 files/cced98a0-c949-46fc-84de-b9e098924291.

                                                  55
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 56 of 188 PageID: 56



 revenues for the year. Lantus is a flagship product of the Diabetes division, one of the Group’s

 main divisions.”49

        221.    Again, Sanofi noted in its 2015 Annual Report that “Lantus is particularly

 important; it was the Group’s leading product . . . .”50

        K.      Industry commentary indicates collusion is a plausible explanation for the
                increase in analog insulin prices.

        222.    Industry commentary suggests that collusion is a plausible explanation for the

 increase in analog insulin prices. For instance, Dr. S. Vincent Raijkumar at the Mayo Clinic wrote:

        The 3 main reasons cited by pharmaceutical companies for the high cost of new
        prescription drugs do not apply to insulin. First, the “high cost of development” is
        not relevant for a drug that is more than 100 years old; even the latest and most
        commonly used analog insulin products are all over 20 years old. Second, the pricing
        is not the product of a free market economy. Free market forces are clearly not
        operational; there is limited competition on price, the person who needs the product
        is not in a position to negotiate the price, and there is no relationship of price
        increases over time compared with overall market inflation. The price of insulin has
        risen inexplicably over the past 20 years at a rate far higher than the rate of inflation.51

        223.    Another study concluded the following:

                The production costs involved in manufacturing drugs are a small portion
        of the total input cost. Increased costs of materials used to make drugs have a little
        impact on the total cost and thus do not warrant continual price hikes. Moreover,
        research and development costs are considered fixed or sunk costs and therefore
        cannot be used to justify subsequent price increases, since the research and
        development has already occurred.52



 49
        2014 Form 20-F, Sanofi, at 8, available at https://www.sanofi.com/-/media/Project/One-
 Sanofi-Web/Websites/Global/Sanofi-COM/Home/en/investors/docs/S-Z/Sanofi_20-F_2014.pdf.
 50
         Id.
 51
         S. Vincent Rajkumar, MD, The High Cost of Insulin in the United States: An Urgent Call
 to      Action,    95    Mayo     Clinic      Proc.    22-28      (2020),      available    at
 https://www.mayoclinicproceedings.org/article/S0025-6196(19)31008-0/fulltext.
 52
        Gerard F. Anderson, It’s Time to Limit Drug Price Increases, HEALTHAFFAIRS (July 25,
 2019), available at https://www.healthaffairs.org/do/10.1377/hblog20190715.557473/full/.

                                                   56
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 57 of 188 PageID: 57



           224.   On October 26, 2018, the American Medical Association (“AMA”) wrote a letter

 to the Federal Trade Commission (“FTC”) urging the FTC to “monitor insulin pricing and market

 competition and recommend enforcement action against manufacturers that engage in

 anticompetitive actions to the U.S. Department of Justice.” 53 In the AMA Letter to the FTC, the

 AMA noted that “physicians have become increasingly concerned that the rapid rise in the price

 of insulin for patients is unrelated to the actual costs of research, development, commercialization,

 or production. Instead, physicians are concerned that anticompetitive factors may be present in the

 market for insulin.”

                           V.  THE ANALOG INSULIN MARKET IS
                           HIGHLY SUSCEPTIBLE TO COLLUSION

           225.   Factors necessary to show that a market is susceptible to collusion are present in

 this case: (1) high degree of industry concentration; (2) barriers to entry; (3) demand inelasticity;

 (4) lack of substitutes; (5) high degree of interchangeability; and (6) absence of competitive sellers.

           226.   The market for analog insulin is highly concentrated and dominated by Defendants,

 which control the entire market for analog insulin.

           227.   There are significant barriers to entry in the analog insulin market. Costs of

 manufacture, intellectual property, and expenses related to regulatory oversight are high barriers

 to entry in the brand name drug market. Barriers to entry increase the market’s susceptibility to a

 coordinated effort among the dominant entities in the industry to maintain supra-competitive

 prices.




 53
        October 26, 2018 Letter from James L. Madara, MD, American Medical Association to
 Chairman Joseph J. Simons, Federal Trade Commission, available at https://searchlf.ama-
 assn.org/undefined/documentDownload?uri=%2Funstructured%2Fbinary%2Fletter%2FLETTER
 S%2F2018-10-26-Letter-to-Simons-at-FTC-re-Insulin.pdf.
                                             57
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 58 of 188 PageID: 58



        228.    Analog insulin sales operate in an inelastic market. In an inelastic market, an

 increase in price results in a relatively small decline or no decline in demand for the product despite

 the price increase, because of the need for the product and the lack of substitutes. Analog insulin

 is a necessary treatment for millions of diabetes patients.

        229.    Millions of diabetes patients depend on the analog insulin medications marketed

 and sold by Defendants. In light of the absence of competition and barriers to the market, many

 patients are unable to substitute cheaper medications for Defendants’ analog insulin products.

        230.    Defendants have maintained supra-competitive pricing for analog insulin products

 during the Class Period.

                     VI.     INTERSTATE TRADE AND COMMERCE

        231.    As described herein, during the Class Period, Defendants, directly or through one

 or more of their affiliates, sold analog insulin drugs throughout the United States in a continuous

 and uninterrupted flow of interstate commerce, including through and into this District.

        232.    The business activities of Defendants that are the subject of this action were within

 the flow of, and substantially affected, interstate trade and commerce.

        233.    Defendants’ and their co-conspirators’ conduct, including the marketing and sale

 of analog insulin drugs, has had, and was intended to have, a direct, substantial, and reasonably

 foreseeable anticompetitive effect upon interstate commerce within the United States.

        234.    The conspiracy alleged in this Complaint has directly and substantially affected

 interstate commerce as Defendants deprived Plaintiff and members of the Classes of the benefits

 of free and open competition in the purchase of analog insulin drugs within the United States.

        235.    Defendants’ agreement to inflate, fix, raise, maintain, or artificially stabilize prices

 of analog insulin drugs, and their actual inflating, fixing, raising, maintaining, or artificially


                                                   58
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 59 of 188 PageID: 59



 stabilizing analog insulin drugs prices, were intended to have, and had, a direct, substantial, and

 reasonably foreseeable effect on interstate commerce within the United States and on import trade

 and commerce with foreign nations.

                                VII.    ANTITRUST INJURY

        236.    Defendants’ combination and conspiracy had the following anticompetitive effects

 in the market for analog insulin drugs:

                a. Competition in the market for analog insulin drugs has been reduced;

                b. Prices for analog insulin drugs have been artificially maintained and increased
                   despite the existence of competing manufacturers for each drug; and

                c. U.S. purchasers have been deprived of the benefit of price competition in the
                   market for analog insulin drugs.

        237.    As described herein, during the Class Period, Plaintiff and members of the Classes

 directly purchased analog insulin drugs from Defendants.          As a result of the Defendants’

 anticompetitive conduct, Plaintiff and members of the Classes paid more for analog insulin drugs

 than they would have and thus suffered substantial damages. This is a cognizable antitrust injury

 and constitutes harm to competition under the federal antitrust laws.

        238.    Because Defendants’ unlawful conduct has successfully eliminated competition in

 the market, and Plaintiff and members of the Classes have sustained, and continue to sustain,

 significant losses in the form of artificially inflated prices paid to Defendants. The full amount of

 such damages will be calculated after discovery and upon proof at trial.

        239.    Defendants’ misconduct reduced competition in the analog insulin drugs market,

 reduced choice for purchasers, and caused injury to purchasers.

        240.    Defendants’ anticompetitive conduct is ongoing, and, as a result, Plaintiff and

 members of the Classes continue to pay supra-competitive prices for analog insulin drugs.


                                                  59
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 60 of 188 PageID: 60



       VIII.    FRAUDULENT CONCEALMENT AND EQUITABLE TOLLING

        241.    During the Class Period, Defendants affirmatively and fraudulently concealed their

 unlawful conduct against Plaintiff and members of the Classes.

        242.    Because of Defendants’ active concealment of their unlawful conduct and

 collusion, Plaintiff and members of the Classes had no knowledge of the combination or

 conspiracy alleged herein or of facts sufficient to place them on inquiry notice of the claims set

 forth herein, until at least November of 2016.

        243.    To facilitate their illegal scheme to fix prices, Defendants closely guarded their

 collusion to increase prices and their pricing structures and sales figures for their analog insulins.

 In particular, each Defendant concealed the fact that Defendants agreed to increase prices in order

 to fund their payments to PBMs for favorable formulary placement.

        244.    Defendants went to great lengths to conceal their program of kickbacks and

 collusion to increase prices to pass along the costs of rebates to PBM, even concealing it from

 investors. For instance, Novo concealed its relationship with PBMs, preventing them from

 obtaining accurate information regarding Novo’s insulin sales. In Novo’s 2015 Annual Report,

 the company stated its “[p]roduct success is largely based on competition on efficacy, safety,

 quality and price.” Novo (and all of the other Defendants) knew that the selection of insulin drugs

 for formulary placement was driven by the kickbacks, not efficacy, safety, quality or price.

        245.    Information regarding the government investigation of Defendants’ alleged

 unlawful conduct in the analog insulin market was not made public until November 2016.

        246.    Given the government’s role as the single largest healthcare payor in the U.S., the

 government’s inability to uncover any evidence of Defendants’ unlawful scheme to artificially




                                                  60
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 61 of 188 PageID: 61



 raise and fix prices until late 2016 demonstrates that Plaintiff and members of the Classes could

 not have discovered Defendants’ fraud prior to that time.

         247.    Further, Defendants made misleading public statements regarding price increases

 and their actual profits from the sale of insulin drugs. For example, in 2017, Lilly spokesperson

 Julie Williams stated:

                 The amount the manufacturer receives after all discounts and rebates
                 are applied is considerably less than the list price. For example, the
                 net price for Humalog – our most commonly used insulin –
                 increased by 4 percent over the five-year period of 2009 to 2014,
                 which is a much smaller increase than what some consumers have
                 experienced.54

         248.    Similarly, on November 30, 2016, Novo issued a press release regarding AWP

 prices and actual profits that, among other things, stated:

                 News reports on drug prices have left the public with an impression
                 that companies like ours realize all the profits from the “list price”
                 increases we’ve made over the last decade. In other words, a list
                 price increase by XX percent leads to an automatic XX percent
                 profit for the drug maker. We believe that is misleading and here’s
                 why: As the manufacturer, we do set the “list price” and have full
                 accountability for those increases. However, after we set the list
                 price, we negotiate with the companies that actually pay for the
                 medicines, which we call payers. This is necessary in order for our
                 medicines to stay on their preferred drug list or formulary. The price
                 or profit we receive after rebates, fees and other price concessions
                 we provide to the payer is the “net price.” The net price more closely
                 reflects our actual profits.

         249.    Defendants previously made public statements to conceal their unlawful scheme to

 artificially raise and fix prices.

         250.    These statements were false and misleading because, inter alia, they failed to

 disclose to Plaintiff and members of the Classes that the increased prices that distributors were



 54
         See The High Cost of Insulin (Plus a Plea to Lilly, Novo, and Sanofi), HEALTHLINE.COM,
 http://www.healthline.com/diabetesmine/high-cost-insulin-and-plea-to-lilly#4.
                                                61
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 62 of 188 PageID: 62



 forced to pay for the Defendants’ analog insulin products were not a function of the need to

 preserve Defendants’ actual profits or other appropriate market forces.

        251.    Further, neither Defendants nor their co-conspirators told Plaintiff or other

 members of the Classes that they were colluding and fixing prices.

        252.    Finally, PBMs are so secretive about their collection and distribution of drug

 company payments that, during an client audit, Defendant PBMs, (i) require preapproval of the

 client’s chosen auditor; (ii) restrict the number of drug company contracts that can be reviewed to

 a very limited number; (iii) restrict the number of claims and time period that can be reviewed;

 (iv) refuse to allow any drug company contract to be copied; (v) require a PBM representative to

 sit with every auditor that is reviewing a drug company contract; and (vi) refuse to allow any

 auditor to copy by hand the terms of any drug company contract, among other restrictions.

        253.    Plaintiff and the Classes could not have discovered the violations alleged herein

 earlier than late 2016, because Defendants acted in secret, concealed the nature of their unlawful

 conduct and acts in furtherance thereof, and fraudulently concealed their activities through various

 other means and methods designed to avoid detection. The conspiracy was by its nature self-

 concealing.

        254.    As a result of Defendants’ fraudulent concealment of their conspiracy and illegal

 conduct, any applicable statute of limitations affecting the rights of action of Plaintiff and members

 of the Classes has been tolled.




                                                  62
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 63 of 188 PageID: 63



                            IX. CLASS ACTION ALLEGATIONS

        255.    Pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3), Plaintiff

 brings this action on behalf of three direct purchaser classes: (1) direct purchasers of NovoLog and

 Humalog from Defendants Eli Lilly and Novo Nordisk during the period January 1, 2009 through

 the present; (2) direct purchasers of Lantus and Levemir from Defendants Sanofi and Novo

 Nordisk during the period January 1, 2009 through the present; and (3) Robinson-Patman Act

 direct purchasers of NovoLog, Humalog, Lantus, and Levemir from Defendants Sanofi, Novo

 Nordisk, and Eli Lilly during the period January 1, 2009 through the present.

                A.      NovoLog and Humalog Direct Purchaser Class

        220.    The NovoLog and Humalog Direct Purchaser Class is defined as follows:

        All persons or entities that directly purchased NovoLog and/or Humalog from
        Defendants Eli Lilly and Novo Nordisk in the United States and its territories and
        possessions at any time during the period January 1, 2009 through the present (the
        “Class Period”).

        Excluded from the NovoLog and Humalog Direct Purchaser Class are Defendants
        and their officers, directors, management, employees, subsidiaries, or affiliates, and
        all governmental entities.

        256.    Plaintiff believes that there are dozens of members of the Class that are

 geographically dispersed throughout the United States. As a result, joinder of all members of the

 respective Class is impracticable.

        257.    The members of the Class are readily identifiable from information and records

 maintained by Defendants.

        258.    Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff’s

 interests are not antagonistic to the claims of the other members of the Class, and Plaintiff

 possesses no material conflicts with any other members of the Class that would make class

 certification inappropriate.

                                                 63
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 64 of 188 PageID: 64



        259.     Plaintiff and all members of the Class were damaged by the same wrongful conduct

 of Defendants. Plaintiff and all members of the Class directly purchased NovoLog and Humalog

 from Defendants, and therefore possess the requisite standing.

        260.     Plaintiff will fairly and adequately protect and represent the interests of all members

 of the Class. Plaintiff’s interests are consistent with, and not antagonistic to, those of the members

 of the Class.

        261.     Plaintiff is represented by counsel who are experienced and competent in the

 prosecution of class action litigation, and who have particular expertise pursuing class action

 litigation involving alleged antitrust and RICO law violations.

        262.     Questions of law and fact common to the members of the Class predominate over

 questions that may affect only individual members of the Class because Defendants have acted on

 grounds generally applicable to the entire Class. As a result, determining damages with respect to

 the Class as a whole is appropriate. Such generally applicable conduct is inherent in Defendants’

 wrongful conduct.

        263.     The predominant common legal and factual questions applicable to all members of

 the Class include, but are not limited to, the following:

                 a. Whether Defendants and their co-conspirators engaged in a contract,
                    combination, or conspiracy to eliminate competition and thereby artificially
                    increase and/or maintain the prices of NovoLog and Humalog in the United
                    States;

                 b. The duration and extent of the alleged contract, combination or conspiracy;

                 c. Whether Defendants and their co-conspirators were participants in the contract,
                    combination, or conspiracy alleged herein;

                 d. The effect of the contract, combination, or conspiracy on the prices of Novolog
                    and Humalog in the United States during the Class Period;



                                                   64
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 65 of 188 PageID: 65



               e. Whether Defendants’ conduct caused supra-competitive prices for NovoLog
                  and Humalog;

               f. Whether, and to what extent, the conduct of Defendants and their co-
                  conspirators caused antitrust injury to Plaintiff and members of the Class;

               g. Whether the alleged contract, combination, or conspiracy violated Section 1 of
                  the Sherman Act, 15 U.S.C. § 1;

               h. Whether the alleged acts herein violated Section 2 of the Sherman Act, 15
                  U.S.C. § 2;

               i. Whether Defendants and their co-conspirators formed association-in-fact
                  enterprises for the common purpose of securing favorable formulary positions
                  through which they artificially increased the Distributor Prices and benchmark
                  prices of NovoLog, Humalog, Lantus, and Levemir in the United States;

               j. Whether Defendants and their co-conspirators were participants in the
                  enterprises alleged herein;

               k. The effect of the enterprises on the Distributor Prices of NovoLog, Humalog,
                  Lantus, and Levemir in the United States during the Class Period;

               l. Whether Defendants’ conduct caused artificially inflated prices for NovoLog,
                  Humalog, Lantus, and Levemir;

               m. Whether Defendants committed mail and wire fraud;

               n. Whether Defendants’ acts of mail and wire fraud constituted a pattern of
                  racketeering activity;

                   Whether Defendants’ pattern of racketeering activity satisfied the long-term or
                   short-term continuity requirement of the federal and New Jersey RICO
                   statutes; And

               o. Whether, and to what extent, the conduct of Defendants and their co-
                  conspirators caused injury to Plaintiff and other Class members.

        264.   Those common questions do not vary among the members of the Class. As a result,

 the Court and the jury may resolve those issues without reference to the individual circumstances

 of any member of the Class.




                                                65
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 66 of 188 PageID: 66



         265.    Class action treatment is a superior method for the fair and efficient adjudication of

 the claims asserted by all members of the Class. Such treatment will permit many similarly

 situated entities to prosecute their common claims in a single forum simultaneously, efficiently,

 and without the unnecessary duplication of evidence, effort, or expense that numerous individual

 actions would engender.

         266.     The benefits of proceeding through the class mechanism, including providing all

 members of the Class a method for obtaining redress on claims that they could not practicably

 pursue individually, substantially outweigh potential difficulties in the management of this

 litigation as a class action.

         267.    Plaintiff knows of no special difficulty to be encountered in the management of this

 action that would preclude its maintenance as a class action.

                 B.      Lantus and Levemir Direct Purchaser Class

         220.    The Lantus and Levemir Direct Purchaser Class is defined as follows:

         All persons or entities that directly purchased Lantus and/or Levemir from
         Defendants Sanofi and Novo Nordisk in the United States and its territories and
         possessions at any time during the period January 1, 2009 through the present (the
         “Class Period”).

         Excluded from the Lantus and Levemir Direct Purchaser Class are Defendants and
         their officers, directors, management, employees, subsidiaries, or affiliates, and all
         governmental entities.

         268.    Plaintiff believes that there are dozens of members of the Class that are

 geographically dispersed throughout the United States. As a result, joinder of all members of the

 respective Class is impracticable.

         269.    The members of the Class are readily identifiable from information and records

 maintained by Defendants.



                                                  66
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 67 of 188 PageID: 67



        270.       Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff’s

 interests are not antagonistic to the claims of the other members of the Class, and Plaintiff

 possesses no material conflicts with any other members of the Class that would make class

 certification inappropriate.

        271.       Plaintiff and all members of the Class were damaged by the same wrongful conduct

 of Defendants. Plaintiff and all members of the Class directly purchased NovoLog and Humalog

 from Defendants, and therefore possess the requisite standing.

        272.       Plaintiff will fairly and adequately protect and represent the interests of all members

 of the Class. Plaintiff’s interests are consistent with, and not antagonistic to, those of the members

 of the Classes.

        273.       Plaintiff is represented by counsel who are experienced and competent in the

 prosecution of class action litigation, and who have particular expertise pursuing class action

 litigation involving alleged antitrust violations.

        274.       Questions of law and fact common to the members of the Class predominate over

 questions that may affect only individual members of the Class because Defendants have acted on

 grounds generally applicable to the entire Class. As a result, determining damages with respect to

 the Class as a whole is appropriate. Such generally applicable conduct is inherent in Defendants’

 wrongful conduct.

        275.       The predominant common legal and factual questions applicable to all members of

 the Class include, but are not limited to, the following:

                   a. Whether Defendants and their co-conspirators engaged in a contract,
                      combination, or conspiracy to eliminate competition and thereby artificially
                      increase the prices of Lantus and Levemir in the United States;

                   b. The duration and extent of the alleged contract, combination or conspiracy;


                                                      67
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 68 of 188 PageID: 68



            c. Whether Defendants and their co-conspirators were participants in the contract,
               combination, or conspiracy alleged herein;

            d. The effect of the contract, combination, or conspiracy on the prices of Lantus
               and Levemir in the United States during the Class Period;

            e. Whether Defendants’ conduct caused supra-competitive prices for Lantus and
               Levemir;

            f. Whether, and to what extent, the conduct of Defendants and their co-
               conspirators caused antitrust injury to Plaintiff and members of the Class;

            g. Whether the alleged contract, combination, or conspiracy violated Section 1 of
               the Sherman Act, 15 U.S.C. § 1;

            h. Whether the alleged acts herein violated Section 2 of the Sherman Act, 15
               U.S.C. § 2;

            i.    Whether Defendants and their co-conspirators formed association-in-fact
                 enterprises for the common purpose of securing favorable formulary positions
                 through which they artificially increased the Distributor Prices and benchmark
                 prices of NovoLog, Humalog, Lantus, and Levemir in the United States;

            j. Whether Defendants and their co-conspirators were participants in the
               enterprises alleged herein;

            k. The effect of the enterprises on the Distributor Prices of NovoLog, Humalog,
               Lantus, and Levemir in the United States during the Class Period;

            l. Whether Defendants’ conduct caused artificially inflated prices for NovoLog,
               Humalog, Lantus, and Levemir;

            m. Whether Defendants committed mail and wire fraud;

            n. Whether Defendants’ acts of mail and wire fraud constituted a pattern of
               racketeering activity;

            o. Whether Defendants’ pattern of racketeering activity satisfied the long-term or
               short-term continuity requirement of the federal and New Jersey RICO
               statutes;
               and

            p. Whether, and to what extent, the conduct of Defendants and their co-
               conspirators caused injury to Plaintiff and other Class members.



                                             68
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 69 of 188 PageID: 69



         276.    Those common questions do not vary among the members of the Class. As a result,

 the Court and the jury may resolve those issues without reference to the individual circumstances

 of any member of the Class.

         277.    Class action treatment is a superior method for the fair and efficient adjudication of

 the claims asserted by all members of the Class. Such treatment will permit many similarly

 situated entities to prosecute their common claims in a single forum simultaneously, efficiently,

 and without the unnecessary duplication of evidence, effort, or expense that numerous individual

 actions would engender.

         278.     The benefits of proceeding through the class mechanism, including providing all

 members of the Class a method for obtaining redress on claims that they could not practicably

 pursue individually, substantially outweigh potential difficulties in the management of this

 litigation as a class action.

         279.    Plaintiff knows of no special difficulty to be encountered in the management of this

 action that would preclude its maintenance as a class action.

                 C.      Robinson-Patman Act Direct Purchaser Class

         220.    The Robinson-Patman Act Direct Purchaser Class is defined as follows:

         All persons or entities that directly purchased NovoLog, Humalog, Lantus, and
         Levemir from Defendants Sanofi, Novo Nordisk, and Eli Lilly in the United States
         and its territories and possessions at any time during the period January 1, 2009
         through the present (the “Class Period”).

         Excluded from the Robinson-Patman Act Direct Purchaser Class are Defendants
         and their officers, directors, management, employees, subsidiaries, or affiliates, and
         all governmental entities.

         280.    Plaintiff believes that there are dozens of members of the Class that are

 geographically dispersed throughout the United States. As a result, joinder of all members of the

 respective Class is impracticable.

                                                  69
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 70 of 188 PageID: 70



        281.       The members of the Class are readily identifiable from information and records

 maintained by Defendants.

        282.       Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff’s

 interests are not antagonistic to the claims of the other members of the Class, and Plaintiff

 possesses no material conflicts with any other members of the Class that would make class

 certification inappropriate.

        283.       Plaintiff and all members of the Class were damaged by the same wrongful conduct

 of Defendants. Plaintiff and all members of the Class directly purchased Humalog, NovaLog,

 Lantus, and Levemir from Defendants, and therefore possess the requisite standing.

        284.       Plaintiff will fairly and adequately protect and represent the interests of all members

 of the Class. Plaintiff’s interests are consistent with, and not antagonistic to, those of the members

 of the Classes.

        285.       Plaintiff is represented by counsel who are experienced and competent in the

 prosecution of class action litigation, and who have particular expertise pursuing class action

 litigation involving alleged antitrust violations.

        286.       Questions of law and fact common to the members of the Class predominate over

 questions that may affect only individual members of the Class because Defendants have acted on

 grounds generally applicable to the entire Class. As a result, determining damages with respect to

 the Class as a whole is appropriate. Such generally applicable conduct is inherent in Defendants’

 wrongful conduct.

        287.       The predominant common legal and factual questions applicable to all members of

 the Class include, but are not limited to, the following:

                   q. Whether Defendants and their co-conspirators engaged in an unlawful kickback
                      scheme and thereby committed commercial bribery;

                                                      70
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 71 of 188 PageID: 71




                 r. The duration and extent of the alleged contract, combination or conspiracy;

                 s. Whether Defendants and their co-conspirators were participants in the
                    commercial bribery alleged herein;

                 t. The effect of the commercial bribery on the prices of Humalog, NovaLog,
                    Lantus, and Levemir in the United States during the Class Period;

                 u. Whether Defendants’ conduct caused supra-competitive prices for Humalog,
                    NovaLog, Lantus, and Levemir;

                 v. Whether, and to what extent, the conduct of Defendants and their co-
                    conspirators caused Robinson-Patman Act injury to Plaintiff and members of
                    the Class;

                 w. Whether the alleged unlawful kickback scheme violated Section 2(c) of the
                    Robinson-Patman Act, 15 U.S.C. § 13(c);

         288.    Those common questions do not vary among the members of the Class. As a result,

 the Court and the jury may resolve those issues without reference to the individual circumstances

 of any member of the Class.

         289.    Class action treatment is a superior method for the fair and efficient adjudication of

 the claims asserted by all members of the Class. Such treatment will permit many similarly

 situated entities to prosecute their common claims in a single forum simultaneously, efficiently,

 and without the unnecessary duplication of evidence, effort, or expense that numerous individual

 actions would engender.

         290.     The benefits of proceeding through the class mechanism, including providing all

 members of the Class a method for obtaining redress on claims that they could not practicably

 pursue individually, substantially outweigh potential difficulties in the management of this

 litigation as a class action.

         291.    Plaintiff knows of no special difficulty to be encountered in the management of this

 action that would preclude its maintenance as a class action.

                                                  71
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 72 of 188 PageID: 72



                                    VII. CLAIMS FOR RELIEF

                                    FIRST CAUSE OF ACTION
                      Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1,
                          Against Defendants Eli Lilly and Novo Nordisk

           292.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.

           293.   Defendants and their co-conspirators entered into, and engaged in, a contract,

 combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

 Sherman Act, 15 U.S.C. § 1.

           294.   Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

 the injuries and damages caused by their contract, combination, and conspiracy in restraint of trade

 as alleged herein.

           295.   Defendants’ anticompetitive acts were intentional, were directed at the sales of

 Humalog and NovoLog in the United States and had a substantial and foreseeable effect on

 interstate commerce by raising and fixing Humalog and NovoLog prices throughout the United

 States.

           296.   In formulating and effectuating their combination or conspiracy, Defendants and

 their co-conspirators engaged in anticompetitive activities, the purpose and effect of which were

 to artificially fix, raise, maintain and/or stabilize the prices of Humalog and NovoLog including

 agreeing to coordinate and manipulate the prices of Humalog and NovoLog in a manner that

 deprived purchasers in the U.S. of price competition and providing pretextual justifications to

 purchasers and the public to explain any raises, maintenance or stabilization of the prices for

 Humalog and NovoLog.




                                                   72
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 73 of 188 PageID: 73



         297.   The contract, combination, or conspiracy had the following direct, substantial, and

 reasonably foreseeable effects upon commerce in the United States:

                a. Prices charged to, and paid by, Plaintiff for Humalog and NovoLog were
                   artificially raised, fixed, maintained, or stabilized at supra-competitive levels;

                b. Plaintiff was deprived of the benefits of free, open, and unrestricted competition
                   in the sale of Humalog and NovoLog in the United States market; and

                c. Competition in establishing the prices paid for Humalog and NovoLog was
                   unlawfully restrained, suppressed, or eliminated.

         298.   There is no legitimate, non-pretextual, procompetitive business justification for

 Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

 justification, the conspiracy is broader than necessary to achieve such a purpose.

         299.   As set forth above, in violation of Section 1 of the Sherman Antitrust Act,

 Defendants entered into agreements with one another on the pricing of Humalog and NovoLog in

 the U.S. This conspiracy was per se unlawful price-fixing, or alternatively, was an unlawful

 restraint of trade under the rule of reason.

         300.   Each Defendant has committed at least one overt act to further the conspiracy

 alleged in this Complaint.

         301.   The conspiracy had its intended effect, as Defendants benefited from their collusion

 and the elimination of competition, both of which artificially inflated the prices of Humalog and

 NovoLog as described herein.

         302.   As a result of Defendants’ unlawful conduct, Plaintiff and members of the Classes

 have been injured in their business and property in that they have paid more for Humalog and

 NovoLog than they otherwise would have paid in the absence of Defendants’ unlawful conduct.

 The full amount of such damages is presently unknown but will be determined after discovery and

 upon proof at trial.

                                                 73
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 74 of 188 PageID: 74



        303.    Defendants’ unlawful conduct as alleged herein poses a significant, continuing

 threat of antitrust injury for which injunctive relief is appropriate under Section 16 of the Clayton

 Act.

                                  SECOND CAUSE OF ACTION
                      Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1,
                           Against Defendants Sanofi and Novo Nordisk

        304.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.

        305.    Defendants and their co-conspirators entered into, and engaged in, a contract,

 combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

 Sherman Act, 15 U.S.C. § 1.

        306.    Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

 the injuries and damages caused by their contract, combination, and conspiracy in restraint of trade

 as alleged herein.

        307.    Defendants’ anticompetitive acts were intentional, were directed at the sales of

 Lantus and Levemir in the United States and had a substantial and foreseeable effect on interstate

 commerce by raising and fixing Lantus and Levemir prices throughout the United States.

        308.    In formulating and effectuating their combination or conspiracy, Defendants and

 their co-conspirators engaged in anticompetitive activities, the purpose and effect of which were

 to artificially fix, raise, maintain and/or stabilize the prices of Lantus and Levemir including

 agreeing to coordinate and manipulate the prices of Lantus and Levemir in a manner that deprived

 purchasers in the U.S. of price competition and providing pretextual justifications to purchasers

 and the public to explain any raises, maintenance or stabilization of the prices for Lantus and

 Levemir.


                                                  74
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 75 of 188 PageID: 75



        309.    The contract, combination, or conspiracy had the following direct, substantial, and

 reasonably foreseeable effects upon commerce in the United States:

                a. Prices charged to, and paid by, Plaintiff for Lantus and Levemir were artificially
                   raised, fixed, maintained, or stabilized at supra-competitive levels;

                b. Plaintiff was deprived of the benefits of free, open, and unrestricted competition
                   in the sale of Lantus and Levemir in the United States market; and

                c. Competition in establishing the prices paid for Lantus and Levemir was
                   unlawfully restrained, suppressed, or eliminated.


        310.    There is no legitimate, non-pretextual, procompetitive business justification for

 Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

 justification, the conspiracy is broader than necessary to achieve such a purpose.

        311.    As set forth above, in violation of Section 1 of the Sherman Antitrust Act,

 Defendants entered into agreements with one another on the pricing of Lantus and Levemir in the

 U.S. This conspiracy was per se unlawful price-fixing, or alternatively, was an unlawful restraint

 of trade under the rule of reason.

        312.    Each Defendant has committed at least one overt act to further the conspiracy

 alleged in this Complaint.

        313.    The conspiracy had its intended effect, as Defendants benefited from their collusion

 and the elimination of competition, both of which artificially inflated the prices of Lantus and

 Levemir as described herein.

        314.    As a result of Defendants’ unlawful conduct, Plaintiff and members of the Classes

 have been injured in their business and property in that they have paid more for Lantus and

 Levemir than they otherwise would have paid in the absence of Defendants’ unlawful conduct.




                                                 75
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 76 of 188 PageID: 76



 The full amount of such damages is presently unknown but will be determined after discovery and

 upon proof at trial.

         315.   Defendants’ unlawful conduct as alleged herein poses a significant, continuing

 threat of antitrust injury for which injunctive relief is appropriate under Section 16 of the Clayton

 Act.

                              THIRD CAUSE OF ACTION
             Overarching Conspiracy in Violation of Section 1 of the Sherman Act,
                           15 U.S.C. § 1, Against All Defendants

         316.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.

         317.   Defendants engaged in an overarching conspiracy to artificially fix, raise, maintain

 and/or stabilize the prices of analog insulin drugs.

         318.   Defendants and their co-conspirators entered into, and engaged in, a contract,

 combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

 Sherman Act, 15 U.S.C. § 1.

         319.   Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

 the injuries and damages caused by their contract, combination, and conspiracy in restraint of trade

 as alleged herein.

         320.   Defendants’ anticompetitive acts were intentional, were directed at the sales of

 analog insulin drugs in the United States and had a substantial and foreseeable effect on interstate

 commerce by raising and fixing analog insulin drug prices throughout the United States.

         321.   In formulating and effectuating their combination or conspiracy, Defendants and

 their co-conspirators engaged in anticompetitive activities, the purpose and effect of which were

 to artificially fix, raise, maintain and/or stabilize the prices of analog insulin drugs including


                                                  76
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 77 of 188 PageID: 77



 agreeing to coordinate and manipulate the prices of analog insulin drugs in a manner that deprived

 purchasers in the U.S. of price competition and providing pretextual justifications to purchasers

 and the public to explain any raises, maintenance or stabilization of the prices for analog insulin

 drug.

         322.   The contract, combination, or conspiracy had the following direct, substantial, and

 reasonably foreseeable effects upon commerce in the United States:

                a. Prices charged to, and paid by, Plaintiff for analog insulin drugs were artificially
                   raised, fixed, maintained, or stabilized at supra-competitive levels;

                b. Plaintiff was deprived of the benefits of free, open, and unrestricted competition
                   in the sale of analog insulin drugs in the United States market; and

                c. Competition in establishing the prices paid for analog insulin drugs was
                   unlawfully restrained, suppressed, or eliminated.

         323.   There is no legitimate, non-pretextual, procompetitive business justification for

 Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

 justification, the conspiracy is broader than necessary to achieve such a purpose.

         324.   As set forth above, in violation of Section 1 of the Sherman Antitrust Act,

 Defendants entered into agreements with one another on the pricing of analog insulin drugs in the

 U.S. This conspiracy was per se unlawful price-fixing, or alternatively, was an unlawful restraint

 of trade under the rule of reason.

         325.   Each Defendant has committed at least one overt act to further the conspiracy

 alleged in this Complaint.

         326.   The conspiracy had its intended effect, as Defendants benefited from their collusion

 and the elimination of competition, both of which artificially inflated the prices of analog insulin

 drugs as described herein.



                                                  77
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 78 of 188 PageID: 78



           327.   As a result of Defendants’ unlawful conduct, Plaintiff and members of the Classes

 have been injured in their business and property in that they have paid more for analog insulin

 drugs than they otherwise would have paid in the absence of Defendants’ unlawful conduct. The

 full amount of such damages is presently unknown but will be determined after discovery and

 upon proof at trial.

           328.   Defendants’ unlawful conduct as alleged herein poses a significant, continuing

 threat of antitrust injury for which injunctive relief is appropriate under Section 16 of the Clayton

 Act.

                                  FOURTH CAUSE OF ACTION
                            Violation of Section 2 of the Sherman Act,
                   15 U.S.C. § 2, Against Defendants Eli Lilly and Novo Nordisk

           329.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.

           330.   Defendants possessed (and currently possess) monopoly power in the Lantus and

 Levemir market.

           331.   Defendants and their co-conspirators knowingly and willfully acquired,

 maintained, enhanced and unlawfully exercised monopoly power in the Humalog and NovoLog

 market through their anti-competitive agreement with the specific intent to monopolize the

 Humalog and NovoLog market, and preventing competition in the market, in violation of Section

 2 of the Sherman Act, 15 U.S.C. § 2.

           332.   Defendants’ anticompetitive acts were intentional, were directed at the sales of

 Humalog and NovoLog in the United States and had a substantial and foreseeable effect on

 interstate commerce by raising and fixing Humalog and NovoLog prices throughout the United

 States.


                                                   78
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 79 of 188 PageID: 79



        333.    As a result of Defendants’ unlawful anticompetitive agreements and practices

 alleged herein, Defendants and co-conspirators have effectively excluded competition from the

 Humalog and NovoLog market, unlawfully maintained Defendants’ monopoly in the Humalog

 and NovoLog, and profited (and currently profit) from their anti-competitive conduct by

 maintaining Humalog and NovoLog prices at artificially high levels.

        334.    Each Defendant has committed at least one overt act to further the conspiracy

 alleged in this Complaint.

        335.    There is no legitimate business justification for the anti-competitive actions of the

 Defendants and the conduct through which Defendants maintained its monopoly in the market.

 The anti-competitive effects of Defendants agreement far outweigh any conceivable pro-

 competitive benefit or justification.

        336.    As a direct and proximate result of Defendants’ unlawful anticompetitive actions,

 Plaintiff and members of the Classes have been and continue to be injured in their business or

 property.

        337.    As a direct and proximate result of Defendants’ unlawful and uncompetitive

 actions, Plaintiff and members of the Classes have been forced to pay artificially high,

 supracompetitive prices for Defendants and were harmed thereby.

        338.    Plaintiff and members of the Classes are entitled to treble damages to remedy the

 injuries they have suffered from Defendants’ violations of Sherman Act § 2, 15 U.S.C. § 2.

                                  FIFTH CAUSE OF ACTION
                          Violation of Section 2 of the Sherman Act,
                  15 U.S.C. § 2, Against Defendants Sanofi and Novo Nordisk

        339.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.


                                                 79
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 80 of 188 PageID: 80



        340.    Defendants possessed (and currently possess) monopoly power in the Lantus and

 Levemir market.

        341.    Defendants and their co-conspirators knowingly and willfully acquired,

 maintained, enhanced and unlawfully exercised monopoly power in the analog insulin market

 through their anti-competitive agreement with the specific intent to monopolize the Lantus and

 Levemir market, and preventing competition in the market, in violation of Section 2 of the

 Sherman Act, 15 U.S.C. § 2.

        342.    Defendants’ anticompetitive acts were intentional, were directed at the sales of

 Lantus and Levemir in the United States and had a substantial and foreseeable effect on interstate

 commerce by raising and fixing Lantus and Levemir prices throughout the United States.

        343.    As a result of the conspiracy, Defendants have effectively excluded competition

 from the Lantus and Levemir market, unlawfully maintained Defendants’ monopoly in the Lantus

 and Levemir market, and profited (and currently profit) from their anti-competitive conduct by

 maintaining prices at artificially high levels.

        344.    Each Defendant has committed at least one overt act to further the conspiracy

 alleged in this Complaint.

        345.    There is no legitimate business justification for the anti-competitive actions of the

 Defendants and the conduct through which Defendants maintained its monopoly in the market.

 The anti-competitive effects of Defendants agreement far outweigh any conceivable pro-

 competitive benefit or justification.

        346.    As a direct and proximate result of Defendants’ unlawful and anticompetitive

 actions, Plaintiff and members of the Classes have been and continue to be injured in their business

 or property.


                                                   80
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 81 of 188 PageID: 81



         347.    As a direct and proximate result of Defendants’ unlawful and uncompetitive

 actions, Plaintiff and members of the Classes have been forced to pay artificially high,

 supracompetitive prices for Defendants and were harmed thereby.

         348.    Plaintiff and members of the Classes are entitled to treble damages to remedy the

 injuries they have suffered from Defendants’ violations of Sherman Act § 2, 15 U.S.C. § 2.

                               SIXTH CAUSE OF ACTION
             Overarching Conspiracy in Violation of Section 2 of the Sherman Act,
                           15 U.S.C. § 2, Against All Defendants

         349.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.

         350.    Defendants and their co-conspirators have conspired to allow Defendants to

 willfully maintain and unlawfully exercise monopoly power in the analog insulin market through

 their anti-competitive agreement with the specific intent to monopolize the analog insulin market,

 and preventing competition in the market, in violation of Section 2 of the Sherman Act, 15 U.S.C.

 § 2.

         351.    Defendants’ conspiracy intentional, were directed at the sales of analog insulin in

 the United States and had a substantial and foreseeable effect on interstate commerce by raising

 and fixing analog insulin prices throughout the United States.

         352.    As a result of Defendants’ unlawful anticompetitive practices alleged herein,

 Defendants and co-conspirators have effectively excluded competition from the analog insulin

 market, unlawfully maintained Defendants’ monopoly in the analog insulin market, and profited

 (and currently profit from) from their anti-competitive conduct by maintaining analog insulin

 prices at artificially high levels.




                                                  81
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 82 of 188 PageID: 82



         353.    Defendants committed at least one overt act in furtherance of the conspiracy, in that

 Defendants formed an agreement as set forth herein.

         354.    As a result of the Defendants’ conspiratorial conduct, Defendants have effectively

 excluded competition from the analog insulin market, allowing Defendants to unlawfully maintain

 its monopoly in the analog insulin market, including the agreement between Defendants. The anti-

 competitive effects of Defendants’ agreement far outweigh any conceivable pro-competitive

 benefit or justification.

         355.    There is no legitimate business justification for the anti-competitive actions of the

 Defendants and the conduct through which Defendants maintained its monopoly in the market.

 The anti-competitive effects of Defendants agreement far outweigh any conceivable pro-

 competitive benefit or justification.

         356.    As a direct and proximate result of Defendants’ unlawful actions, Plaintiff and

 members of the Classes have been and continue to be injured in their business or property.

         357.    As a direct and proximate result of Defendants’ unlawful actions, Plaintiff and

 members of the Classes have been forced to pay artificially high, supracompetitive prices for

 Defendants and were harmed thereby.

         358.    Plaintiff and members of the Classes are entitled to damages and other relief by law

 for the injuries they have suffered from Defendants’ violations of Sherman Act § 2, 15 U.S.C. § 2.

                                SEVENTH CAUSE OF ACTION
                             Violation of the Robinson-Patman Act,
                15 U.S.C. § 13(c), Against Defendants Eli Lilly and Novo Nordisk

         359.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.




                                                  82
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 83 of 188 PageID: 83



        360.    By engaging in the illegal and collusive pricing practices described herein,

 including, but not limited to, Defendants’ kickback scheme, Defendants have engaged in

 commercial bribery in violation of Section 2(c) of the Robinson-Patman Act, 15 U.S.C. § 13(c).

        361.    Defendants and their co-conspirators’ kickback scheme described above provides

 illegal inducements that resulted in artificially inflated Humalog and NovoLog pricing.

        362.    As a result of Defendants’ unlawful conduct, Plaintiff and members of the Classes

 have purchased Humalog and NovoLog at artificially inflated prices.

        363.    The effect of Defendants’ price discrimination is a reasonable possibility of a

 substantial lessoning of competition or tendency to create a monopoly in the analog insulin market.

        364.    There is no appropriate or legitimate business justification for Defendants’

 anticompetitive conduct.

        365.    Humalog and NovoLog are commodities of like grade and quality.

        366.    Defendants’ unlawful conduct has resulted in competitive injury to Plaintiff and the

 members of the Classes by unduly restraining, hindering, suppressing and/or eliminating

 competition in the sale of commodities in interstate commerce.

        367.    As a direct and proximate result of Defendants’ unlawful actions detailed herein,

 Plaintiff has suffered substantial economic losses and other damage to its business, reputation, and

 relationship with customers, including, but not limited to, overcharges, lost sales, and lost profits.

        368.    Plaintiff and members of the Classes are entitled to recover treble damages treble

 damages and costs of suit, including reasonable attorneys' fees pursuant to Section 4(a) of the

 Clayton Act, 15 U.S.C. § 15(a).

                                EIGHTH CAUSE OF ACTION
                             Violation of the Robinson-Patman Act,
           15 U.S.C. § 13(c), Against Defendants Sanofi, Eli Lilly, and Novo Nordisk


                                                  83
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 84 of 188 PageID: 84



        369.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

 paragraphs of this Complaint.

        370.    By engaging in the illegal and collusive pricing practices described herein,

 including, but not limited to, Defendants’ kickback scheme, Defendants have engaged in

 commercial bribery in violation of Section 29(c) of the Robinson-Patman Act, 15 U.S.C. § 13(c).

        371.    Defendants and their co-conspirators’ kickback scheme described above provides

 illegal inducements that resulted in artificially inflated Lantus and Levemir pricing.

        372.    As a result of Defendants’ unlawful conduct, Plaintiff and members of the Classes

 have purchased Lantus and Levemir at artificially inflated prices.

        373.    The effect of Defendants’ price discrimination is a reasonable possibility of a

 substantial lessoning of competition or tendency to create a monopoly in the analog insulin market.

        374.    There is no appropriate or legitimate business justification for Defendants’

 anticompetitive conduct.

        375.    Lantus and Levemir are commodities of like grade and quality.

        376.    Defendants’ unlawful conduct has resulted in competitive injury to Plaintiff and the

 members of the Classes by unduly restraining, hindering, suppressing and/or eliminating

 competition in the sale of commodities in interstate commerce.

        377.    As a direct and proximate result of Defendants’ unlawful actions detailed herein,

 Plaintiff has suffered substantial economic losses and other damage to its business, reputation, and

 relationship with customers, including, but not limited to, overcharges, lost sales, and lost profits.

        378.    Plaintiff and members of the Classes are entitled to recover treble damages treble

 damages and costs of suit, including reasonable attorneys' fees pursuant to Section 4(a) of the

 Clayton Act, 15 U.S.C. § 15(a).


                                                  84
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 85 of 188 PageID: 85



                                  NINTH CAUSE OF ACTION
                    (Violation of 18 U.S.C. § 1962(c) Against Novo and CVS)

        379.    Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        380.    Plaintiff brings this claim on behalf of the Class against Novo and CVS pursuant

 to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief

 based upon Novo’s and CVS’ violations of 18 U.S.C. § 1962(c).

        381.    Novo and CVS are each a “person,” within the meaning of 18 U.S.C. § 1961(3),

 that conducted the affairs of an enterprise through a pattern of racketeering activity, in violation

 of 18 U.S.C. § 1962(c).

        382.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

 1961(3), that were injured in their business or property as a result of Novo’s and CVS’ wrongful

 conduct.

        A. The Novo-CVS Enterprise

        383.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

 that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

 among those associated with the enterprise; and (iii) longevity sufficient to pursue the

 enterprise’s purpose.

        384.    Novo and CVS formed such an association-in-fact enterprise (the “Novo-CVS

 Enterprise”) that consists of: (a) Novo, including its employees and agents; and (b) the PBM

 CVS Caremark, including its employees and agents.

        385.    The Novo-CVS Enterprise is an ongoing and continuing business organization

 consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

 systematic links for a common purpose. That common purpose was to enrich Novo and CVS by

                                                  85
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 86 of 188 PageID: 86



 providing the largest possible spread between the AWP and actual net selling price for Novo’s

 long-acting analog insulin product, Levemir, and its rapid-acting analog insulin product,

 Novolog, in exchange for securing exclusive, or at least favorable, formulary positions for those

 medications as treatments for Type 1 and 2 diabetes.

         386.    To accomplish this purpose, the Novo-CVS Enterprise systematically inflated the

 Direct Purchaser Prices and AWP prices of Levemir and Novolog and represented—either

 affirmatively or through half-truths and omissions—to Plaintiff and members of the Classes that

 the Direct Purchaser Prices and AWP prices of Levemir and Novolog fairly and accurately

 reflected the actual cost of those medications in a competitive marketplace free of kickbacks and

 other illicit conduct.

         387.    The Novo-CVS Enterprise concealed from Plaintiff and members of the Classes

 the existence and amount of steep rebates that Novo supplied to CVS in connection with the

 purchases of Levemir and Novolog that they effectively controlled.

         388.    The Novo-CVS Enterprise also concealed from Plaintiff and members of the

 Classes the purpose of these rebates. The difference between the AWP prices and the real prices

 of Levemir and Novolog negotiated by CVS produced increased profits for Novo and CVS.

         389.    Thus, Novo’s large rebates served to ensure that CVS would place and maintain

 Levemir and Novolog in preferred or favorable positions on CVS’ formularies.

         390.    By maintaining those favorable formulary positions for Levemir and Novolog, the

 Novo-CVS Enterprise ensured that a larger number of prescriptions for those medications would

 be written and filled.




                                                86
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 87 of 188 PageID: 87



        391.    The Novo-CVS Enterprise thus advanced the joint interests of Novo and CVS by

 producing higher sales (and therefore profits) for Novo and larger spreads, thus, allowing for

 larger kickbacks for CVS.

        392.    The Price Inflation Schemes the Novo-CVS Enterprise perpetrated was dependent

 upon Novo charging Plaintiff and members of the Classes—all of whom are direct purchasers of

 analog insulin drugs from Novo—artificially inflated prices for Levemir and Novolog to fund the

 kickbacks that Novo paid to CVS.

        393.    The persons engaged in the Novo-CVS Enterprise are systematically linked

 through contractual relationships, financial ties, and continuing coordination of activities, all of

 which Novo and CVS spearhead.

        394.    To facilitate the Levemir/Novolog Pricing Enterprise, Novo and CVS engage in

 regular communications by which they share pricing information, including data concerning the

 Direct Purchaser Prices and AWP prices of Levemir and Novolog and the rebates payable to

 CVS, and otherwise plot to advance their shared interests.

        395.    Novo and CVS functioned as a continuing unit for the purposes of advancing the

 shared interests of the Novo-CVS Pricing Enterprise. All members of that enterprise agreed to

 take actions to hide their pricing scheme and to continue the enterprise’s existence.

        396.    CVS struck rebate deals with Novo to conceal the true prices of Levemir and

 Novolog and to profit from the inflated rebates Novo agreed to pay to CVS.

        397.    As a result of those rebates, Novo and CVS perpetuated the Novo-CVS

 Enterprise’s scheme and reaped substantial profits.

        398.    Furthermore, even as public scrutiny, media coverage, and congressional

 investigations began to focus on the rapidly inflating prices of Novo’s analog insulins, CVS did


                                                  87
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 88 of 188 PageID: 88



 not challenge Novo’s reported AWP prices, terminate its role in the Novo-CVS Enterprise, or

 disclose publicly that the Levemir and Novolog Direct Purchaser Prices that Plaintiff and

 members of the Classes were forced to pay actually funded the kickbacks to the PBM

 Defendants.

        399.    Novo could not have accomplished the purpose of the Novo-CVS Enterprise

 without the assistance of CVS.

        400.    For Novo to profit from the scheme, CVS needed to convince health care payers

 and plan sponsors to approve formularies on which Levemir and Novolog were given favorable

 treatment.

        401.    CVS accomplished that objective by making a series of material

 misrepresentations and omissions. In particular, CVS told clients, potential clients, and investors

 that they secured significant discounts for the Levemir and Novolog utilized by consumers.

        402.    However, these discounts were only significant because the AWP prices were

 artificially inflated pursuant to the Novo-CVS Enterprise’s Price Inflation Schemes. The

 supposed discounts were the fictitious result of a deliberate scheme to create large rebates

 without lowering the real prices of Levemir and Novolog.

        403.    The Novo-CVS Enterprise engaged in and affected interstate commerce because,

 inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes

 throughout the United States, its territories, the District of Columbia, and the Commonwealth of

 Puerto Rico.

        404.    The impacts of the Novo-CVS Enterprise’s Price Inflation Schemes persist to this

 day—i.e., the artificially inflated prices of Levemir and Novolog to fund the rebates/kickbacks.

        B. Novo and CVS Conducted and Participated in the Conduct of the Novo-CVS
           Pricing Enterprise’s Affairs Through a Pattern of Racketeering Activity

                                                  88
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 89 of 188 PageID: 89




        405.      During the Class Period, Novo and CVS conducted and participated in the conduct

 of the affairs of the Novo-CVS Enterprise through a pattern of racketeering activity, including acts

 that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. § 1343, relating

 to wire fraud.

        406.      Novo and CVS exerted control over the Novo-CVS Enterprise and participated in

 the operation and management of the affairs of the Novo-CVS Enterprise, directly or indirectly,

 in the following ways:

            a. Novo established and published the Levemir and Novolog AWP prices;

            b. Novo regularly raised Levemir and Novolog Direct Purchaser Prices and AWP
               prices to facilitate the Price Inflation Schemes;

            c. Novo paid CVS substantial rebates/kickbacks in exchange for the CVS’s
               commitment to give Levemir and Novolog exclusive, or at least favorable,
               formulary placement;

            d. Novo concealed from Plaintiff and members of the Classes the existence of
               rebates/kickbacks that were included in Direct Purchaser Prices;

            e. Novo intended that CVS would distribute through the U.S. Mail and interstate
               wire facilities promotional and other materials that claimed that rebates (such as
               those applied to Levemir and Novolog) saved health care purchasers money on
               their prescription needs and knew that CVS did distribute those material
               misrepresentations;

            f. Novo made repeated materially misleading statements to Plaintiff and members of
               the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
               Levemir and Novolog without stating that those price increases included
               kickbacks paid to CVS;

            g. CVS negotiated significant rebates/kickbacks from the AWP and Direct Purchaser
               prices for Levemir and Novolog;

            h. CVS developed formularies that provided Novo favorable placements for
               Levemir and Novolog based on the rebates/kickbacks that CVS would earn from
               the sale of those products;



                                                 89
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 90 of 188 PageID: 90



            i. CVS excluded competing insulin products from certain formularies in exchange
               for increased rebates/kickbacks;

            j. CVS marketed formularies to health plan clients and made material
               misrepresentations that the rebates/kickbacks negotiated from Novo saved those
               clients and their members money;

            k. CVS made material misrepresentations that the AWP prices that Novo published
               reflected the actual prices of these insulin products and did not include kickbacks
               received by the PBM Defendants; and

            l. CVS concealed the actual rebates earned from Novo from health plan clients and
               the general public, and therefore concealed the actual, net amount Novo received
               for these insulin products.

        407.    CVS’s conduct and participation are essential to the success of the enterprise. For

 Novo to maintain its net prices for its products, it required CVS to select the products based on the

 rebates/kickbacks offered, rather than on which products had the lowest AWP prices. It also

 required CVS to market its health plan clients that the rebates Novo offered saved the clients and

 their members money to conceal the actual rebates paid by Novo. CVS’ participation allowed

 Novo to inflate its AWP prices, offer larger rebates to CVS to maintain access to that portion of

 the market, and still earn additional profits.

        408.    Novo and CVS’ pattern of racketeering activity involved thousands of separate

 instances where Novo and CVS used the U.S. Mail and interstate wire facilities in furtherance of

 the unlawful Price Inflation Schemes.

        409.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

 Levemir® FlexPen® 5X3ML was various prices starting at $158.15 in January 2009 and

 increasing to $333.12 by September 2014.

        410.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

                                                  90
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 91 of 188 PageID: 91



 Levemir® FlexTouch® was various prices starting at $287.96 in June 2014 and increasing to

 $403.50 by May 2016.

        411.    Based on information currently available, during the class period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

 Levemir® 100 unit/ML 10 ML vile was various prices starting at $81.11 in January 2009 and

 increasing to $269.00 by May 2016.

        412.    In all circumstances, Novo concealed the Price Inflation Schemes and concealed

 that Novo would pay a substantial portion of the quoted Direct Purchaser Prices to CVS to fund

 that scheme.

        413.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

 Novolog® FlexPen® 5X3ML was various prices starting at $167.45 in January 2009 and

 increasing to $457.10 by May 2016.

        414.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

 Novolog® Penfill® 3ML was various prices starting at $161.03 in January 2009 and increasing

 to $415.10 by October 2015.

        415.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

 Novolog® 100 unit/ML 10 ML vile was various prices starting at $86.69 in January 2009 and

 increasing to $236.70 by May 2016.

        416.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of


                                                 91
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 92 of 188 PageID: 92



 Novolog® Mix 70/30 FlexPen® 5X3ML was various prices starting at $167.45 in January 2009

 and increasing to $457.10 by May 2016.

        417.    Based on information currently available, during the Class Period, Novo utilized

 the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

 Novolog® Mix 70/30 100 unit/ML 10 ML vile was various prices starting at $86.69 in January

 2009 and increasing to $245.50 by April 2016.

        418.    In all circumstances, Novo concealed the Price Inflation Schemes and concealed

 that Novo would pay a substantial portion of the quoted Direct Purchaser Prices to CVS to fund

 that scheme.

        419.    Each of these fraudulent mailings and interstate wire transmissions constituted

 “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

 violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

 § 1961(5).

        420.    By means of that pattern of racketeering activity, Novo and CVS defrauded

 Plaintiff and members of the Classes.

        421.    Novo’s and CVS’s acts of racketeering activity were related, had similar

 purposes, involved the same or similar participants and methods of commission, and had similar

 results affecting similar victims, including Plaintiff and members of the Classes.

        422.    Novo and CVS intentionally crafted the Levemir and Novolog Price Inflation

 Schemes to unlawfully enhance their own profits without regard for the effect that their illicit

 conduct would have on Plaintiff and members of the Classes, all of whom paid excessive prices

 for Levemir and Novolog.




                                                 92
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 93 of 188 PageID: 93



        423.    When Novo and CVS designed and implemented its illicit scheme, Novo and

 CVS were cognizant that Plaintiff and members of the Classes rely on the integrity of the

 pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

        424.    The pattern of racketeering activity alleged herein and the Novo-CVS Pricing

 Enterprise are separate and distinct from each other. Likewise, Novo and CVS are distinct from

 the Novo-CVS Pricing Enterprise.

        425.    The pattern of racketeering activity alleged herein is continuing as of the date of

 this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

        C. Novo’s and CVS’ Use of the U.S. Mail and Interstate Wire Facilities

        426.    The Novo-CVS Pricing Enterprise engaged in and affected interstate commerce

 because it engaged in the following activities, among others, across state boundaries: the

 transmission and publication of false and misleading information concerning the Direct

 Purchaser Prices and AWP prices of Levemir and Novolog; the receipt of payments by Novo

 from Plaintiff and members of the Classes for analog insulin drug purchases; Novo’s payment of

 substantial rebates to CVS in exchange for the favorable placement of Levemir and Novolog on

 CVS’ formularies; and the transmission of false or incomplete statements intended to mislead

 health care purchasers regarding the existence, amount, and purpose of the rebates that Novo

 paid to CVS.

        427.    During the Class Period, the Novo-CVS Pricing Enterprise’s unlawful conduct

 and wrongful practices were carried out by an array of employees, working across state

 boundaries, who necessarily relied upon frequent transfers of documents, information, products,

 and funds by the U.S. Mail and interstate wire facilities.




                                                  93
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 94 of 188 PageID: 94



         428.    The nature and pervasiveness of the Levemir and Novolog Price Inflation

 Schemes, which was orchestrated out of the corporate headquarters of Novo and CVS,

 necessarily required those entities to communicate directly and frequently by U.S. Mail and

 interstate wire facilities.

         429.    For example, to perpetrate the Levemir and Novolog Price Inflation Schemes, Novo

 used the U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially

 false and misleading information concerning the Direct Purchaser Prices and AWP prices of

 Levemir and Novolog. Novo distributed those fraudulent representations in:

             a. Marketing materials concerning Novo’s Levemir and Novolog AWP prices that
                Novo transmitted to health care payers and health care providers located across
                the country;

             b. The annual written disclosures that Novo made to the publishers of AWP price
                compendia regarding the Levemir and Novolog AWP prices and their subsequent
                mark-ups;

             c. Written materials provided to CVS and telephonic discussions with CVS
                regarding Levemir and Novolog markups and AWP prices and the rebates paid by
                Novo to CVS related to those medications;

             d. Numerous e-mails and text messages between Novo and CVS regarding the
                operation of the Enterprise’s Price Inflation Schemes; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Levemir
                and Novolog; (ii) the existence, amount, and purpose of the Levemir and Novolog
                rebates; and (iii) the true costs of Levemir and Novolog after the payment of
                Novo’s rebates to CVS.


         430.    Novo also employed the U.S. Mail and interstate wires to provide inflated Direct

 Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

 from Plaintiff and members of the Classes for purchases of Levemir and Novolog. Those




                                                 94
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 95 of 188 PageID: 95



 payments constituted the wrongful proceeds of the racketeering activity in which Novo and CVS

 engaged.

        431.    The materially false and misleading representations that Novo made in

 furtherance of the Price Inflation Schemes that the Levemir/Novolog Pricing Enterprise

 perpetrated were designed to conceal the scheme, deter investigations into Levemir and Novolog

 pricing, and forestall changes to healthcare payers’ historical practice of utilizing Levemir and

 Novolog AWP prices as a basis for prescription reimbursement.

        D. The Damages Caused by Novo’s and CVS’ Levemir and Novolog Price Inflation
           Schemes

        432.    Novo’s and CVS’ pattern of racketeering activity has directly and proximately

 caused Plaintiff and members of the Classes to be injured in their business or property because

 Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for

 Levemir and/or Novolog.

        433.    But for the fraudulent representations and material omissions made by Novo and

 CVS, and the fraudulent pricing scheme the Levemir/Novolog Pricing Enterprise employed,

 Plaintiff and the members of the Classes would have paid less for the Levemir and Novolog they

 purchased.

        434.    Even though the Levemir/Novolog Pricing Enterprise was operated to provide

 Novo with a wrongfully obtained advantage over its competitors, the harm this suit seeks to

 remedy was not suffered by Novo’s competitors.

        435.    Plaintiff and those similarly situated were directly harmed by Novo’s fraud and

 pattern of racketeering activity. There is no other plaintiff or class of plaintiffs better situated to

 seek a remedy for the economic harms that Novo’s and CVS’ fraudulent scheme caused to direct

 purchasers of Levemir and Novolog from Novo.

                                                   95
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 96 of 188 PageID: 96



         436.    By virtue of these violations of 18 U.S.C. § 1962(c), Novo and CVS are liable to

 Plaintiff and the members of the Classes for three times the damages they have sustained, the costs

 of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                                       TENTH CAUSE OF ACTION
                         (Violation of 18 U.S.C. § 1962 Against Novo and Optum)

         437.    Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

         438.    Plaintiff brings this claim on behalf of the Class against Novo and Optum

 pursuant to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable

 relief based upon Novo’s and Optum’s violations of 18 U.S.C. § 1962(c).

         439.    Novo and Optum are each a “person,” within the meaning of 18 U.S.C. § 1961(3),

 that conducted the affairs of an enterprise through a pattern of racketeering activity, in violation

 of 18 U.S.C. § 1962(c).

         440.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

 1961(3), that were injured in their business or property as a result of Novo’s and Optum’s

 wrongful conduct.

         A. The Novo-Optum Enterprise

         441.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

 that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

 among those associated with the enterprise; and (iii) longevity sufficient to pursue the

 enterprise’s purpose.

         442.    Novo and Optum formed such an association-in-fact enterprise (the “Novo-

 Optum Enterprise”) that consists of: (a) Novo, including its employees and agents; and (b) the

 PBM Optum, including its employees and agents.

                                                    96
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 97 of 188 PageID: 97



         443.    The Novo-Optum Enterprise is an ongoing and continuing business organization

 consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

 systematic links for a common purpose. That common purpose was to enrich Novo and Optum

 by providing the largest possible spread between the AWP and actual net selling price for

 Novo’s long-acting analog insulin product, Levemir, and its rapid-acting analog insulin product,

 Novolog, in exchange for securing exclusive, or at least favorable, formulary positions for those

 medications as treatments for Type 1 and 2 diabetes.

         444.    To accomplish this purpose, the Novo-Optum Enterprise systematically inflated

 the Direct Purchaser Prices and AWP prices of Levemir and Novolog and represented—either

 affirmatively or through half-truths and omissions—to Plaintiff and members of the Classes that

 the Direct Purchaser Prices and AWP prices of Levemir and Novolog fairly and accurately

 reflected the actual cost of those medications in a competitive marketplace free of kickbacks and

 other illicit conduct.

         445.    The Novo-Optum Enterprise concealed from Plaintiff and members of the Classes

 the existence and amount of steep rebates that Novo supplied to Optum in connection with the

 purchases of Levemir and Novolog that they effectively controlled.

         446.    The Novo-Optum Enterprise also concealed from Plaintiff and members of the

 Classes the purpose of these rebates. The difference between the AWP price and the real prices

 of Levemir and Novolog negotiated by Optum produced increased profits for Novo and Optum.

         447.    Thus, Novo’s large rebates served to ensure that Optum would place and maintain

 Levemir and Novolog in preferred or favorable positions on Optum’s formularies.




                                                97
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 98 of 188 PageID: 98



        448.    By maintaining those favorable formulary positions for Levemir and Novolog, the

 Novo-Optum Enterprise ensured that a larger number of prescriptions for those medications

 would be written and filled.

        449.    The Novo-Optum Enterprise thus advanced the joint interests of Novo and Optum

 by producing higher sales (and therefore profits) for Novo and larger spreads, thus, allowing for

 larger kickbacks for Optum.

        450.    The Price Inflation Schemes the Novo-Optum Enterprise perpetrated was

 dependent upon Novo charging Plaintiff and members of the Classes—all of whom are direct

 purchasers of analog insulin drugs from Novo—artificially inflated prices for Levemir and

 Novolog to fund the kickbacks that Novo paid to Optum.

        451.    The persons engaged in the Novo-Optum Enterprise are systematically linked

 through contractual relationships, financial ties, and continuing coordination of activities, all of

 which Novo and Optum spearhead.

        452.    To facilitate the Levemir/Novolog Pricing Enterprise, Novo and Optum engage in

 regular communications by which they share pricing information, including data concerning the

 Direct Purchaser Prices and AWP prices of Levemir and Novolog and the rebates payable to

 Optum, and otherwise plot to advance their shared interests.

        453.    Novo and Optum functioned as a continuing unit for the purposes of advancing

 the shared interests of the Novo-Optum Pricing Enterprise. All members of that enterprise

 agreed to take actions to hide their pricing scheme and to continue the enterprise’s existence.

        454.    Optum struck rebate deals with Novo to conceal the true prices of Levemir and

 Novolog and to profit from the inflated rebates Novo agreed to pay to Optum.




                                                  98
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 99 of 188 PageID: 99



        455.    As a result of those rebates, Optum perpetuated the Novo-Optum Enterprise’s

 scheme and reaped substantial profits.

        456.    Furthermore, even as public scrutiny, media coverage, and congressional

 investigations began to focus on the rapidly inflating prices of Novo’s analog insulins, Optum did

 not challenge Novo’s reported AWP prices, terminate its role in the Novo-Optum Enterprise, or

 disclose publicly that the Levemir and Novolog Direct Purchaser Prices that Plaintiff and members

 of the Classes were forced to pay actually funded the kickbacks to the PBM Defendants.

        457.    Novo could not have accomplished the purpose of the Novo-Optum Enterprise

 without the assistance of Optum.

        458.    For Novo to profit from the scheme, Optum needed to convince health care payers

 and plan sponsors to approve formularies on which Levemir and Novolog were given favorable

 treatment.

        459.    Optum accomplished that objective by making a series of material

 misrepresentations and omissions. In particular, Optum told clients, potential clients, and

 investors that they secured significant discounts for the Levemir and Novolog utilized by

 consumers.

        460.    However, these discounts were only significant because the AWP prices were

 artificially inflated pursuant to the Novo-Optum Enterprise’s Price Inflation Schemes. The

 supposed discounts were the fictitious result of a deliberate scheme to create large rebates

 without lowering the real prices of Levemir and Novolog.

        461.    The Novo-Optum Enterprise engaged in and affected interstate commerce

 because, inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes




                                                  99
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 100 of 188 PageID: 100



  throughout the United States, its territories, the District of Columbia, and the Commonwealth of

  Puerto Rico.

         462.    The impacts of the Novo-Optum Enterprise’s Price Inflation Schemes persist to

  this day—i.e., the artificially inflated prices of Levemir and Novolog to fund the

  rebates/kickbacks.

         463.    Thus, Novo and Optum continue to make large profits because of the massive

  spread between the Direct Purchaser Prices and AWP prices of Levemir and Novolog and the

  actual acquisition cost for Optum.

         464.    In contrast, the Novo-Optum Pricing Enterprise’s Price Inflation Schemes forces

  Plaintiff and other members of the Classes —the direct purchasers of analog insulin drugs—to

  pay artificially inflated Direct Purchaser Prices that enable Novo to pay kickbacks to Optum.

         B. Novo and Optum Conducted and Participated in the Conduct of the Novo-
            Optum Pricing Enterprise’s Affairs Through a Pattern of Racketeering Activity

         465.    During the Class Period, Novo and Optum conducted and participated in the

  conduct of the affairs of the Novo-Optum Enterprise through a pattern of racketeering activity,

  including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. §

  1343, relating to wire fraud.

         466.    Novo and Optum exerted control over the Novo-Optum Enterprise and

  participated in the operation and management of the affairs of the Novo-Optum Enterprise,

  directly or indirectly, in the following ways:

             a. Novo established and published the Levemir and Novolog AWP prices;

             b. Novo regularly raised Levemir and Novolog Direct Purchaser Prices and AWP
                prices to facilitate the Price Inflation Schemes;




                                                   100
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 101 of 188 PageID: 101



             c. Novo paid Optum substantial rebates/kickbacks in exchange for the Optum’s
                commitment to give Levemir and Novolog exclusive, or at least favorable,
                formulary placement;

             d. Novo concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Novo intended that Optum would distribute through the U.S. Mail and interstate
                wire facilities promotional and other materials that claimed that rebates (such as
                those applied to Levemir and Novolog) saved health care purchasers money on
                their prescription needs and knew that Optum did distribute those material
                misrepresentations;

             f. Novo made repeated materially misleading statements to Plaintiff and members of
                the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Levemir and Novolog without stating that those price increases included
                kickbacks paid to Optum;

             g. Optum negotiated significant rebates/kickbacks from the AWP and Direct
                Purchaser prices for Levemir and Novolog;

             h. Optum developed formularies that provided Novo favorable placements for
                Levemir and Novolog based on the rebates/kickbacks that Optum would earn
                from the sale of those products;

             i. Optum excluded competing insulin products from certain formularies in exchange
                for increased rebates/kickbacks;

             j. Optum marketed formularies to health plan clients and made material
                misrepresentations that the rebates/kickbacks negotiated from Novo saved those
                clients and their members money;

             k. Optum made material misrepresentations that the AWP prices that Novo
                published reflected the actual prices of these insulin products and did not include
                kickbacks received by the PBM Defendants; and

             l. Optum concealed the actual rebated earned from Novo from health plan clients
                and the general public, and therefore concealed the actual, net amount Novo
                received for these insulin products.

         467.    Optum’s conduct and participation are essential to the success of the enterprise. For

  Novo to maintain its net prices for its products, it required Optum to select the products based on

  the rebates/kickbacks offered, rather than on which products had the lowest AWP prices. It also


                                                 101
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 102 of 188 PageID: 102



  required Optum to market its health plan clients that the rebates Novo offered saved the clients

  and their members money to conceal the actual rebates paid by Novo. Optum’s participation

  allowed Novo to inflate its AWP prices, offer larger rebates to Optum to maintain access to that

  portion of the market, and still earn additional profits.

         468.    Novo and Optum’s pattern of racketeering activity involved thousands of separate

  instances where Novo and Optum used the U.S. Mail and interstate wire facilities in furtherance

  of the unlawful Price Inflation Schemes.

         469.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Levemir® FlexPen® 5X3ML was various prices starting at $158.15 in January 2009 and

  increasing to $333.12 by September 2014.

         470.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Levemir® FlexTouch® was various prices starting at $287.96 in June 2014 and increasing to

  $403.50 by May 2016.

         471.    Based on information currently available, during the class period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Levemir® 100 unit/ML 10 ML vile was various prices starting at $81.11 in January 2009 and

  increasing to $269.00 by May 2016.

         472.    In all circumstances, Novo concealed the Price Inflation Schemes and concealed

  that Novo would pay a substantial portion of the quoted Direct Purchaser Prices to Optum to

  fund that scheme.




                                                   102
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 103 of 188 PageID: 103



         473.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® FlexPen® 5X3ML was various prices starting at $167.45 in January 2009 and

  increasing to $457.10 by May 2016.

         474.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® Penfill® 3ML was various prices starting at $161.03 in January 2009 and increasing

  to $415.10 by October 2015.

         475.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® 100 unit/ML 10 ML vile was various prices starting at $86.69 in January 2009 and

  increasing to $236.70 by May 2016.

         476.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® Mix 70/30 FlexPen® 5X3ML was various prices starting at $167.45 in January 2009

  and increasing to $457.10 by May 2016.

         477.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® Mix 70/30 100 unit/ML 10 ML vile was various prices starting at $86.69 in January

  2009 and increasing to $245.50 by April 2016.

         478.    In all circumstances, Novo concealed the Price Inflation Schemes and concealed

  that Novo would pay a substantial portion of the quoted Direct Purchaser Prices to Optum to

  fund that scheme.


                                                  103
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 104 of 188 PageID: 104



         479.    Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         480.    By means of that pattern of racketeering activity, Novo and Optum defrauded

  Plaintiff and members of the Classes.

         481.    Novo’s and Optum’s acts of racketeering activity were related, had similar

  purposes, involved the same or similar participants and methods of commission, and had similar

  results affecting similar victims, including Plaintiff and members of the Classes.

         482.    Novo and Optum intentionally crafted the Levemir and Novolog Price Inflation

  Schemes to unlawfully enhance their own profits without regard for the effect that their illicit

  conduct would have on Plaintiff and members of the Classes, all of whom paid excessive prices

  for Levemir and Novolog.

         483.    When Novo and Optum designed and implemented its illicit scheme, Novo and

  Optum were cognizant that Plaintiff and members of the Classes rely on the integrity of the

  pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         484.    The pattern of racketeering activity alleged herein and the Novo-Optum Pricing

  Enterprise are separate and distinct from each other. Likewise, Novo and Optum are distinct from

  the Novo-Optum Pricing Enterprise.

         485.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         C. Novo’s and Optum’s Use of the U.S. Mail and Interstate Wire Facilities

         486.    The Novo-Optum Pricing Enterprise engaged in and affected interstate commerce


                                                  104
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 105 of 188 PageID: 105



  because it engaged in the following activities, among others, across state boundaries: the

  transmission and publication of false and misleading information concerning the Direct

  Purchaser Prices and AWP prices of Levemir and Novolog; the receipt of payments by Novo

  from Plaintiff and members of the Classes for analog insulin drug purchases; Novo’s payment of

  substantial rebates to Optum in exchange for the favorable placement of Levemir and Novolog

  on Optum’s formularies; and the transmission of false or incomplete statements intended to

  mislead health care purchasers regarding the existence, amount, and purpose of the rebates that

  Novo paid to Optum.

          487.    During the Class Period, the Novo-Optum Pricing Enterprise’s unlawful conduct

  and wrongful practices were carried out by an array of employees, working across state

  boundaries, who necessarily relied upon frequent transfers of documents, information, products,

  and funds by the U.S. Mail and interstate wire facilities.

          488.    The nature and pervasiveness of the Levemir and Novolog Price Inflation

  Schemes, which was orchestrated out of the corporate headquarters of Novo and Optum,

  necessarily required those entities to communicate directly and frequently by U.S. Mail and

  interstate wire facilities.

          489.    For example, to perpetrate the Levemir and Novolog Price Inflation Schemes, Novo

  used the U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially

  false and misleading information concerning the Direct Purchaser Prices and AWP prices of

  Levemir and Novolog. Novo distributed those fraudulent representations in:

              a. Marketing materials concerning Novo’s Levemir and Novolog AWP prices that
                 Novo transmitted to health care payers and health care providers located across
                 the country;




                                                  105
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 106 of 188 PageID: 106



             b. The annual written disclosures that Novo made to the publishers of AWP price
                compendia regarding the Levemir and Novolog AWP prices and their subsequent
                mark-ups;

             c. Written materials provided to Optum and telephonic discussions with Optum
                regarding Levemir and Novolog markups and AWP prices and the rebates paid by
                Novo to Optum related to those medications;

             d. Numerous e-mails and text messages between Novo and Optum regarding the
                operation of the Enterprise’s Price Inflation Schemes; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Levemir
                and Novolog; (ii) the existence, amount, and purpose of the Levemir and Novolog
                rebates; and (iii) the true costs of Levemir and Novolog after the payment of
                Novo’s rebates to Optum.


         490.    Novo also employed the U.S. Mail and interstate wires to provide inflated Direct

  Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

  from Plaintiff and members of the Classes for purchases of Levemir and Novolog. Those

  payments constituted the wrongful proceeds of the racketeering activity in which Novo and

  Optum engaged.

         491.    The materially false and misleading representations that Novo made in

  furtherance of the Price Inflation Schemes that the Levemir/Novolog Pricing Enterprise

  perpetrated were designed to conceal the scheme, deter investigations into Levemir and Novolog

  pricing, and forestall changes to healthcare payers’ historical practice of utilizing Levemir and

  Novolog AWP prices as a basis for prescription reimbursement.

         D. The Damages Caused by Novo’s and Optum’s Levemir and Novolog Price
            Inflation Schemes

         492.    Novo’s and Optum’s pattern of racketeering activity has directly and proximately

  caused Plaintiff and members of the Classes to be injured in their business or property because



                                                  106
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 107 of 188 PageID: 107



  Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for

  Levemir and/or Novolog.

          493.    But for the fraudulent representations and material omissions made by Novo and

  Optum, and the fraudulent pricing scheme the Levemir/Novolog Pricing Enterprise employed,

  Plaintiff and the members of the Classes would have paid less for the Levemir and Novolog they

  purchased.

          494.    Even though the Levemir/Novolog Pricing Enterprise was operated to provide

  Novo with a wrongfully obtained advantage over its competitors, the harm this suit seeks to

  remedy was not suffered by Novo’s competitors.

          495.    Plaintiff and those similarly situated were directly harmed by Novo’s fraud and

  pattern of racketeering activity. There is no other plaintiff or class of plaintiffs better situated to

  seek a remedy for the economic harms that Novo’s and Optum’s fraudulent scheme caused to

  direct purchasers of Levemir and Novolog from Novo. By virtue of these violations of 18 U.S.C.

  § 1962(c), Novo and Optum are liable to Plaintiff and the members of the Classes for three times

  the damages they have sustained, the costs of this suit, including reasonable attorneys’ fees, and

  interest at the legal rate.

                                     ELEVENTH CAUSE OF ACTION
                      (Violation of 18 U.S.C. § 1962 Against Novo and Express Scripts)

          496.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          497.    Plaintiff brings this claim on behalf of the Class against Novo and Express Scripts

  pursuant to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable

  relief based upon Novo’s and Express Scripts’ violations of 18 U.S.C. § 1962(c).



                                                   107
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 108 of 188 PageID: 108



         498.    Novo and Express Scripts are each a “person,” within the meaning of 18 U.S.C. §

  1961(3), that conducted the affairs of an enterprise through a pattern of racketeering activity, in

  violation of 18 U.S.C. § 1962(c).

         499.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Novo’s and Express Scripts’

  wrongful conduct.

         A. The Novo-Express Scripts Enterprise

         500.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

  that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

  among those associated with the enterprise; and (iii) longevity sufficient to pursue the

  enterprise’s purpose.

         501.    Novo formed such an association-in-fact enterprise (the “Sanofi-Optum

  Enterprise”) that consists of: (a) Novo, including its employees and agents; and (b) the PBM

  Express Scripts, including its employees and agents.

         502.    The Novo-Express Scripts Enterprise is an ongoing and continuing business

  organization consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created

  and maintained systematic links for a common purpose. That common purpose was to enrich

  Novo and Express Scripts by providing the largest possible spread between the AWP and actual

  net selling price for Novo’s long-acting analog insulin product, Levemir, and its rapid-acting

  analog insulin product, Novolog, in exchange for securing exclusive, or at least favorable,

  formulary positions for those medications as treatments for Type 1 and 2 diabetes.

         503.    To accomplish this purpose, the Novo-Express Scripts Enterprise systematically

  inflated the Direct Purchaser Prices and AWP prices of Levemir and Novolog and represented—


                                                  108
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 109 of 188 PageID: 109



  either affirmatively or through half-truths and omissions—to Plaintiff and members of the

  Classes that the Direct Purchaser Prices and AWP prices of Levemir and Novolog fairly and

  accurately reflected the actual cost of those medications in a competitive marketplace free of

  kickbacks and other illicit conduct.

         504.    The Novo-Express Scripts Enterprise concealed from Plaintiff and members of

  the Classes the existence and amount of steep rebates that Novo supplied to Express Scripts in

  connection with the purchases of Levemir and Novolog that they effectively controlled.

         505.    The Novo-Express Scripts Enterprise also concealed from Plaintiff and members

  of the Classes the purpose of these rebates. The difference between the AWP price and the real

  prices of Levemir and Novolog negotiated by Express Scripts produced increased profits for

  Novo and Express Scripts.

         506.    Thus, Novo’s large rebates served to ensure that Express Scripts would place and

  maintain Levemir and Novolog in preferred or favorable positions on Express Scripts’

  formularies.

         507.    By maintaining those favorable formulary positions for Levemir and Novolog, the

  Novo-Express Scripts Enterprise ensured that a larger number of prescriptions for those

  medications would be written and filled.

         508.    The Novo-Express Scripts Enterprise thus advanced the joint interests of Novo

  and Express Scripts by producing higher sales (and therefore profits) for Novo and larger

  spreads, thus, allowing for larger kickbacks for Express Scripts.

         509.    The Price Inflation Schemes the Novo-Express Scripts Enterprise perpetrated was

  dependent upon Novo charging Plaintiff and members of the Classes—all of whom are direct




                                                 109
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 110 of 188 PageID: 110



  purchasers of analog insulin drugs from Novo—artificially inflated prices for Levemir and

  Novolog to fund the kickbacks that Novo paid to Express Scripts.

         510.    The persons engaged in the Novo-Express Scripts Enterprise are systematically

  linked through contractual relationships, financial ties, and continuing coordination of activities,

  all of which Novo and Express Scripts spearhead.

         511.    To facilitate the Levemir/Novolog Pricing Enterprise, Novo and Express Scripts

  engage in regular communications by which they share pricing information, including data

  concerning the Direct Purchaser Prices and AWP prices of Levemir and Novolog and the rebates

  payable to Express Scripts, and otherwise plot to advance their shared interests.

         512.    Novo and Express Scripts functioned as a continuing unit for the purposes of

  advancing the shared interests of the Novo-Express Scripts Pricing Enterprise. All members of

  that enterprise agreed to take actions to hide their pricing scheme and to continue the enterprise’s

  existence.

         513.    Express Scripts struck rebate deals with Novo to conceal the true prices of

  Levemir and Novolog and to profit from the inflated rebates Novo agreed to pay to Express

  Scripts.

         514.    As a result of those rebates, Novo and Express Scripts perpetuated the Novo-

  Express Scripts Enterprise’s scheme and reaped substantial profits.

         515.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Novo’s analog insulins, Express

  Scripts did not challenge Novo’s reported AWP prices, terminate its role in the Novo-Express

  Scripts Enterprise, or disclose publicly that the Levemir and Novolog Direct Purchaser Prices that




                                                  110
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 111 of 188 PageID: 111



  Plaintiff and members of the Classes were forced to pay actually funded the kickbacks to the PBM

  Defendants.

         516.    Novo could not have accomplished the purpose of the Novo-Express Scripts

  Enterprise without the assistance of Express Scripts.

         517.    For Novo to profit from the scheme, Express Scripts needed to convince health

  care payers and plan sponsors to approve formularies on which Levemir and Novolog were given

  favorable treatment.

         518.    Express Scripts accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, Express Scripts told clients, potential clients,

  and investors that they secured significant discounts for the Levemir and Novolog utilized by

  consumers.

         519.    However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Novo-Express Scripts Enterprise’s Price Inflation Schemes.

  The supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real prices of Levemir and Novolog.

         520.    The Novo-Express Scripts Enterprise engaged in and affected interstate

  commerce because, inter alia, it set the price of drugs that were sold to Plaintiff and members of

  the Classes throughout the United States, its territories, the District of Columbia, and the

  Commonwealth of Puerto Rico.

         521.    The impacts of the Novo-Express Scripts Enterprise’s Price Inflation Schemes

  persist to this day—i.e., the artificially inflated prices of Levemir and Novolog to fund the

  rebates/kickbacks.




                                                  111
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 112 of 188 PageID: 112



         B. Novo and Express Scripts Conducted and Participated in the Conduct of the
            Novo-Express Scripts Pricing Enterprise’s Affairs Through a Pattern of
            Racketeering Activity

         522.    During the Class Period, Novo and Express Scripts conducted and participated in

  the conduct of the affairs of the Novo-Express Scripts Enterprise through a pattern of racketeering

  activity, including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18

  U.S.C. § 1343, relating to wire fraud.

         523.    Novo and Express Scripts exerted control over the Novo-Express Scripts

  Enterprise and participated in the operation and management of the affairs of the Novo-Express

  Scripts Enterprise, directly or indirectly, in the following ways:

             a. Novo established and published the Levemir and Novolog AWP prices;

             b. Novo regularly raised Levemir and Novolog Direct Purchaser Prices and AWP
                prices to facilitate the Price Inflation Schemes;

             c. Novo paid Express Scripts substantial rebates/kickbacks in exchange for the
                Express Scripts’ commitment to give Levemir and Novolog exclusive, or at least
                favorable, formulary placement;

             d. Novo concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Novo intended that Express Scripts would distribute through the U.S. Mail and
                interstate wire facilities promotional and other materials that claimed that rebates
                (such as those applied to Levemir and Novolog) saved health care purchasers
                money on their prescription needs and knew that Express Scripts did distribute
                those material misrepresentations;

             f. Novo made repeated materially misleading statements to Plaintiff and members of
                the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Levemir and Novolog without stating that those price increases included
                kickbacks paid to Express Scripts;

             g. Express Scripts negotiated significant rebates/kickbacks from the AWP and
                Direct Purchaser prices for Levemir and Novolog;




                                                  112
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 113 of 188 PageID: 113



             h. Express Scripts developed formularies that provided Novo favorable placements
                for Levemir and Novolog based on the rebates/kickbacks that Defendants would
                earn from the sale of those products;

             i. Express Scripts excluded competing insulin products from certain formularies in
                exchange for increased rebates/kickbacks;

             j. Express Scripts marketed formularies to health plan clients and made material
                misrepresentations that the rebates/kickbacks negotiated from Novo saved those
                clients and their members money;

             k. Express Scripts made material misrepresentations that the AWP prices that Novo
                published reflected the actual prices of these insulin products and did not include
                kickbacks received by the PBM Defendants; and
             l. Express Scripts concealed the actual rebated earned from Novo from health plan
                clients and the general public, and therefore concealed the actual, net amount
                Novo received for these insulin products.


         524.    Express Scripts’ conduct and participation are essential to the success of the

  enterprise. For Novo to maintain its net prices for its products, it required Express Scripts to select

  the products based on the rebates/kickbacks offered, rather than on which products had the lowest

  AWP prices. It also required Express Scripts to market its health plan clients that the rebates Novo

  offered saved the clients and their members money to conceal the actual rebates paid by Novo.

  Express Scripts’ participation allowed Novo to inflate its AWP prices, offer larger rebates to

  Express Scripts to maintain access to that portion of the market, and still earn additional profits.

         525.    Novo and Express Scripts’ pattern of racketeering activity involved thousands of

  separate instances where Novo and Express Scripts used the U.S. Mail and interstate wire

  facilities in furtherance of the unlawful Price Inflation Schemes.

         526.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Levemir® FlexPen® 5X3ML was various prices starting at $158.15 in January 2009 and

  increasing to $333.12 by September 2014.

                                                   113
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 114 of 188 PageID: 114



         527.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Levemir® FlexTouch® was various prices starting at $287.96 in June 2014 and increasing to

  $403.50 by May 2016.

         528.    Based on information currently available, during the class period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Levemir® 100 unit/ML 10 ML vile was various prices starting at $81.11 in January 2009 and

  increasing to $269.00 by May 2016.

         529.    In all circumstances, Novo concealed the Price Inflation Schemes and concealed

  that Novo would pay a substantial portion of the quoted Direct Purchaser Prices to Express

  Scripts to fund that scheme.

         530.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® FlexPen® 5X3ML was various prices starting at $167.45 in January 2009 and

  increasing to $457.10 by May 2016.

         531.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® Penfill® 3ML was various prices starting at $161.03 in January 2009 and increasing

  to $415.10 by October 2015.

         532.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® 100 unit/ML 10 ML vile was various prices starting at $86.69 in January 2009 and

  increasing to $236.70 by May 2016.


                                                 114
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 115 of 188 PageID: 115



         533.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® Mix 70/30 FlexPen® 5X3ML was various prices starting at $167.45 in January 2009

  and increasing to $457.10 by May 2016.

         534.    Based on information currently available, during the Class Period, Novo utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Novolog® Mix 70/30 100 unit/ML 10 ML vile was various prices starting at $86.69 in January

  2009 and increasing to $245.50 by April 2016.

         535.    In all circumstances, Novo concealed the Price Inflation Schemes and concealed

  that Novo would pay a substantial portion of the quoted Direct Purchaser Prices to Express

  Scripts to fund that scheme.

         536.    Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         537.    By means of that pattern of racketeering activity, Novo and Express Scripts

  defrauded Plaintiff and members of the Classes.

         538.    Novo’s and Express Scripts’ acts of racketeering activity were related, had similar

  purposes, involved the same or similar participants and methods of commission, and had similar

  results affecting similar victims, including Plaintiff and members of the Classes.

         539.    Novo and Express Scripts intentionally crafted the Levemir and Novolog Price

  Inflation Schemes to unlawfully enhance their own profits without regard for the effect that their




                                                  115
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 116 of 188 PageID: 116



  illicit conduct would have on Plaintiff and members of the Classes, all of whom paid excessive

  prices for Levemir and Novolog.

         540.    When Novo and Express Scripts designed and implemented its illicit scheme,

  Novo and Express Scripts were cognizant that Plaintiff and members of the Classes rely on the

  integrity of the pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         541.    The pattern of racketeering activity alleged herein and the Novo-Express Scripts

  Pricing Enterprise are separate and distinct from each other. Likewise, Novo and Express Scripts

  are distinct from the Novo-Express Scripts Pricing Enterprise.

         542.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         C. Novo’s and Express Scripts’ Use of the U.S. Mail and Interstate Wire Facilities

         543.    The Novo-Express Scripts Pricing Enterprise engaged in and affected interstate

  commerce because it engaged in the following activities, among others, across state boundaries:

  the transmission and publication of false and misleading information concerning the Direct

  Purchaser Prices and AWP prices of Levemir and Novolog; the receipt of payments by Novo

  from Plaintiff and members of the Classes for analog insulin drug purchases; Novo’s payment of

  substantial rebates to Express Scripts in exchange for the favorable placement of Levemir and

  Novolog on Express Scripts’ formularies; and the transmission of false or incomplete statements

  intended to mislead health care purchasers regarding the existence, amount, and purpose of the

  rebates that Novo paid to Express Scripts.

         544.    During the Class Period, the Novo-Express Scripts Pricing Enterprise’s unlawful

  conduct and wrongful practices were carried out by an array of employees, working across state




                                                 116
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 117 of 188 PageID: 117



  boundaries, who necessarily relied upon frequent transfers of documents, information, products,

  and funds by the U.S. Mail and interstate wire facilities.

          545.    The nature and pervasiveness of the Levemir and Novolog Price Inflation

  Schemes, which was orchestrated out of the corporate headquarters of Novo and Express Scripts,

  necessarily required those entities to communicate directly and frequently by U.S. Mail and

  interstate wire facilities.

          546.    For example, to perpetrate the Levemir and Novolog Price Inflation Schemes, Novo

  used the U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially

  false and misleading information concerning the Direct Purchaser Prices and AWP prices of

  Levemir and Novolog. Novo distributed those fraudulent representations in:

              a. Marketing materials concerning Novo’s Levemir and Novolog AWP prices that
                 Novo transmitted to health care payers and health care providers located across
                 the country;

              b. The annual written disclosures that Novo made to the publishers of AWP price
                 compendia regarding the Levemir and Novolog AWP prices and their subsequent
                 mark-ups;

              c. Written materials provided to Express Scripts and telephonic discussions with
                 Express Scripts regarding Levemir and Novolog markups and AWP prices and
                 the rebates paid by Novo to Express Scripts related to those medications;

              d. Numerous e-mails and text messages between Novo and Express Scripts
                 regarding the operation of the Enterprise’s Price Inflation Schemes; and

              e. Written and oral communications directed to U.S. Government agencies and
                 private insurers that fraudulently misrepresented: (i) the AWP prices of Levemir
                 and Novolog; (ii) the existence, amount, and purpose of the Levemir and Novolog
                 rebates; and (iii) the true costs of Levemir and Novolog after the payment of
                 Novo’s rebates to Express Scripts.

          547.    Novo also employed the U.S. Mail and interstate wires to provide inflated Direct

  Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

  from Plaintiff and members of the Classes for purchases of Levemir and Novolog. Those

                                                  117
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 118 of 188 PageID: 118



  payments constituted the wrongful proceeds of the racketeering activity in which Novo and

  Express Scripts engaged.

          548.    The materially false and misleading representations that Novo made in

  furtherance of the Price Inflation Schemes that the Levemir/Novolog Pricing Enterprise

  perpetrated were designed to conceal the scheme, deter investigations into Levemir and Novolog

  pricing, and forestall changes to healthcare payers’ historical practice of utilizing Levemir and

  Novolog AWP prices as a basis for prescription reimbursement.

          D. The Damages Caused by Novo’s and Express Scripts’ Levemir and Novolog
             Price Inflation Schemes

          549.    Novo’s and Express Scripts’ pattern of racketeering activity has directly and

  proximately caused Plaintiff and members of the Classes to be injured in their business or

  property because Plaintiff and members of the Classes paid artificially inflated Direct Purchaser

  Prices for Levemir and/or Novolog.

          550.    But for the fraudulent representations and material omissions made by Novo and

  Express Scripts, and the fraudulent pricing scheme the Levemir/Novolog Pricing Enterprise

  employed, Plaintiff and the members of the Classes would have paid less for the Levemir and

  Novolog they purchased.

          551.    Even though the Levemir/Novolog Pricing Enterprise was operated to provide

  Novo with a wrongfully obtained advantage over its competitors, the harm this suit seeks to

  remedy was not suffered by Novo’s competitors.

          552.    Plaintiff and those similarly situated were directly harmed by Novo’s fraud and

  pattern of racketeering activity. There is no other plaintiff or class of plaintiffs better situated to

  seek a remedy for the economic harms that Novo’s and Express Scripts’ fraudulent scheme

  caused to direct purchasers of Levemir and Novolog from Novo.

                                                    118
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 119 of 188 PageID: 119



          553.    By virtue of these violations of 18 U.S.C. § 1962(c), Novo and Express Scripts

  are liable to Plaintiff and the members of the Classes for three times the damages they have

  sustained, the costs of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                                 TWELFTH CAUSE OF ACTION
                      (Violation of 18 U.S.C. § 1962(c) Against Lilly and CVS)

          554.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          555.    Plaintiff brings this claim on behalf of the Class against Lilly and CVS pursuant

  to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief

  based upon Lilly’s and CVS’ violations of 18 U.S.C. § 1962(c).

          556.    Lilly and CVS are each a “person,” within the meaning of 18 U.S.C. § 1961(3),

  that conducted the affairs of an enterprise through a pattern of racketeering activity, in violation

  of 18 U.S.C. § 1962(c).

          557.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Lilly’s wrongful conduct.

          A. The Lilly-CVS Enterprise

          558.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

  that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

  among those associated with the enterprise; and (iii) longevity sufficient to pursue the

  enterprise’s purpose.

          559.    Lilly and CVS formed such an association-in-fact enterprise (the “Lilly-CVS

  Enterprise”) that consists of: (a) Lilly, including its employees and agents; and (b) the PBM CVS

  Caremark, including its employees and agents.



                                                    119
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 120 of 188 PageID: 120



            560.   The Lilly-CVS Enterprise is an ongoing and continuing business organization

  consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

  systematic links for a common purpose. That common purpose was to enrich Lilly and CVS by

  providing Lilly with the largest possible spread between the AWP and actual net selling price for

  Lilly’s rapid-acting analog insulin product, Humalog, in exchange for securing exclusive, or at

  least favorable, formulary positions for that medication as a treatment for Type 1 and 2 diabetes.

            561.   To accomplish this purpose, the Lilly-CVS Enterprise systematically inflated the

  Direct Purchaser Prices and AWP prices of Humalog and represented—either affirmatively or

  through half-truths and omissions—to Plaintiff and members of the Classes that the Direct

  Purchaser Prices of Humalog fairly and accurately reflected the actual cost of that medication in

  a competitive marketplace free of kickbacks and other illicit conduct.

            562.   The Lilly-CVS Enterprise concealed from Plaintiff and members of the Classes

  the existence and amount of steep rebates that Lilly supplied to CVS in connection with the

  purchases of Humalog that they effectively controlled.

            563.   The Humalog Pricing Enterprise also concealed from Plaintiff and members of

  the Classes the purpose of these rebates. The difference between the AWP price and the real

  price of Humalog negotiated by CVS produced increased profits for CVS.

            564.   Thus, Lilly’s large rebates served to ensure that CVS would place and maintain

  Humalog in preferred or favorable positions on CVS’ formularies.

            565.   By maintaining those favorable formulary positions for Humalog, the Lilly-CVS

  Enterprise ensured that a larger number of prescriptions for that medication would be written and

  filled.




                                                  120
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 121 of 188 PageID: 121



         566.    The Lilly-CVS Enterprise thus advanced the joint interests of Lilly and CVS by

  producing higher sales (and therefore profits) for Lilly and larger spreads, thus, allowing for

  larger kickbacks for CVS.

         567.    The Lilly-CVS Enterprise was dependent upon Lilly charging Plaintiff and

  members of the Classes —all of whom are direct purchasers of Humalog from Lilly—artificially

  inflated prices for Humalog to fund the kickbacks that Lilly paid to CVS.

         568.    The persons engaged in the Humalog Pricing Enterprise are systematically linked

  through contractual relationships, financial ties, and continuing coordination of activities, all of

  which Lilly spearheads.

         569.    To facilitate the Humalog Pricing Enterprise, Lilly and CVS engage in regular

  communications by which they share pricing information, including data concerning the Direct

  Purchaser Prices and AWP prices of Humalog and the rebates payable to CVS, and otherwise

  plot to advance their shared interests.

         570.    Lilly and CVS functioned as a continuing unit for the purposes of advancing the

  shared interests of the Humalog Pricing Enterprise. All members of that enterprise agreed to

  take actions to hide their pricing scheme and to continue the enterprise’s existence.

         571.    Lilly and CVS were knowing and willing participants in the Enterprise and reaped

  significant profits from the conduct in which the members of the enterprise engaged.

         572.    CVS struck rebate deals with Lilly to conceal the true prices of Humalog and to

  profit from the inflated rebates Lilly agreed to pay to CVS.

         573.    As a result of those rebates, however, Lily and CVS perpetuated the Humalog

  Pricing Enterprise’s scheme and reaped substantial profits.




                                                   121
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 122 of 188 PageID: 122



         574.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Lily’s analog insulins, CVS did not

  challenge Lily’s reported AWP prices, terminate its role in the Lily-CVS Enterprise, or disclose

  publicly that the Levemir and Novolog Direct Purchaser Prices that Plaintiff and members of the

  Classes were forced to pay actually funded the kickbacks to the PBM Defendants.

         575.    Lilly could not have accomplished the purpose of the Humalog Pricing Enterprise

  without the assistance of CVS.

         576.    For Lilly to profit from the scheme, CVS needed to convince health care payers

  and plan sponsors to approve formularies on which Humalog was given favorable treatment.

         577.    CVS accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, it told clients, potential clients, and investors

  that they secured significant discounts for the Humalog utilized by consumers.

         578.    However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Humalog Pricing Enterprise’s Price Inflation Schemes. The

  supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Humalog.

         579.    The Humalog Pricing Enterprise engaged in and affected interstate commerce

  because, inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes

  throughout the United States, its territories, the District of Columbia, and the Commonwealth of

  Puerto Rico.

         580.    The impacts of the Humalog Pricing Enterprise’s Price Inflation Schemes persist

  to this day—i.e., the artificially inflated prices of Humalog to fund the rebates/kickbacks.

         B. Lilly and CVS Conducted and Participated in the Conduct of the Humalog
            Pricing Enterprise’s Affairs Through a Pattern of Racketeering Activity

                                                   122
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 123 of 188 PageID: 123




         581.    During the Class Period, Lilly and CVS conducted and participated in the conduct

  of the affairs of the Humalog Pricing Enterprise through a pattern of racketeering activity,

  including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. §

  1343, relating to wire fraud.

         582.    Lilly and CVS exerted control over the Humalog Pricing Enterprise and

  participated in the operation and management of the affairs of the Humalog Pricing Enterprise,

  directly or indirectly, in the following ways:

             a. Lilly established and published the Humalog AWP prices;

             b. Lilly regularly raised the Humalog Direct Purchaser Prices and AWP prices to
                facilitate the Price Inflation Schemes;

             c. Lilly paid CVS substantial rebates/kickbacks in exchange for CVS’ commitment
                to give Humalog exclusive or favorable formulary placement;

             d. Lilly concealed from Plaintiff and members of the Classes the existence of the
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Lilly intended that CVS would distribute through the U.S. Mail and interstate wire
                facilities promotional and other materials that claimed that rebates (such as those
                applied to Humalog) saved health care purchasers money on their prescription
                needs and knew that CVS did distribute those material misrepresentations; and

             f. Lilly made repeated materially misleading statements to Plaintiff and members of
                the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Humalog without stating that those price increases included kickbacks paid to
                CVS;

             g. CVS negotiated significant rebates/kickbacks from the AWP and Direct Purchaser
                prices for Humalog;

             h. CVS developed formularies that provided Lilly favorable placements for
                Humalog based on the rebates/kickbacks that CVS would earn from the sale of
                these products;

             i. CVS would exclude competing insulin products from certain formularies in
                exchange for increased rebates/kickbacks;


                                                   123
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 124 of 188 PageID: 124



             j. CVS marketed formularies to health plan clients and making material
                representations that the rebates/kickbacks negotiated from Lilly saved those
                clients money and their members money;

             k. CVS made material misrepresentations that the AWP prices that Lilly published
                reflected the actual prices of this insulin product and did not include kickbacks
                received by the PBM Defendants; and

             l. CVS concealed the actual rebates earned from Lilly from health plan clients and
                the general public, and therefore concealed the actual, net amount Lilly received
                for this insulin product.

         583.    CVS’s conduct and participation are essential to the success of the enterprise. For

  Lily to maintain its net prices for its products, it required CVS to select the products based on the

  rebates/kickbacks offered, rather than on which products had the lowest AWP prices. It also

  required CVS to market its health plan clients that the rebates Lily offered saved the clients and

  their members money to conceal the actual rebates paid by Lily. CVS’s participation allowed

  Lily to inflate its AWP prices, offer larger rebates to CVS to maintain access to that portion of

  the market, and still earn additional profits.

         584.    Lilly’s and CVS’ pattern of racketeering activity involved thousands of separate

  instances where Lilly and CVS used the U.S. Mail and interstate wire facilities in furtherance of

  the unlawful Price Inflation Schemes.

         585.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Cartridge 5X3ML was various prices starting at $159.70 in February 2009 and

  increasing to $440.40 in April 2016.

         586.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of




                                                   124
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 125 of 188 PageID: 125



  Humalog® KwikPen® 2X3ML was various prices starting at $313.19 in July 2015 and

  increasing to $366.12 by May 2016.

         587.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Pen Pref 5X3ML was various prices starting at $166.05 in January 2009 and

  increasing to $207.85 by November 2010.

         588.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 50/50 Pen 5X3ML was various prices starting at $166.05 in February 2009 and

  increasing to $192.45 by August 2010.

         589.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 75/25 Pen 5X3ML was various prices starting at $166.05 in January 2009 and

  increasing to $207.85 by November 2010.

         590.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 75/25 vial was various prices starting at $86.00 in January 2009 and increasing to

  $245.60 by May 2016.

         591.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 100Units/ML vial was various prices starting at $86.00 in January 2009 and

  increasing to $237.00 by May 2016.




                                                 125
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 126 of 188 PageID: 126



         592.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 50/50 KwikPen® 5X3ML was various prices starting at $166.05 in January

  2009 and increasing to $457.65 by May 2016.

         593.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 50/50 vial was various prices starting at $86.00 in January 2009 and increasing

  to $230.80 by August 2015.

         594.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 75/25 KwikPen® was various prices starting at $166.05 in January 2009 and

  increasing to $457.65 by May 2016.

         595.    In all circumstances, Lilly and CVS concealed the Price Inflation Schemes and

  concealed that Lilly would pay a substantial portion of the quoted Direct Purchaser Prices to

  CVS to fund that scheme.

         596.    Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         597.    By means of that pattern of racketeering activity, Lilly and CVS defrauded

  Plaintiff and members of the Classes.




                                                 126
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 127 of 188 PageID: 127



         598.    Lilly’s and CVS’ acts of racketeering activity were related, had similar purposes,

  involved the same or similar participants and methods of commission, and had similar results

  affecting similar victims, including Plaintiff and members of the Classes.

         599.    Lilly and CVS intentionally crafted the Humalog Price Inflation Schemes to

  unlawfully enhance their own profits without regard for the effect that their illicit conduct would

  have on Plaintiff and members of the Classes, all of whom paid excessive prices for Humalog.

         600.    When Lilly and CVS designed and implemented its illicit scheme, Lilly and CVS

  were cognizant that Plaintiff and members of the Classes rely on the integrity of the

  pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         601.    The pattern of racketeering activity alleged herein, and the Lilly-CVS Enterprise,

  are separate and distinct from each other. Likewise, Lilly and CVS are each distinct from the

  Lilly-CVS Enterprise.

         602.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         C. Lilly’s and CVS’ Use of the U.S. Mail and Interstate Wire Facilities

         603.    The Lilly-CVS Enterprise engaged in and affected interstate commerce because it

  engaged in the following activities, among others, across state boundaries: the transmission and

  publication of false and misleading information concerning the Direct Purchaser Prices and AWP

  prices of Humalog; the receipt of payments by Lilly from Plaintiff and members of the Classes

  for analog insulin drug purchases; Lilly’s payment of substantial rebates to CVS in exchange for

  the favorable placement of Humalog on CVS’ formularies; and the transmission of false or

  incomplete statements intended to mislead health care purchasers regarding the existence,

  amount, and purpose of the rebates that Lilly paid to CVS.


                                                  127
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 128 of 188 PageID: 128



         604.    During the Class Period, the Lilly-CVS Enterprise’s unlawful conduct and

  wrongful practices were carried out by an array of employees, working across state boundaries,

  who necessarily relied upon frequent transfers of documents, information, products, and funds by

  the U.S. Mail and interstate wire facilities.

         605.    The nature and pervasiveness of the Lilly-CVS Price Inflation Schemes, which

  was orchestrated out of the corporate headquarters of Lilly and CVS, necessarily required those

  entities to communicate directly and frequently by U.S. Mail and interstate wire facilities.

         606.    For example, to perpetrate the Humalog Price Inflation Schemes, Lilly used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false

  and misleading information concerning the Direct Purchaser Prices and AWP prices of Humalog.

  Lilly distributed those fraudulent representations in:

             a. Marketing materials concerning Lilly’s AWP prices that Lilly transmitted to
                health care payers and health care providers located across the country;

             b. The annual written disclosures that Lilly made to the publishers of AWP price
                compendia regarding Humalog AWP prices and Lilly’s subsequent mark-ups;

             c. Written materials provided to CVS and telephonic discussions with CVS
                regarding Humalog markups and AWP prices and the rebates paid by Lilly to
                CVS related to that medication;

             d. Numerous e-mails and text messages between Lilly and CVS regarding the
                operation of the Humalog Pricing Enterprise’s Price Inflation Schemes, and
                pattern of racketeering activity; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Humalog;
                (ii) the existence, amount, and purpose of the Humalog rebates; and (iii) the true
                costs of Humalog after the payment of Lilly’s rebates to CVS.

         607.    Lilly and CVS also employed the U.S. Mail and interstate wires to provide

  inflated Direct Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive



                                                  128
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 129 of 188 PageID: 129



  payments from Plaintiff and members of the Classes for purchases of Humalog. Those payments

  constituted the wrongful proceeds of the racketeering activity in which Lilly and CVS engaged.

         608.    The materially false and misleading representations that Lilly and CVS made in

  furtherance of the Price Inflation Schemes that the Humalog Pricing Enterprise perpetrated were

  designed to conceal the scheme, deter investigations into Humalog pricing, and forestall changes

  to healthcare payers’ historical practice of utilizing Humalog AWP prices as a basis for

  prescription reimbursement.

         D. The Damages Caused by Lilly’s and CVS’ Humalog Price Inflation Schemes

         609.    Lilly’s and CVS’ pattern of racketeering activity has directly and proximately

  caused Plaintiff and members of the Classes to be injured in their business or property because

  Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for

  Humalog.

         610.    But for the fraudulent representations and material omissions made by Lilly and

  CVS, and the fraudulent pricing scheme the Humalog Pricing Enterprise employed, Plaintiff and

  the members of the Classes would have paid less for Humalog.

         611.    Even though the Humalog Pricing Enterprise was operated to provide Lilly with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Lilly’s competitors.

         612.    Plaintiff and those similarly situated were most directly harmed by Lilly’s and

  CVS’ fraud and pattern of racketeering activity. There is no other plaintiff or class of plaintiffs

  better situated to seek a remedy for the economic harms that Lilly’s and CVS’ fraudulent scheme

  caused to direct purchasers of Humalog from Lilly.




                                                  129
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 130 of 188 PageID: 130



          613.    By virtue of these violations of 18 U.S.C. § 1962(c), Lilly and CVS are liable to

  Plaintiff and members of the Classes for three times the damages they have sustained, the costs

  of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                               THIRTEENTH CAUSE OF ACTION
                     (Violation of 18 U.S.C. § 1962(c) Against Lilly and Optum)

          614.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          615.    Plaintiff brings this claim on behalf of the Class against Lilly and Optum pursuant

  to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief

  based upon Lilly’s and CVS’ violations of 18 U.S.C. § 1962(c).

          616.    Lilly and Optum are each a “person,” within the meaning of 18 U.S.C. § 1961(3),

  that conducted the affairs of an enterprise through a pattern of racketeering activity, in violation

  of 18 U.S.C. § 1962(c).

          617.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Lilly’s wrongful conduct.

          A. The Lilly-Optum Enterprise

          618.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

  that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

  among those associated with the enterprise; and (iii) longevity sufficient to pursue the

  enterprise’s purpose.

          619.    Lilly and Optum formed such an association-in-fact enterprise (the “Lilly-Optum

  Enterprise”) that consists of: (a) Lilly, including its employees and agents; and (b) the PBM

  Optum including its employees and agents.



                                                    130
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 131 of 188 PageID: 131



         620.    The Lilly-Optum Enterprise is an ongoing and continuing business organization

  consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

  systematic links for a common purpose. That common purpose was to enrich Lilly and Optum

  by providing Lilly with the largest possible spread between the AWP and actual net selling price

  for Lilly’s rapid-acting analog insulin product, Humalog, in exchange for securing exclusive, or

  at least favorable, formulary positions for that medication as a treatment for Type 1 and 2

  diabetes.

         621.    To accomplish this purpose, the Lilly-Optum Enterprise systematically inflated

  the Direct Purchaser Prices and AWP prices of Humalog and represented—either affirmatively

  or through half-truths and omissions—to Plaintiff and members of the classes that the Direct

  Purchaser Prices of Humalog fairly and accurately reflected the actual cost of that medication in

  a competitive marketplace free of kickbacks and other illicit conduct.

         622.    The Lilly-Optum Enterprise concealed from Plaintiff and members of the Classes

  the existence and amount of steep rebates that Lilly supplied to Optum in connection with the

  purchases of Humalog that they effectively controlled.

         623.    The Humalog Pricing Enterprise also concealed from Plaintiff and members of

  the Classes the purpose of these rebates. The difference between the AWP price and the real

  price of Humalog negotiated by Optum produced increased profits for Optum.

         624.    Thus, Lilly’s large rebates served to ensure that Optum would place and maintain

  Humalog in preferred or favorable positions on Optum’s formularies.

         625.    By maintaining those favorable formulary positions for Humalog, the Lilly-

  Optum Enterprise ensured that a larger number of prescriptions for that medication would be

  written and filled.


                                                 131
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 132 of 188 PageID: 132



         626.    The Lilly-Optum Enterprise thus advanced the joint interests of Lilly and Optum

  by producing higher sales (and therefore profits) for Lilly and larger spreads, thus, allowing for

  larger kickbacks for CVS.

         627.    The Lilly-Optum Enterprise was dependent upon Lilly charging Plaintiff and

  members of the Classes —all of whom are direct purchasers of Humalog from Lilly—artificially

  inflated prices for Humalog to fund the kickbacks that Lilly paid to Optum.

         628.    The persons engaged in the Humalog Pricing Enterprise are systematically linked

  through contractual relationships, financial ties, and continuing coordination of activities, all of

  which Lilly spearheads.

         629.    To facilitate the Humalog Pricing Enterprise, Lilly and Optum engage in regular

  communications by which they share pricing information, including data concerning the Direct

  Purchaser Prices and AWP prices of Humalog and the rebates payable to Optum, and otherwise

  plot to advance their shared interests.

         630.    Lilly and Optum functioned as a continuing unit for the purposes of advancing the

  shared interests of the Humalog Pricing Enterprise. All members of that enterprise agreed to

  take actions to hide their pricing scheme and to continue the enterprise’s existence.

         631.    Lilly and Optum were knowing and willing participants in the Enterprise and

  reaped significant profits from the conduct in which the members of the enterprise engaged.

         632.    Optum struck rebate deals with Lilly to conceal the true prices of Humalog and to

  profit from the inflated rebates Lilly agreed to pay to Optum.

         633.    As a result of those rebates, Lily and Optum perpetuated the Humalog Pricing

  Enterprise’s scheme and reaped substantial profits.




                                                   132
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 133 of 188 PageID: 133



         634.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Lilly’s analog insulins, Optum did

  not challenge Lilly’s reported AWP prices, terminate its role in the Lilly-Optum Enterprise, or

  disclose publicly that the Humalog Direct Purchaser Prices that Plaintiff and members of the

  Classes were forced to pay actually funded the kickbacks to the PBM Defendants.

         635.    Lilly could not have accomplished the purpose of the Humalog Pricing Enterprise

  without the assistance of Optum.

         636.    For Lilly to profit from the scheme, Optum needed to convince health care payers

  and plan sponsors to approve formularies on which Humalog was given favorable treatment.

         637.    Optum accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, it told clients, potential clients, and investors

  that they secured significant discounts for the Humalog utilized by consumers.

         638.    However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Humalog Pricing Enterprise’s Price Inflation Schemes. The

  supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Humalog.

         639.    The Humalog Pricing Enterprise engaged in and affected interstate commerce

  because, inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes

  throughout the United States, its territories, the District of Columbia, and the Commonwealth of

  Puerto Rico.

         640.    The impacts of the Humalog Pricing Enterprise’s Price Inflation Schemes persist

  to this day—i.e., the artificially inflated prices of Humalog to fund the rebates/kickbacks.




                                                  133
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 134 of 188 PageID: 134



         B. Lilly and Optum Conducted and Participated in the Conduct of the Humalog
            Pricing Enterprise’s Affairs Through a Pattern of Racketeering Activity

         641.    During the Class Period, Lilly and Optum conducted and participated in the

  conduct of the affairs of the Humalog Pricing Enterprise through a pattern of racketeering

  activity, including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18

  U.S.C. § 1343, relating to wire fraud.

         642.    Lilly and Optum exerted control over the Humalog Pricing Enterprise and

  participated in the operation and management of the affairs of the Humalog Pricing Enterprise,

  directly or indirectly, in the following ways:

             a. Lilly established and published the Humalog AWP prices;

             b. Lilly regularly raised Humalog Direct Purchaser Prices and AWP prices to
                facilitate the Price Inflation Schemes;

             c. Lilly paid Optum substantial rebates/kickbacks in exchange for Optum’s
                commitment to give Humalog exclusive or favorable formulary placement;

             d. Lilly concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Lilly intended that Optum would distribute through the U.S. Mail and interstate
                wire facilities promotional and other materials that claimed that rebates (such as
                those applied to Humalog) saved health care purchasers money on their
                prescription needs and knew that Optum did distribute those material
                misrepresentations; and

             f. Lilly made repeated materially misleading statements to Plaintiff and members of
                the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Humalog without stating that those price increases included kickbacks paid to
                Optum;

             g. Optum negotiated significant rebates/kickbacks from the AWP and Direct
                Purchaser prices for Humalog;

             h. Optum developed formularies that provided Lilly favorable placements for
                Humalog based on the rebates/kickbacks that Optum would earn from the sale of
                these products;


                                                   134
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 135 of 188 PageID: 135



             i. Optum would exclude competing insulin products from certain formularies in
                exchange for increased rebates/kickbacks;

             j. Optum marketed formularies to health plan clients and making material
                representations that the rebates/kickbacks negotiated from Lilly saved those
                clients and their members money;

             k. Optum made material misrepresentations that the AWP prices that Lilly published
                reflected the actual prices of these insulin products and did not include kickbacks
                received by the PBM Defendants; and

             l. Optum concealed the actual rebates earned from Lilly from health plan clients and
                the general public, and therefore concealed the actual, net amount Lilly received
                for these insulin products.

         643.    Optum’s conduct and participation are essential to the success of the enterprise.

  For Lilly to maintain its net prices for its products, it required Optum to select the products based

  on the rebates/kickbacks offered, rather than on which products had the lowest AWP prices. It

  also required Optum to market its health plan clients that the rebates Lilly offered saved the

  clients and their members money to conceal the actual rebates paid by Lilly. Optum’s

  participation allowed Lilly to inflate its AWP prices, offer larger rebates to Optum to maintain

  access to that portion of the market, and still earn additional profits.

         644.    Lilly’s and Optum’s pattern of racketeering activity involved thousands of

  separate instances where Lilly and Optum used the U.S. Mail and interstate wire facilities in

  furtherance of the unlawful Price Inflation Schemes.

         645.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Cartridge 5X3ML was various prices starting at $159.70 in February 2009 and

  increasing to $440.40 in April 2016,

         646.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

                                                   135
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 136 of 188 PageID: 136



  Humalog® KwikPen® 2X3ML was various prices starting at $313.19 in July 2015 and

  increasing to $366.12 by May 2016,

         647.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Pen Pref 5X3ML was various prices starting at $166.05 in January 2009 and

  increasing to $207.85 by November 2010.

         648.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 50/50 Pen 5X3ML was various prices starting at $166.05 in February 2009 and

  increasing to $192.45 by August 2010.

         649.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 75/25 Pen 5X3ML was various prices starting at $166.05 in January 2009 and

  increasing to $207.85 by November 2010.

         650.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 75/25 vial was various prices starting at $86.00 in January 2009 and increasing to

  $245.60 by May 2016.

         651.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 100Units/ML vial was various prices starting at $86.00 in January 2009 and

  increasing to $237.00 by May 2016.




                                                 136
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 137 of 188 PageID: 137



         652.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 50/50 KwikPen® 5X3ML was various prices starting at $166.05 in January

  2009 and increasing to $457.65 by May 2016.

         653.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 50/50 vial was various prices starting at $86.00 in January 2009 and increasing

  to $230.80 by August 2015.

         654.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 75/25 KwikPen® was various prices starting at $166.05 in January 2009 and

  increasing to $457.65 by May 2016.

         655.    In all circumstances, Lilly and Optum concealed the Price Inflation Schemes and

  concealed that Lilly would pay a substantial portion of the quoted Direct Purchaser Prices to

  Optum to fund that scheme.

         656.    Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         657.    By means of that pattern of racketeering activity, Lilly and Optum defrauded

  Plaintiff and members of the Classes.




                                                 137
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 138 of 188 PageID: 138



         658.    Lilly’s and Optum’s acts of racketeering activity were related, had similar

  purposes, involved the same or similar participants and methods of commission, and had similar

  results affecting similar victims, including Plaintiff and members of the Classes.

         659.    Lilly and Optum intentionally crafted the Humalog Price Inflation Schemes to

  unlawfully enhance their own profits without regard for the effect that their illicit conduct would

  have on Plaintiff and members of the Classes, all of whom paid excessive prices for Humalog.

         660.    When Lilly and Optum designed and implemented its illicit scheme, Lilly and

  Optum were cognizant that Plaintiff and members of the Classes rely on the integrity of the

  pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         661.    The pattern of racketeering activity alleged herein, and the Lilly-Optum

  Enterprise, are separate and distinct from each other. Likewise, Lilly and Optum are each

  distinct from the Lilly-Optum Enterprise.

         662.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         C. Lilly’s and Optum’s Use of the U.S. Mail and Interstate Wire Facilities

         663.    The Lilly-Optum Enterprise engaged in and affected interstate commerce because

  it engaged in the following activities, among others, across state boundaries: the transmission

  and publication of false and misleading information concerning the Direct Purchaser Prices and

  AWP prices of Humalog; the receipt of payments by Lilly from Plaintiff and members of the

  Classes for analog insulin drug purchases; Lilly’s payment of substantial rebates to Optum in

  exchange for the favorable placement of Humalog on Optum’s formularies; and the transmission

  of false or incomplete statements intended to mislead health care purchasers regarding the

  existence, amount, and purpose of the rebates that Lilly paid to Optum.


                                                  138
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 139 of 188 PageID: 139



         664.    During the Class Period, the Lilly-Optum Enterprise’s unlawful conduct and

  wrongful practices were carried out by an array of employees, working across state boundaries,

  who necessarily relied upon frequent transfers of documents, information, products, and funds by

  the U.S. Mail and interstate wire facilities.

         665.    The nature and pervasiveness of the Lilly-Optum Price Inflation Schemes, which

  was orchestrated out of the corporate headquarters of Lilly and Optum, necessarily required

  those entities to communicate directly and frequently by U.S. Mail and interstate wire facilities.

         666.    For example, to perpetrate the Humalog Price Inflation Schemes, Lilly used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false

  and misleading information concerning the Direct Purchaser Prices and AWP prices of Humalog.

  Lilly distributed those fraudulent representations in:

             a. Marketing materials concerning Lilly’s AWP prices that Lilly transmitted to
                health care payers and health care providers located across the country;

             b. The annual written disclosures that Lilly made to the publishers of AWP price
                compendia regarding Humalog AWP prices and Lilly’s subsequent mark-ups;

             c. Written materials provided to Optum and telephonic discussions with Optum
                regarding Humalog markups and AWP prices and the rebates paid by Lilly to
                Optum related to that medication;

             d. Numerous e-mails and text messages between Lilly and Optum regarding the
                operation of the Humalog Pricing Enterprise’s Price Inflation Schemes, and
                pattern of racketeering activity; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Humalog;
                (ii) the existence, amount, and purpose of the Humalog rebates; and (iii) the true
                costs of Humalog after the payment of Lilly’s rebates to Optum.


         667.    Lilly and Optum also employed the U.S. Mail and interstate wires to provide

  inflated Direct Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive


                                                  139
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 140 of 188 PageID: 140



  payments from Plaintiff and members of the Classes for purchases of Humalog. Those payments

  constituted the wrongful proceeds of the racketeering activity in which Lilly and Optum

  engaged.

         668.    The materially false and misleading representations that Lilly and Optum made in

  furtherance of the Price Inflation Schemes that the Humalog Pricing Enterprise perpetrated were

  designed to conceal the scheme, deter investigations into Humalog pricing, and forestall changes

  to healthcare payers’ historical practice of utilizing Humalog AWP prices as a basis for

  prescription reimbursement.

         D. The Damages Caused by Lilly’s and Optum’s Humalog Price Inflation Schemes

         669.    Lilly’s and Optum’s pattern of racketeering activity has directly and proximately

  caused Plaintiff and members of the Classes to be injured in their business or property because

  Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for

  Humalog.

         670.    But for the fraudulent representations and material omissions made by Lilly and

  Optum, and the fraudulent pricing scheme the Humalog Pricing Enterprise employed, Plaintiff

  and the members of the Classes would have paid less for Humalog.

         671.    Even though the Humalog Pricing Enterprise was operated to provide Lilly with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Lilly’s competitors.

         672.    Plaintiff and those similarly situated were most directly harmed by Lilly’s and

  Optum’s fraud and pattern of racketeering activity. There is no other plaintiff or class of

  plaintiffs better situated to seek a remedy for the economic harms that Lilly’s and Optum’s

  fraudulent scheme caused to direct purchasers of Humalog from Lilly.


                                                  140
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 141 of 188 PageID: 141



          673.    By virtue of these violations of 18 U.S.C. § 1962(c), Lilly and Optum are liable to

  Plaintiff and members of the Classes for three times the damages they have sustained, the costs

  of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                                FOURTEENTH CAUSE OF ACTION
                 (Violation of 18 U.S.C. § 1962(c) Against Lilly and Express Scripts)

          674.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          675.    Plaintiff bring this claim on behalf of the Class against Lilly and Express Scripts

  pursuant to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable

  relief based upon Lilly’s and Express Scripts violations of 18 U.S.C. § 1962(c).

          676.    Lilly and Express Scripts are each a “person,” within the meaning of 18 U.S.C. §

  1961(3), that conducted the affairs of an enterprise through a pattern of racketeering activity, in

  violation of 18 U.S.C. § 1962(c).

          677.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Lilly’s wrongful conduct.

          A. The Lilly-Express Scripts Enterprise

          678.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

  that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

  among those associated with the enterprise; and (iii) longevity sufficient to pursue the

  enterprise’s purpose.

          679.    Lilly and Express Scripts formed such an association-in-fact enterprise (the

  “Lilly-Optum Enterprise”) that consists of: (a) Lilly, including its employees and agents; and (b)

  the PBM Express Scripts including its employees and agents.



                                                    141
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 142 of 188 PageID: 142



         680.    The Lilly-Express Scripts Enterprise is an ongoing and continuing business

  organization consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created

  and maintained systematic links for a common purpose. That common purpose was to enrich

  Lilly and Express Scripts by providing Lilly with the largest possible spread between the AWP

  and actual net selling price for Lilly’s rapid-acting analog insulin product, Humalog, in exchange

  for securing exclusive, or at least favorable, formulary positions for that medication as a

  treatment for Type 1 and 2 diabetes.

         681.    To accomplish this purpose, the Lilly-Express Scripts Enterprise systematically

  inflated the Direct Purchaser Prices and AWP prices of Humalog and represented—either

  affirmatively or through half-truths and omissions—to Plaintiff and members of the Classes that

  the Direct Purchaser Prices of Humalog fairly and accurately reflected the actual cost of that

  medication in a competitive marketplace free of kickbacks and other illicit conduct.

         682.    The Lilly-Express Scripts Enterprise concealed from Plaintiff and members of the

  Classes the existence and amount of steep rebates that Lilly supplied to Express Scripts in

  connection with the purchases of Humalog that they effectively controlled.

         683.    The Humalog Pricing Enterprise also concealed from Plaintiff and members of

  the Classes the purpose of these rebates. The difference between the AWP price and the real

  price of Humalog negotiated by Express Scripts produced increased profits for Express Scripts.

         684.    Thus, Lilly’s large rebates served to ensure that Express Scripts would place and

  maintain Humalog in preferred or favorable positions on Express Scripts’ formularies.

         685.    By maintaining those favorable formulary positions for Humalog, the Lilly-

  Express Scripts Enterprise ensured that a larger number of prescriptions for that medication

  would be written and filled.


                                                  142
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 143 of 188 PageID: 143



         686.    The Lilly-Express Scripts Enterprise thus advanced the joint interests of Lilly and

  Express Scripts by producing higher sales (and therefore profits) for Lilly and larger spreads,

  thus, allowing for larger kickbacks for Express Scripts.

         687.    The Lilly-Express Scripts Enterprise was dependent upon Lilly charging Plaintiff

  and members of the Classes —all of whom are direct purchasers of Humalog from Lilly—

  artificially inflated prices for Humalog to fund the kickbacks that Lilly paid to Express Scripts.

         688.    The persons engaged in the Humalog Pricing Enterprise are systematically linked

  through contractual relationships, financial ties, and continuing coordination of activities, all of

  which Lilly spearheads.

         689.    To facilitate the Humalog Pricing Enterprise, Lilly and Express Scripts engage in

  regular communications by which they share pricing information, including data concerning the

  Direct Purchaser Prices and AWP prices of Humalog and the rebates payable to Express Scripts,

  and otherwise plot to advance their shared interests.

         690.    Lilly and Express Scripts functioned as a continuing unit for the purposes of

  advancing the shared interests of the Humalog Pricing Enterprise. All members of that

  enterprise agreed to take actions to hide their pricing scheme and to continue the enterprise’s

  existence.

         691.    Lilly and Express Scripts were knowing and willing participants in the Enterprise

  and reaped significant profits from the conduct in which the members of the enterprise engaged.

         692.    Express Scripts struck rebate deals with Lilly to conceal the true prices of

  Humalog and to profit from the inflated rebates Lilly agreed to pay to Express Scripts.

         693.    As a result of those rebates, Lilly and Express Scripts perpetuated the Humalog

  Pricing Enterprise’s scheme and reaped substantial profits.


                                                   143
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 144 of 188 PageID: 144



         694.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Lilly’s analog insulins, Express

  Scripts did not challenge Lilly’s reported AWP prices, terminate its role in the Lilly-Express

  Scripts Enterprise, or disclose publicly that the Humalog Direct Purchaser Prices that Plaintiff

  and members of the Classes were forced to pay actually funded the kickbacks to the PBM

  Defendants.

         695.    Lilly could not have accomplished the purpose of the Humalog Pricing Enterprise

  without the assistance of Express Scripts.

         696.    For Lilly to profit from the scheme, Express Scripts needed to convince health

  care payers and plan sponsors to approve formularies on which Humalog was given favorable

  treatment.

         697.    Express Scripts accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, it told clients, potential clients, and investors

  that they secured significant discounts for the Humalog utilized by consumers.

         698.    However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Humalog Pricing Enterprise’s Price Inflation Schemes. The

  supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Humalog.

         699.    The Humalog Pricing Enterprise engaged in and affected interstate commerce

  because, inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes

  throughout the United States, its territories, the District of Columbia, and the Commonwealth of

  Puerto Rico.




                                                   144
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 145 of 188 PageID: 145



         700.    The impacts of the Humalog Pricing Enterprise’s Price Inflation Schemes persist

  to this day—i.e., the artificially inflated prices of Humalog to fund the rebates/kickbacks.

         B. Lilly and Express Scripts Conducted and Participated in the Conduct of the
            Humalog Pricing Enterprise’s Affairs Through a Pattern of Racketeering
            Activity

         701.    During the Class Period, Lilly and Express Scripts conducted and participated in

  the conduct of the affairs of the Humalog Pricing Enterprise through a pattern of racketeering

  activity, including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18

  U.S.C. § 1343, relating to wire fraud.

         702.    Lilly and Express Scripts exerted control over the Humalog Pricing Enterprise

  and participated in the operation and management of the affairs of the Humalog Pricing

  Enterprise, directly or indirectly, in the following ways:

             a. Lilly established and published the Humalog AWP prices;

             b. Lilly regularly raised Humalog Direct Purchaser Prices and AWP prices to
                facilitate the Price Inflation Schemes;

             c. Lilly paid Express Scripts substantial rebates/kickbacks in exchange for Express
                Scripts’ commitment to give Humalog exclusive or favorable formulary
                placement;

             d. Lilly concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Lilly intended that Express Scripts would distribute through the U.S. Mail and
                interstate wire facilities promotional and other materials that claimed that rebates
                (such as those applied to Humalog) saved health care purchasers money on their
                prescription needs and knew that Express Scripts did distribute those material
                misrepresentations; and

             f. Lilly made repeated materially misleading statements to Plaintiff and members of
                the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Humalog without stating that those price increases included kickbacks paid to
                Express Scripts;



                                                  145
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 146 of 188 PageID: 146



                g. Express Scripts negotiated significant rebates/kickbacks from the AWP and
                   Direct Purchaser prices for Humalog;

                h. Express Scripts developed formularies that provided Lilly favorable placements
                   for Humalog based on the rebates/kickbacks that Express Scripts would earn from
                   the sale of these products;

                i. Express Scripts would exclude competing insulin products from certain
                   formularies in exchange for increased rebates/kickbacks;

                j. Express Scripts marketed formularies to health plan clients and making material
                   representations that the rebates/kickbacks negotiated from Lilly saved those
                   clients and their members money;

                k. Express Scripts made material misrepresentations that the AWP prices that Lilly
                   published reflected the actual prices of these insulin products and did not include
                   kickbacks received by the PBM Defendants; and

                l. Express Scripts concealed the actual rebates earned from Lilly from health plan
                   clients and the general public, and therefore concealed the actual, net amount
                   Lilly received for these insulin products.


             703.   Express Script’s conduct and participation are essential to the success of the

  enterprise. For Lily to maintain its net prices for its products, it required Express Script to select

  the products based on the rebates/kickbacks offered, rather than on which products had the

  lowest AWP prices. It also required Express Scripts to market its health plan clients that the

  rebates Lily offered saved the clients and their members money to conceal the actual rebates paid

  by Lily. Express Script’s participation allowed Lily to inflate its AWP prices, offer larger rebates

  to Express Scripts to maintain access to that portion of the market, and still earn additional

  profits.

             704.   Lilly’s and Express Scripts’ pattern of racketeering activity involved thousands of

  separate instances where Lilly and Express Scripts used the U.S. Mail and interstate wire

  facilities in furtherance of the unlawful Price Inflation Schemes.



                                                    146
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 147 of 188 PageID: 147



         705.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Cartridge 5X3ML was various prices starting at $159.70 in February 2009 and

  increasing to $440.40 in April 2016.

         706.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® KwikPen® 2X3ML was various prices starting at $313.19 in July 2015 and

  increasing to $366.12 by May 2016.

         707.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Pen Pref 5X3ML was various prices starting at $166.05 in January 2009 and

  increasing to $207.85 by November 2010.

         708.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 50/50 Pen 5X3ML was various prices starting at $166.05 in February 2009 and

  increasing to $192.45 by August 2010.

         709.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 75/25 Pen 5X3ML was various prices starting at $166.05 in January 2009 and

  increasing to $207.85 by November 2010.

         710.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of




                                                 147
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 148 of 188 PageID: 148



  Humalog® 75/25 vial was various prices starting at $86.00 in January 2009 and increasing to

  $245.60 by May 2016.

         711.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® 100Units/ML vial was various prices starting at $86.00 in January 2009 and

  increasing to $237.00 by May 2016.

         712.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 50/50 KwikPen® 5X3ML was various prices starting at $166.05 in January

  2009 and increasing to $457.65 by May 2016.

         713.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 50/50 vial was various prices starting at $86.00 in January 2009 and increasing

  to $230.80 by August 2015.

         714.    Based on information currently available, during the Class Period, Lilly utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Humalog® Mix 75/25 KwikPen® was various prices starting at $166.05 in January 2009 and

  increasing to $457.65 by May 2016.

         715.    In all circumstances, Lilly and Express Scripts concealed the Price Inflation

  Schemes and concealed that Lilly would pay a substantial portion of the quoted Direct Purchaser

  Prices to Express Scripts to fund that scheme.

         716.    Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these


                                                   148
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 149 of 188 PageID: 149



  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         717.    By means of that pattern of racketeering activity, Lilly and Express Scripts

  defrauded Plaintiff and members of the Classes.

         718.    Lilly’s and Express Scripts’ acts of racketeering activity were related, had similar

  purposes, involved the same or similar participants and methods of commission, and had similar

  results affecting similar victims, including Plaintiff and members of the Classes.

         719.    Lilly and Express Scripts intentionally crafted the Humalog Price Inflation

  Schemes to unlawfully enhance their own profits without regard for the effect that their illicit

  conduct would have on Plaintiff and members of the Classes, all of whom paid excessive prices

  for Humalog.

         720.    Lilly and Express Scripts intentionally crafted the Humalog Price Inflation

  Schemes to unlawfully enhance their own profits without regard for the effect that their illicit

  conduct would have on Plaintiff and members of the Classes, all of whom paid excessive prices

  for Humalog.

         721.    When Lilly and Express Scripts designed and implemented its illicit scheme, Lilly

  and Express Scripts were cognizant that Plaintiff and members of the Classes rely on the

  integrity of the pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         722.    The pattern of racketeering activity alleged herein and the Lilly-Express Scripts

  Pricing Enterprise are separate and distinct from each other. Likewise, Lilly and Express Scripts

  are distinct from the Lilly-Express Scripts Pricing Enterprise.

         723.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.


                                                  149
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 150 of 188 PageID: 150



         A. Lilly’s and Express Scripts’ Use of the U.S. Mail and Interstate Wire Facilities

         724.    The Lilly-Express Scripts Pricing Enterprise engaged in and affected interstate

  commerce because it engaged in the following activities, among others, across state boundaries:

  the transmission and publication of false and misleading information concerning the Direct

  Purchaser Prices and AWP prices of Humalog; the receipt of payments by Lilly from Plaintiff

  and members of the Classes for analog insulin drug purchases; Lilly’s payment of substantial

  rebates to Express Scripts in exchange for the favorable placement of Humalog on Express

  Scripts’ formularies; and the transmission of false or incomplete statements intended to mislead

  health care purchasers regarding the existence, amount, and purpose of the rebates that Lilly paid

  to Express Scripts.

         725.    During the Class Period, the Lilly-Express Scripts Pricing Enterprise’s unlawful

  conduct and wrongful practices were carried out by an array of employees, working across state

  boundaries, who necessarily relied upon frequent transfers of documents, information, products,

  and funds by the U.S. Mail and interstate wire facilities.

         726.    The nature and pervasiveness of the Humalog Price Inflation Schemes, which was

  orchestrated out of the corporate headquarters of Lilly and Express Scripts, necessarily required

  those entities to communicate directly and frequently by U.S. Mail and interstate wire facilities.

         727.    For example, to perpetrate the Humalog Price Inflation Schemes, Lilly used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false and

  misleading information concerning the Direct Purchaser Prices and AWP prices of Humalog. Lilly

  distributed those fraudulent representations in:

             a. Marketing materials concerning Lilly’s Humalog AWP prices that Lilly
                transmitted to health care payers and health care providers located across the
                country;


                                                     150
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 151 of 188 PageID: 151



             b. The annual written disclosures that Lilly made to the publishers of AWP price
                compendia regarding the Humalog AWP prices and their subsequent mark-ups;

             c. Written materials provided to Express Scripts and telephonic discussions with
                Express Scripts regarding Humalog markups and AWP prices and the rebates paid
                by Lilly to Express Scripts related to those medications;

             d. Numerous e-mails and text messages between Lilly and Express Scripts regarding
                the operation of the Enterprise’s Price Inflation Schemes; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Humalog;
                (ii) the existence, amount, and purpose of the Humalog rebates; and (iii) the true
                costs of Humalog after the payment of Lilly’s rebates to Express Scripts.


         728.    Lilly also employed the U.S. Mail and interstate wires to provide inflated Direct

  Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

  from Plaintiff and members of the Classes for purchases of Humalog. Those payments

  constituted the wrongful proceeds of the racketeering activity in which Lilly and Express Scripts

  engaged.

         729.    The materially false and misleading representations that Lilly made in furtherance

  of the Price Inflation Schemes that the Humalog Pricing Enterprise perpetrated were designed to

  conceal the scheme, deter investigations into Humalog pricing, and forestall changes to

  healthcare payers’ historical practice of utilizing Humalog AWP prices as a basis for prescription

  reimbursement.

         B. The Damages Caused by Lilly’s and Express Scripts’ Humalog Price Inflation
            Schemes

         730.    Lilly’s and Express Scripts’ pattern of racketeering activity has directly and

  proximately caused Plaintiff and members of the Classes to be injured in their business or

  property because Plaintiff and members of the Classes paid artificially inflated Direct Purchaser

  Prices for Humalog.

                                                 151
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 152 of 188 PageID: 152



         731.    But for the fraudulent representations and material omissions made by Lilly and

  Express Scripts, and the fraudulent pricing scheme the Humalog Pricing Enterprise employed,

  Plaintiff and the members of the Classes would have paid less for the Humalog they purchased.

         732.    Even though the Humalog Pricing Enterprise was operated to provide Lilly with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Lilly’s competitors.

                                   FIFTEENTH CAUSE OF ACTION
                    (Violation of 18 U.S.C. § 1962(c) Against Sanofi and CVS)

         733.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

         734.    Plaintiff brings this claim on behalf of the Class against Sanofi and CVS pursuant

  to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable relief

  based upon Sanofi’s and CVS’ violations of 18 U.S.C. § 1962(c).

         735.    Sanofi and CVS are each a “person,” within the meaning of 18 U.S.C. § 1961(3),

  that conducted the affairs of an enterprise through a pattern of racketeering activity, in violation

  of 18 U.S.C. § 1962(c).

         736.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Sanofi’s wrongful conduct.




                                                  152
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 153 of 188 PageID: 153



         E. The Sanofi-CVS Enterprise

         737.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

  that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

  among those associated with the enterprise; and (iii) longevity sufficient to pursue the

  enterprise’s purpose.

         738.    Sanofi and CVS formed such an association-in-fact enterprise (the “Sanofi-CVS

  Enterprise”) that consists of: (a) Sanofi, including its employees and agents; and (b) the PBM

  CVS Caremark, including its employees and agents.

         739.    The Sanofi-CVS Enterprise is an ongoing and continuing business organization

  consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

  systematic links for a common purpose. That common purpose was to enrich Sanofi and CVS

  by providing CVS with the largest possible spread between the AWP and actual net selling price

  for Sanofi’s long-acting analog insulin product, Lantus, in exchange for securing exclusive, or at

  least favorable, formulary positions for that medication as a treatment for Type 1 and 2 diabetes.

         740.    To accomplish this purpose, the Sanofi-CVS Enterprise systematically inflated the

  Direct Purchaser Prices and AWP prices of Lantus and represented—either affirmatively or

  through half-truths and omissions—to Plaintiff and members of the Classes that the Direct

  Purchaser Prices of Lantus fairly and accurately reflected the actual cost of that medication in a

  competitive marketplace free of kickbacks and other illicit conduct.

         741.    The Sanofi-CVS Enterprise concealed from Plaintiff and members of the Classes

  the existence and amount of steep rebates that Sanofi supplied to CVS in connection with the

  purchases of Lantus that they effectively controlled.




                                                  153
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 154 of 188 PageID: 154



            742.   The Sanofi-CVS Enterprise also concealed from Plaintiff and members of the

  Classes the purpose of these rebates. The difference between the AWP price and the real price of

  Lantus negotiated by CVS produced increased profits for CVS.

            743.   Thus, Sanofi’s large rebates served to ensure that CVS would place and maintain

  Lantus in preferred or favorable positions on the CVS’ formularies.

            744.   By maintaining those favorable formulary positions for Lantus, the Sanofi-CVS

  Enterprise ensured that a larger number of prescriptions for that medication would be written and

  filled.

            745.   The Sanofi-CVS Enterprise thus advanced the joint interests of Sanofi and CVS

  by producing higher sales (and therefore profits) for Sanofi and larger spreads, thus, allowing for

  larger kickbacks for CVS.

            746.   The Price Inflation Schemes the Lantus Pricing Enterprise perpetrated was

  dependent upon Sanofi charging Plaintiff and members of the Classes —all of whom are direct

  purchasers of Lantus from Sanofi—artificially inflated prices for Lantus to fund the kickbacks

  that Sanofi paid to CVS.

            747.   The persons engaged in the Lantus Pricing Enterprise are systematically linked

  through contractual relationships, financial ties, and continuing coordination of activities, all of

  which Sanofi spearheads.

            748.   To facilitate the Lantus Pricing Enterprise, Sanofi and CVS engage in regular

  communications by which they share pricing information, including data concerning the Direct

  Purchaser Prices and AWP prices of Lantus and the rebates payable to CVS, and otherwise plot

  to advance their shared interests.




                                                   154
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 155 of 188 PageID: 155



         749.    Sanofi and CVS functioned as a continuing unit for the purposes of advancing the

  shared interests of the Enterprise. All members of that enterprise agreed to take actions to hide

  their pricing scheme and to continue the enterprise’s existence.

         750.    Sanofi and CVS were knowing and willing participants in the Enterprise and

  reaped significant profits from the conduct in which the members of the enterprise engaged.

         751.    CVS struck rebate deals with Sanofi to conceal the true prices of Lantus and to

  profit from the inflated rebates Sanofi agreed to pay to CVS.

         752.    As a result of those rebates, Sanofi and CVS perpetuated the Lantus Pricing

  Enterprise’s scheme and reaped substantial profits.

         753.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Sanofi’s analog insulins, CVS did

  not challenge Sanofi’s reported AWP prices, terminate its role in the Lantus Pricing Enterprise,

  or disclose publicly that the Lantus Direct Purchaser Prices that Plaintiff and members of the

  Classes were forced to pay actually funded the kickbacks to the PBM Defendants.

         754.    Sanofi could not have accomplished the purpose of the Lantus Pricing Enterprise

  without the assistance of CVS.

         755.    For Sanofi to profit from the scheme, CVS needed to convince health care payers

  and plan sponsors to approve formularies on which Lantus was given favorable treatment.

         756.    CVS accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, it told clients, potential clients, and investors

  that it secured significant discounts for the Lantus utilized by consumers.

         757.    However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Sanofi-CVS Enterprise’s Price Inflation Schemes. The


                                                   155
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 156 of 188 PageID: 156



  supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Lantus.

          758.   The Sanofi-CVS Enterprise engaged in and affected interstate commerce because,

  inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes s

  throughout the United States, its territories, the District of Columbia, and the Commonwealth of

  Puerto Rico.

          759.   The impacts of the Sanofi-CVS Enterprise’s Price Inflation Schemes persist to

  this day—i.e., the artificially inflated prices of Lantus to fund the rebates/kickbacks.

          F. Sanofi and CVS Conducted and Participated in the Conduct of the Sanofi-CVS
             Enterprise’s Affairs Through a Pattern of Racketeering Activity

          760.   During the Class Period, Sanofi and CVS conducted and participated in the

  conduct of the affairs of the Sanofi-CVS Enterprise through a pattern of racketeering activity,

  including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. §

  1343, relating to wire fraud.

          761.   Sanofi and CVS exerted control over the Enterprise and participated in the

  operation and management of the affairs of the Enterprise, directly or indirectly, in the following

  ways:

             a. Sanofi established and published the Lantus AWP prices;

             b. Sanofi regularly raised Lantus Direct Purchaser Prices and AWP prices to
                facilitate the Price Inflation Schemes;

             c. Sanofi paid CVS substantial rebates/kickbacks in exchange for CVS’ commitment
                to give Lantus exclusive or favorable formulary placement;

             d. Sanofi concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Sanofi intended that CVS would distribute through the U.S. Mail and interstate
                wire facilities promotional and other materials that claimed that rebates (such as

                                                   156
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 157 of 188 PageID: 157



                 those applied to Lantus) saved health care purchasers money on their prescription
                 needs and knew that CVS did distribute those material misrepresentations;

             f. Sanofi made repeated materially misleading statements to Plaintiff and members
                of the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Lantus without stating that those price increases included kickbacks paid to CVS;

             g. CVS negotiated significant rebates/kickbacks from the AWP and Direct Purchaser
                prices for Lantus;

             h. CVS developed formularies that provided Sanofi favorable placements for Lantus
                bases on the rebates/kickbacks that CVS would earn from the sale of those
                products;

             i. CVS excluded competing insulin products from certain formularies in exchange
                for increased rebates/kickbacks;

             j. CVS marketed formularies to health plan clients and made material
                representations that the rebates/kickbacks negotiated by CVS saved those clients
                money and their members money;

             k. CVS made material misrepresentations that the AWP prices that Sanofi published
                reflected the actual prices of these insulin products and did not include kickbacks
                received by the PBM Defendants; and

             l. CVS concealed the actual rebates earned from Sanofi from health plan clients and
                the general public, and therefore concealed the actual, net amount Sanofi received
                for these insulin products.


         762.    CVS’s conduct and participation are essential to the success of the enterprise. For

  Sanofi to maintain its net prices for its products, it required CVS to select the products based on

  the rebates/kickbacks offered, rather than on which products had the lowest AWP prices. It also

  required CVS to market its health plan clients that the rebates Sanofi offered saved the clients and

  their members money to conceal the actual rebates paid by Sanofi. CVS’s participation allowed

  Sanofi to inflate its AWP prices, offer larger rebates to CVS to maintain access to that portion of

  the market, and still earn additional profits.




                                                   157
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 158 of 188 PageID: 158



         763.    Sanofi’s and CVS’ pattern of racketeering activity involved thousands of separate

  instances where Sanofi and CVS used the U.S. Mail and interstate wire facilities in furtherance

  of the unlawful Price Inflation Schemes.

         764.    Based on information currently available, during the Class Period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® Cartridges 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $191.96 by February 2011.

         765.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® 100 units/ml 10ML was various prices starting at $81.10 in January 2009 and

  increasing to $248.51 by May 2016.

         766.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® Solostar® Pens 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $372.76 by May 2016.

         767.    In all circumstances, Sanofi concealed the Price Inflation Schemes and concealed

  that Sanofi would pay a substantial portion of the quoted Direct Purchaser Prices to CVS to fund

  that scheme.

         768.    Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).




                                                 158
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 159 of 188 PageID: 159



         769.    By means of that pattern of racketeering activity, Sanofi and CVS defrauded

  Plaintiff and members of the Classes.

         770.    Sanofi’s and CVS’ acts of racketeering activity were related, had similar

  purposes, involved the same or similar participants and methods of commission, and had similar

  results affecting similar victims, including Plaintiff and members of the Classes.

         771.    Sanofi and CVS intentionally crafted the Lantus Price Inflation Schemes to

  unlawfully enhance their own profits without regard for the effect that their illicit conduct would

  have on Plaintiff and members of the Classes, all of whom paid excessive prices for Lantus.

         772.    When Sanofi and CVS designed and implemented their illicit scheme, Sanofi and

  CVS were cognizant that Plaintiff and members of the Classes rely on the integrity of the

  pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         773.    The pattern of racketeering activity alleged herein and the Sanofi-CVS Enterprise

  are separate and distinct from each other. Likewise, Sanofi and CVS are distinct from the

  Sanofi-CVS Enterprise.

         774.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         G. Sanofi’s and CVS’ Use of the U.S. Mail and Interstate Wire Facilities

         775.    The Sanofi-CVS Enterprise engaged in and affected interstate commerce because

  it engaged in the following activities, among others, across state boundaries: the transmission

  and publication of false and misleading information concerning the Direct Purchaser Prices and

  AWP prices of Lantus; the receipt of payments by Sanofi from Plaintiff and members of the

  Classes for analog insulin drug purchases; Sanofi’s payment of substantial rebates to CVS in

  exchange for the favorable placement of Lantus on CVS’ formularies; and the transmission of


                                                  159
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 160 of 188 PageID: 160



  false or incomplete statements intended to mislead health care purchasers regarding the

  existence, amount, and purpose of the rebates that Sanofi paid to CVS.

         776.    During the Class Period, the Sanofi-CVS Enterprise’s unlawful conduct and

  wrongful practices were carried out by an array of employees, working across state boundaries,

  who necessarily relied upon frequent transfers of documents, information, products, and funds by

  the U.S. Mail and interstate wire facilities.

         777.    The nature and pervasiveness of the Lantus Price Inflation Schemes, which was

  orchestrated out of the corporate headquarters of Sanofi and CVS, necessarily required those

  entities to communicate directly and frequently by U.S. Mail and interstate wire facilities.

         778.    For example, to perpetrate the Lantus Price Inflation Schemes, Sanofi used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false

  and misleading information concerning the Direct Purchaser Prices and AWP prices of Lantus.

  Sanofi distributed those fraudulent representations in:

             a. Marketing materials concerning Sanofi’s AWP prices that Sanofi transmitted to
                health care payers and health care providers located across the country;

             b. The annual written disclosures that Sanofi made to the publishers of AWP price
                compendia regarding Lantus AWP prices and Sanofi’s mark-ups;

             c. Written materials provided to CVS and telephonic discussions with those entities
                regarding Lantus markups and AWP prices and the rebates paid by Sanofi to CVS
                related to that medication;



             d. Numerous e-mails and text messages between Sanofi and CVS regarding the
                operation of the Lantus Pricing Enterprise’s Price Inflation Schemes; and pattern
                of racketeering activity; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Lantus;
                (ii) the existence, amount, and purpose of the Lantus rebates; and (iii) the true
                costs of Lantus after the payment of Sanofi’s rebates to CVS.

                                                  160
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 161 of 188 PageID: 161




          779.   Sanofi also employed the U.S. Mail and interstate wires to provide inflated Direct

  Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

  from Plaintiff and members of the Classes for purchases of Lantus. Those payments constituted

  the wrongful proceeds of the racketeering activity in which Sanofi and CVS engaged.

          780.   The materially false and misleading representations that Sanofi and CVS made in

  furtherance of the Price Inflation Schemes that the Lantus Pricing Enterprise perpetrated were

  designed to conceal the scheme, deter investigations into Lantus pricing, and forestall changes to

  healthcare payers’ historical practice of utilizing Lantus AWP prices as a basis for prescription

  reimbursement.

          H. The Damages Caused by Sanofi’s Lantus Price Inflation Schemes

          781.   Sanofi’s and CVS’ pattern of racketeering activity has directly and proximately

  caused Plaintiff and members of the Classes to be injured in their business or property because

  Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for Lantus.

          782.   But for the fraudulent representations and material omissions made by Sanofi and

  CVS, and the fraudulent pricing scheme the Lantus Pricing Enterprise employed, Plaintiff and

  the members of the Classes would have paid less for Lantus.

          783.   Even though the Lantus Pricing Enterprise was operated to provide Sanofi with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Sanofi’s competitors.

          784.   Plaintiff and those similarly situated were most directly harmed by Sanofi’s fraud

  and pattern of racketeering activity. There is no other plaintiff or class of plaintiff s better




                                                   161
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 162 of 188 PageID: 162



  situated to seek a remedy for the economic harms that Sanofi’s and CVS’ fraudulent scheme

  caused to direct purchasers of Lantus from Sanofi.

          785.    By virtue of these violations of 18 U.S.C. § 1962(c), Sanofi and CVS are liable to

  Plaintiff and members of the Classes for three times the damages they have sustained, the costs

  of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                                    SIXTEENTH CAUSE OF ACTION
                    (Violation of 18 U.S.C. § 1962(c) by Sanofi and Optum Enterprise)

          786.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          787.    Plaintiff brings this claim on behalf of the Class against Sanofi and Optum

  pursuant to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and equitable

  relief based upon Sanofi’s and Optum’s violations of 18 U.S.C. § 1962(c).

          788.    Sanofi and Optum are each a “person,” within the meaning of 18 U.S.C. §

  1961(3), that conducted the affairs of an enterprise through a pattern of racketeering activity, in

  violation of 18 U.S.C. § 1962(c).

          789.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Sanofi’s wrongful conduct.




                                                    162
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 163 of 188 PageID: 163



         A. The Sanofi-Optum Enterprise

         790.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact

  that, although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships

  among those associated with the enterprise; and (iii) longevity sufficient to pursue the

  enterprise’s purpose.

         791.    Sanofi and Optum formed such an association-in-fact enterprise (the “Sanofi-

  Optum Enterprise”) that consists of: (a) Sanofi, including its employees and agents; and (b) the

  PBM Optum, including its employees and agents.

         792.    The Sanofi-Optum Enterprise is an ongoing and continuing business organization

  consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created and maintained

  systematic links for a common purpose. That common purpose was to enrich Sanofi and Optum

  by providing Optum with the largest possible spread between the AWP and actual net selling

  price for Sanofi’s long-acting analog insulin product, Lantus, in exchange for securing exclusive,

  or at least favorable, formulary positions for that medication as a treatment for Type 1 and 2

  diabetes.

         793.    To accomplish this purpose, the Sanofi-Optum Enterprise systematically inflated

  the Direct Purchaser Prices and AWP prices of Lantus and represented—either affirmatively or

  through half-truths and omissions—to Plaintiff and members of the Classes that the Direct

  Purchaser Prices of Lantus fairly and accurately reflected the actual cost of that medication in a

  competitive marketplace free of kickbacks and other illicit conduct.

         794.    The Sanofi-Optum Enterprise concealed from Plaintiff and members of the

  Classes the existence and amount of steep rebates that Sanofi supplied to Optum in connection

  with the purchases of Lantus that they effectively controlled.


                                                  163
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 164 of 188 PageID: 164



            795.   The Sanofi-Optum Enterprise also concealed from Plaintiff and members of the

  Classes the purpose of these rebates. The difference between the AWP price and the real price of

  Lantus negotiated by Optum produced increased profits for Optum.

            796.   Thus, Sanofi’s large rebates served to ensure that Optum would place and

  maintain Lantus in preferred or favorable positions on the Optum’s formularies.

            797.   By maintaining those favorable formulary positions for Lantus, the Sanofi-Optum

  Enterprise ensured that a larger number of prescriptions for that medication would be written and

  filled.

            798.   The Sanofi-Optum Enterprise thus advanced the joint interests of Sanofi and

  Optum by producing higher sales (and therefore profits) for Sanofi and larger spreads, thus,

  allowing for larger kickbacks for Optum.

            799.   The Price Inflation Schemes the Lantus Pricing Enterprise perpetrated was

  dependent upon Sanofi charging Plaintiff and members of the Classes —all of whom are direct

  purchasers of Lantus from Sanofi—artificially inflated prices for Lantus to fund the kickbacks

  that Sanofi paid to Optum.

            800.   The persons engaged in the Lantus Pricing Enterprise are systematically linked

  through contractual relationships, financial ties, and continuing coordination of activities, all of

  which Sanofi spearheads.

            801.   To facilitate the Lantus Pricing Enterprise, Sanofi and Optum engage in regular

  communications by which they share pricing information, including data concerning the Direct

  Purchaser Prices and AWP prices of Lantus and the rebates payable to Optum, and otherwise

  plot to advance their shared interests.




                                                   164
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 165 of 188 PageID: 165



         802.    Sanofi and Optum functioned as a continuing unit for the purposes of advancing

  the shared interests of the Enterprise. All members of that enterprise agreed to take actions to

  hide their pricing scheme and to continue the enterprise’s existence.

         803.    Sanofi and Optum were knowing and willing participants in the Enterprise and

  reaped significant profits from the conduct in which the members of the enterprise engaged.

         804.    Optum struck rebate deals with Sanofi to conceal the true prices of Lantus and to

  profit from the inflated rebates Sanofi agreed to pay to Optum.

         805.    As a result of those rebates, Sanofi and Optum perpetuated the Lantus Pricing

  Enterprise’s scheme and reaped substantial profits.

         806.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Sanofi’s analog insulins, Optum

  did not challenge Sanofi’s reported AWP prices, terminate its role in the Lantus Pricing

  Enterprise, or disclose publicly that the Lantus Direct Purchaser Prices that Plaintiff and

  members of the Classes were forced to pay actually funded the kickbacks to the PBM

  Defendants.

         807.    Sanofi could not have accomplished the purpose of the Lantus Pricing Enterprise

  without the assistance of Optum.

         808.    For Sanofi to profit from the scheme, Optum needed to convince health care

  payers and plan sponsors to approve formularies on which Lantus was given favorable treatment.

         809.    Optum accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, it told clients, potential clients, and investors

  that it secured significant discounts for the Lantus utilized by consumers.




                                                   165
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 166 of 188 PageID: 166



          810.   However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Sanofi-Optum Enterprise’s Price Inflation Schemes. The

  supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Lantus.

          811.   The Sanofi-Optum Enterprise engaged in and affected interstate commerce

  because, inter alia, it set the price of drugs that were sold to Plaintiff and members of the Classes

  throughout the United States, its territories, the District of Columbia, and the Commonwealth of

  Puerto Rico.

          812.   The impacts of the Sanofi-Optum Enterprise’s Price Inflation Schemes persist to

  this day—i.e., the artificially inflated prices of Lantus to fund the rebates/kickbacks.

          B. Sanofi and Optum Conducted and Participated in the Conduct of the Sanofi-
             Optum Enterprise’s Affairs Through a Pattern of Racketeering Activity

          813.   During the Class Period, Sanofi and Optum conducted and participated in the

  conduct of the affairs of the Sanofi-Optum Enterprise through a pattern of racketeering activity,

  including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18 U.S.C. §

  1343, relating to wire fraud.

          814.   Sanofi and Optum exerted control over the Enterprise and participated in the

  operation and management of the affairs of the Enterprise, directly or indirectly, in the following

  ways:

             a. Sanofi established and published the Lantus AWP prices;

             b. Sanofi regularly raised Lantus Direct Purchaser Prices and AWP prices to
                facilitate the Price Inflation Schemes;

             c. Sanofi paid Optum substantial rebates/kickbacks in exchange for Optum’s
                commitment to give Lantus exclusive or favorable formulary placement;



                                                   166
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 167 of 188 PageID: 167



             d. Sanofi concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Sanofi intended that Optum would distribute through the U.S. Mail and interstate
                wire facilities promotional and other materials that claimed that rebates (such as
                those applied to Lantus) saved health care purchasers money on their prescription
                needs and knew that Optum did distribute those material misrepresentations;

             f. Sanofi made repeated materially misleading statements to Plaintiff and members
                of the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                Lantus without stating that those price increases included kickbacks paid to
                Optum;

             g. Optum negotiated significant rebates/kickbacks from the AWP and Direct
                Purchaser prices for Lantus;

             h. Optum developed formularies that provided Sanofi favorable placements for
                Lantus bases on the rebates/kickbacks that Optum would earn from the sale of
                those products;

             i. Optum excluded competing insulin products from certain formularies in exchange
                for increased rebates/kickbacks;

             j. Optum marketed formularies to health plan clients and made material
                representations that the rebates/kickbacks negotiated by Optum saved those
                clients money and their members money;

             k. Optum made material misrepresentations that the AWP prices that Sanofi
                published reflected the actual prices of these insulin products and did not include
                kickbacks received by the PBM Defendants; and

             l. Optum concealed the actual rebates earned from Sanofi from health plan clients
                and the general public, and therefore concealed the actual, net amount Sanofi
                received for these insulin products.

         815.    Optum’s conduct and participation are essential to the success of the enterprise.

  For Sanofi to maintain its net prices for its products, it required Optum to select the products

  based on the rebates/kickbacks offered, rather than on which products had the lowest AWP

  prices. It also required Optum to market its health plan clients that the rebates Sanofi offered

  saved the clients and their members money to conceal the actual rebates paid by Sanofi. Optum’s



                                                  167
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 168 of 188 PageID: 168



  participation allowed Sanofi to inflate its AWP prices, offer larger rebates to Optum to maintain

  access to that portion of the market, and still earn additional profits.

         816.    Sanofi’s and Optum’s pattern of racketeering activity involved thousands of

  separate instances where Sanofi and Optum used the U.S. Mail and interstate wire facilities in

  furtherance of the unlawful Price Inflation Schemes.

         817.    Based on information currently available, during the Class Period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® Cartridges 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $191.96 by February 2011.

         818.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® 100 units/ml 10ML was various prices starting at $81.10 in January 2009 and

  increasing to $248.51 by May 2016.

         819.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® Solostar® Pens 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $372.76 by May 2016.

         820.    In all circumstances, Sanofi concealed the Price Inflation Schemes and concealed

  that Sanofi would pay a substantial portion of the quoted Direct Purchaser Prices to Optum to

  fund that scheme.

         821.     Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these




                                                   168
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 169 of 188 PageID: 169



  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).

         822.    By means of that pattern of racketeering activity, Sanofi and Optum defrauded

  Plaintiff and members of the Classes.

         823.    Sanofi’s and Optum’s acts of racketeering activity were related, had similar

  purposes, involved the same or similar participants and methods of commission, and had similar

  results affecting similar victims, including Plaintiff and members of the Classes.

         824.    Sanofi and Optum intentionally crafted the Lantus Price Inflation Schemes to

  unlawfully enhance their own profits without regard for the effect that their illicit conduct would

  have on Plaintiff and members of the Classes, all of whom paid excessive prices for Lantus.

         825.    When Sanofi and Optum designed and implemented their illicit scheme, Sanofi

  and Optum were cognizant that Plaintiff and members of the Classes rely on the integrity of the

  pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         826.    The pattern of racketeering activity alleged herein and the Sanofi-Optum

  Enterprise are separate and distinct from each other. Likewise, Sanofi and Optum are distinct

  from the Sanofi-Optum Enterprise.

         827.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         C. Sanofi’s and Optum’s Use of the U.S. Mail and Interstate Wire Facilities

         828.    The Sanofi-Optum Enterprise engaged in and affected interstate commerce because

  it engaged in the following activities, among others, across state boundaries: the transmission and

  publication of false and misleading information concerning the Direct Purchaser Prices and AWP

  prices of Lantus; the receipt of payments by Sanofi from Plaintiff and members of the Classes for


                                                  169
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 170 of 188 PageID: 170



  analog insulin drug purchases; Sanofi’s payment of substantial rebates to Optum in exchange for

  the favorable placement of Lantus on Optum’s formularies; and the transmission of false or

  incomplete statements intended to mislead health care purchasers regarding the existence, amount,

  and purpose of the rebates that Sanofi paid to Optum.

         829.    During the Class Period, the Sanofi-Optum Enterprise’s unlawful conduct and

  wrongful practices were carried out by an array of employees, working across state boundaries,

  who necessarily relied upon frequent transfers of documents, information, products, and funds by

  the U.S. Mail and interstate wire facilities.

         830.    The nature and pervasiveness of the Lantus Price Inflation Schemes, which was

  orchestrated out of the corporate headquarters of Sanofi and Optum, necessarily required those

  entities to communicate directly and frequently by U.S. Mail and interstate wire facilities.

         831.    For example, to perpetrate the Lantus Price Inflation Schemes, Sanofi used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false

  and misleading information concerning the Direct Purchaser Prices and AWP prices of Lantus.

  Sanofi distributed those fraudulent representations in:

             a. Marketing materials concerning Sanofi’s AWP prices that Sanofi transmitted to
                health care payers and health care providers located across the country;

             b. The annual written disclosures that Sanofi made to the publishers of AWP price
                compendia regarding Lantus AWP prices and Sanofi’s mark-ups;

             c. Written materials provided to Optum and telephonic discussions with those
                entities regarding Lantus markups and AWP prices and the rebates paid by Sanofi
                to Optum related to that medication;

             d. Numerous e-mails and text messages between Sanofi and Optum regarding the
                operation of the Lantus Pricing Enterprise’s Price Inflation Schemes; and pattern
                of racketeering activity; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Lantus;

                                                  170
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 171 of 188 PageID: 171



                 (ii) the existence, amount, and purpose of the Lantus rebates; and (iii) the true
                 costs of Lantus after the payment of Sanofi’s rebates to Optum.


         832.    Sanofi also employed the U.S. Mail and interstate wires to provide inflated Direct

  Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

  from Plaintiff and members of the Classes for purchases of Lantus. Those payments constituted

  the wrongful proceeds of the racketeering activity in which Sanofi and Optum engaged.

         833.    The materially false and misleading representations that Sanofi and Optum made

  in furtherance of the Price Inflation Schemes that the Lantus Pricing Enterprise perpetrated were

  designed to conceal the scheme, deter investigations into Lantus pricing, and forestall changes to

  healthcare payers’ historical practice of utilizing Lantus AWP prices as a basis for prescription

  reimbursement.

         D. The Damages Caused by Sanofi’s and Optum’s Lantus Price Inflation Schemes

         834.    Sanofi’s and Optum’s pattern of racketeering activity has directly and proximately

  caused Plaintiff and members of the Classes to be injured in their business or property because

  Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for Lantus.

         835.    But for the fraudulent representations and material omissions made by Sanofi and

  Optum, and the fraudulent pricing scheme the Lantus Pricing Enterprise employed, Plaintiff and

  the members of the Classes would have paid less for Lantus.

         836.    Even though the Lantus Pricing Enterprise was operated to provide Sanofi with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Sanofi’s competitors.

         837.    Plaintiff and those similarly situated were most directly harmed by Sanofi’s fraud

  and pattern of racketeering activity. There is no other plaintiff or class of plaintiffs better


                                                   171
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 172 of 188 PageID: 172



  situated to seek a remedy for the economic harms that Sanofi’s and Optum’s fraudulent scheme

  caused to direct purchasers of Lantus from Sanofi.

          838.    By virtue of these violations of 18 U.S.C. § 1962(c), Sanofi and Optum are liable

  to Plaintiff and members of the Classes for three times the damages they have sustained, the

  costs of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                                   SEVENEENTH CAUSE OF ACTION
                      (Violation of 18 U.S.C. § 1962(c) by Sanofi and Express Scripts)

          839.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          840.    Plaintiff brings this claim on behalf of the Class against Sanofi and Express

  Scripts pursuant to 18 U.S.C. § 1964(c). This claim seeks actual damages, treble damages, and

  equitable relief based upon Sanofi’s and Express Scripts’ violations of 18 U.S.C. § 1962(c).

          841.    Sanofi and Express Scripts are each a “person,” within the meaning of 18 U.S.C.

  § 1961(3), that conducted the affairs of an enterprise through a pattern of racketeering activity, in

  violation of 18 U.S.C. § 1962(c).

          842.    All members of the Classes are “persons,” as that term is defined in 18 U.S.C. §

  1961(3), that were injured in their business or property as a result of Sanofi’s wrongful conduct.

          A. The Sanofi-Express Scripts Enterprise

          843.    Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact that,

  although it has no formal legal structure, exhibits: (i) a common purpose; (ii) relationships among

  those associated with the enterprise; and (iii) longevity sufficient to pursue the enterprise’s

  purpose.




                                                    172
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 173 of 188 PageID: 173



         844.    Sanofi and Express Scripts formed such an association-in-fact enterprise (the

  “Sanofi-Express Scripts Enterprise”) that consists of: (a) Sanofi, including its employees and

  agents; and (b) the PBM Express Scripts, including its employees and agents.

         845.    The Sanofi-Express Scripts Enterprise is an ongoing and continuing business

  organization consisting of “persons,” within the meaning of 18 U.S.C. § 1961(3), that created

  and maintained systematic links for a common purpose. That common purpose was to enrich

  Sanofi and Express Scripts by providing Express Scripts with the largest possible spread between

  the AWP and actual net selling price for Sanofi’s long-acting analog insulin product, Lantus, in

  exchange for securing exclusive, or at least favorable, formulary positions for that medication as

  a treatment for Type 1 and 2 diabetes.

         846.    To accomplish this purpose, the Sanofi-Express Scripts Enterprise systematically

  inflated the Direct Purchaser Prices and AWP prices of Lantus and represented—either

  affirmatively or through half-truths and omissions—to Plaintiff and members of the Classes that

  the Direct Purchaser Prices of Lantus fairly and accurately reflected the actual cost of that

  medication in a competitive marketplace free of kickbacks and other illicit conduct.

         847.    The Sanofi-Express Scripts Enterprise concealed from Plaintiff and members of

  the Classes the existence and amount of steep rebates that Sanofi supplied to Express Scripts in

  connection with the purchases of Lantus that they effectively controlled.

         848.    The Sanofi-Express Scripts Enterprise also concealed from Plaintiff and members

  of the Classes the purpose of these rebates. The difference between the AWP price and the real

  price of Lantus negotiated by Express Scripts produced increased profits for Express Scripts.

         849.    Thus, Sanofi’s large rebates served to ensure that Express Scripts would place and

  maintain Lantus in preferred or favorable positions on the Express Scripts’ formularies.


                                                  173
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 174 of 188 PageID: 174



         850.    By maintaining those favorable formulary positions for Lantus, the Sanofi-

  Express Scripts Enterprise ensured that a larger number of prescriptions for that medication

  would be written and filled.

         851.    The Sanofi-Express Scripts Enterprise thus advanced the joint interests of Sanofi

  and Express Scripts by producing higher sales (and therefore profits) for Sanofi and larger

  spreads, thus, allowing for larger kickbacks for Express Scripts.

         852.    The Price Inflation Schemes the Lantus Pricing Enterprise perpetrated was

  dependent upon Sanofi charging Plaintiff and members of the Classes —all of whom are direct

  purchasers of Lantus from Sanofi—artificially inflated prices for Lantus to fund the kickbacks

  that Sanofi paid to Express Scripts.

         853.    The persons engaged in the Lantus Pricing Enterprise are systematically linked

  through contractual relationships, financial ties, and continuing coordination of activities, all of

  which Sanofi spearheads.

         854.    To facilitate the Lantus Pricing Enterprise, Sanofi and Express Scripts engage in

  regular communications by which they share pricing information, including data concerning the

  Direct Purchaser Prices and AWP prices of Lantus and the rebates payable to Express Scripts,

  and otherwise plot to advance their shared interests.

         855.    Sanofi and Express Scripts functioned as a continuing unit for the purposes of

  advancing the shared interests of the Enterprise. All members of that enterprise agreed to take

  actions to hide their pricing scheme and to continue the enterprise’s existence.

         856.    Sanofi and Express Scripts were knowing and willing participants in the

  Enterprise and reaped significant profits from the conduct in which the members of the enterprise

  engaged.


                                                   174
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 175 of 188 PageID: 175



         857.    Express Scripts struck rebate deals with Sanofi to conceal the true prices of

  Lantus and to profit from the inflated rebates Sanofi agreed to pay to Express Scripts.

         858.    As a result of those rebates, Sanofi and Express Scripts perpetuated the Lantus

  Pricing Enterprise’s scheme and reaped substantial profits.

         859.    Furthermore, even as public scrutiny, media coverage, and congressional

  investigations began to focus on the rapidly inflating prices of Sanofi’s analog insulins, Express

  Scripts did not challenge Sanofi’s reported AWP prices, terminate its role in the Lantus Pricing

  Enterprise, or disclose publicly that the Lantus Direct Purchaser Prices that Plaintiff and

  members of the Classes were forced to pay actually funded the kickbacks to the PBM

  Defendants.

         860.    Sanofi could not have accomplished the purpose of the Lantus Pricing Enterprise

  without the assistance of Express Scripts.

         861.    For Sanofi to profit from the scheme, Express Scripts needed to convince health

  care payers and plan sponsors to approve formularies on which Lantus was given favorable

  treatment.

         862.    Express Scripts accomplished that objective by making a series of material

  misrepresentations and omissions. In particular, it told clients, potential clients, and investors

  that it secured significant discounts for the Lantus utilized by consumers.

         863.    However, these discounts were only significant because the AWP prices were

  artificially inflated pursuant to the Sanofi-Express Scripts Enterprise’s Price Inflation Schemes.

  The supposed discounts were the fictitious result of a deliberate scheme to create large rebates

  without lowering the real price of Lantus.




                                                   175
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 176 of 188 PageID: 176



         864.    The Sanofi-Express Scripts Enterprise engaged in and affected interstate

  commerce because, inter alia, it set the price of drugs that were sold to Plaintiff and members of

  the Classes throughout the United States, its territories, the District of Columbia, and the

  Commonwealth of Puerto Rico.

         865.    The impacts of the Sanofi-Express Scripts Enterprise’s Price Inflation Schemes

  persist to this day—i.e., the artificially inflated prices of Lantus to fund the rebates/kickbacks.

         B. Sanofi and Express Scripts Conducted and Participated in the Conduct of the
            Sanofi-Express Scripts Enterprise’s Affairs Through a Pattern of Racketeering
            Activity

         866.    During the Class Period, Sanofi and Express Scripts conducted and participated in

  the conduct of the affairs of the Sanofi-Express Scripts Enterprise through a pattern of racketeering

  activity, including acts that are indictable under 18 U.S.C. § 1341, relating to mail fraud, and 18

  U.S.C. § 1343, relating to wire fraud.

         867.    Sanofi and Express Scripts exerted control over the Enterprise and participated in

  the operation and management of the affairs of the Enterprise, directly or indirectly, in the

  following ways:

             a. Sanofi established and published the Lantus AWP prices;

             b. Sanofi regularly raised Lantus Direct Purchaser Prices and AWP prices to
                facilitate the Price Inflation Schemes;

             c. Sanofi paid Express Scripts substantial rebates/kickbacks in exchange for Express
                Scripts’ commitment to give Lantus exclusive or favorable formulary placement;

             d. Sanofi concealed from Plaintiff and members of the Classes the existence of
                rebates/kickbacks that were included in Direct Purchaser Prices;

             e. Sanofi intended that Express Scripts would distribute through the U.S. Mail and
                interstate wire facilities promotional and other materials that claimed that rebates
                (such as those applied to Lantus) saved health care purchasers money on their
                prescription needs and knew that Express Scripts did distribute those material
                misrepresentations;

                                                   176
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 177 of 188 PageID: 177




              f. Sanofi made repeated materially misleading statements to Plaintiff and members
                 of the Classes regarding the supposed Direct Purchaser Prices and AWP prices of
                 Lantus without stating that those price increases included kickbacks paid to
                 Express Scripts;

              g. Express Scripts negotiated significant rebates/kickbacks from the AWP and
                 Direct Purchaser prices for Lantus;

              h. Express Scripts developed formularies that provided Sanofi favorable placements
                 for Lantus bases on the rebates/kickbacks that Express Scripts would earn from
                 the sale of those products;

              i. Express Scripts excluded competing insulin products from certain formularies in
                 exchange for increased rebates/kickbacks;

              j. Express Scripts marketed formularies to health plan clients and made material
                 representations that the rebates/kickbacks negotiated by Express Scripts saved
                 those clients money and their members money;

              k. Express Scripts made material misrepresentations that the AWP prices that Sanofi
                 published reflected the actual prices of these insulin products and did not include
                 kickbacks received by the PBM Defendants; and

              l. Express Scripts concealed the actual rebates earned from Sanofi from health plan
                 clients and the general public, and therefore concealed the actual, net amount
                 Sanofi received for these insulin products.


          868.    Express Scripts’ conduct and participation are essential to the success of the

  enterprise. For Sanofi to maintain its net prices for its products, it required Express Scripts to select

  the products based on the rebates/kickbacks offered, rather than on which products had the lowest

  AWP prices. It also required Express Scripts to market its health plan clients that the rebates

  Sanofi offered saved the clients and their members money to conceal the actual rebates paid by

  Sanofi. Express Scripts’ participation allowed Sanofi to inflate its AWP prices, offer larger rebates

  to Express Scripts to maintain access to that portion of the market, and still earn additional profits.




                                                    177
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 178 of 188 PageID: 178



         869.    Sanofi’s and Express Scripts’ pattern of racketeering activity involved thousands

  of separate instances where Sanofi and Express Scripts used the U.S. Mail and interstate wire

  facilities in furtherance of the unlawful Price Inflation Schemes.

         870.    Based on information currently available, during the Class Period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® Cartridges 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $191.96 by February 2011.

         871.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® 100 units/ml 10ML was various prices starting at $81.10 in January 2009 and

  increasing to $248.51 by May 2016.

         872.    Based on information currently available, during the class period, Sanofi utilized

  the interstate wires to represent to FWK on different occasions that the Direct Purchaser Price of

  Lantus® Solostar® Pens 5X3ML was various prices starting at $156.65 in January 2009 and

  increasing to $372.76 by May 2016.

         873.    In all circumstances, Sanofi concealed the Price Inflation Schemes and concealed

  that Sanofi would pay a substantial portion of the quoted Direct Purchaser Prices to Express

  Scripts to fund that scheme.

         874.     Each of these fraudulent mailings and interstate wire transmissions constituted

  “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these

  violations constituted a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

  § 1961(5).




                                                  178
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 179 of 188 PageID: 179



         875.    By means of that pattern of racketeering activity, Sanofi and Express Scripts

  defrauded Plaintiff and members of the Classes.

         876.    Sanofi’s and Express Scripts’ acts of racketeering activity were related, had

  similar purposes, involved the same or similar participants and methods of commission, and had

  similar results affecting similar victims, including Plaintiff and members of the Classes.

         877.    Sanofi and Express Scripts intentionally crafted the Lantus Price Inflation

  Schemes to unlawfully enhance their own profits without regard for the effect that their illicit

  conduct would have on Plaintiff and members of the Classes, all of whom paid excessive prices

  for Lantus.

         878.    When Sanofi and Express Scripts designed and implemented their illicit scheme,

  Sanofi and Express Scripts were cognizant that Plaintiff and members of the Classes rely on the

  integrity of the pharmaceutical companies in setting Direct Purchaser Prices and AWP prices.

         879.    The pattern of racketeering activity alleged herein and the Sanofi-Express Scripts

  Enterprise are separate and distinct from each other. Likewise, Sanofi and Express Scripts are

  distinct from the Sanofi-Express Scripts Enterprise.

         880.    The pattern of racketeering activity alleged herein is continuing as of the date of

  this Complaint, and, upon information and belief, will continue unless enjoined by this Court.

         C. Sanofi’s and Express Scripts’ Use of the U.S. Mail and Interstate Wire Facilities

         881.    The Sanofi-Express Scripts Enterprise engaged in and affected interstate commerce

  because it engaged in the following activities, among others, across state boundaries: the

  transmission and publication of false and misleading information concerning the Direct Purchaser

  Prices and AWP prices of Lantus; the receipt of payments by Sanofi from Plaintiff and members

  of the Classes for analog insulin drug purchases; Sanofi’s payment of substantial rebates to Express


                                                  179
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 180 of 188 PageID: 180



  Scripts in exchange for the favorable placement of Lantus on Express Scripts’ formularies; and the

  transmission of false or incomplete statements intended to mislead health care purchasers

  regarding the existence, amount, and purpose of the rebates that Sanofi paid to Express Scripts.

         882.    During the Class Period, the Sanofi-Express Scripts Enterprise’s unlawful conduct

  and wrongful practices were carried out by an array of employees, working across state

  boundaries, who necessarily relied upon frequent transfers of documents, information, products,

  and funds by the U.S. Mail and interstate wire facilities.

         883.    The nature and pervasiveness of the Lantus Price Inflation Schemes, which was

  orchestrated out of the corporate headquarters of Sanofi and Express Scripts, necessarily required

  those entities to communicate directly and frequently by U.S. Mail and interstate wire facilities.

         884.    For example, to perpetrate the Lantus Price Inflation Schemes, Sanofi used the

  U.S. Mail and interstate wire facilities on thousands of occasions to distribute materially false

  and misleading information concerning the Direct Purchaser Prices and AWP prices of Lantus.

  Sanofi distributed those fraudulent representations in:

             a. Marketing materials concerning Sanofi’s AWP prices that Sanofi transmitted to
                health care payers and health care providers located across the country;

             b. The annual written disclosures that Sanofi made to the publishers of AWP price
                compendia regarding Lantus AWP prices and Sanofi’s mark-ups;

             c. Written materials provided to Express Scripts and telephonic discussions with
                those entities regarding Lantus markups and AWP prices and the rebates paid by
                Sanofi to Express Scripts related to that medication;

             d. Numerous e-mails and text messages between Sanofi and Express Scripts
                regarding the operation of the Lantus Pricing Enterprise’s Price Inflation
                Schemes; and pattern of racketeering activity; and

             e. Written and oral communications directed to U.S. Government agencies and
                private insurers that fraudulently misrepresented: (i) the AWP prices of Lantus;
                (ii) the existence, amount, and purpose of the Lantus rebates; and (iii) the true
                costs of Lantus after the payment of Sanofi’s rebates to Express Scripts.

                                                  180
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 181 of 188 PageID: 181




            885.   Sanofi also employed the U.S. Mail and interstate wires to provide inflated Direct

  Purchaser Prices to Plaintiff and members of the Classes and to solicit and receive payments

  from Plaintiff and members of the Classes for purchases of Lantus. Those payments constituted

  the wrongful proceeds of the racketeering activity in which Sanofi and Express Scripts engaged.

            886.   The materially false and misleading representations that Sanofi and Express

  Scripts made in furtherance of the Price Inflation Schemes that the Lantus Pricing Enterprise

  perpetrated were designed to conceal the scheme, deter investigations into Lantus pricing, and

  forestall changes to healthcare payers’ historical practice of utilizing Lantus AWP prices as a

  basis for prescription reimbursement.

            D. The Damages Caused by Sanofi’s and Express Scripts’ Lantus Price Inflation
               Schemes

            887.   Sanofi’s and Express Scripts’ pattern of racketeering activity has directly and

  proximately caused Plaintiff and members of the Classes to be injured in their business or property

  because Plaintiff and members of the Classes paid artificially inflated Direct Purchaser Prices for

  Lantus.

            888.   But for the fraudulent representations and material omissions made by Sanofi and

  Express Scripts, and the fraudulent pricing scheme the Lantus Pricing Enterprise employed,

  Plaintiff and the members of the Classes would have paid less for Lantus.

            889.   Even though the Lantus Pricing Enterprise was operated to provide Sanofi with a

  wrongfully obtained advantage over its competitors, the harm this suit seeks to remedy was not

  suffered by Sanofi’s competitors.

            890.   Plaintiff and those similarly situated were most directly harmed by Sanofi’s fraud

  and pattern of racketeering activity. There is no other plaintiff or class of plaintiffs better

                                                   181
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 182 of 188 PageID: 182



  situated to seek a remedy for the economic harms that Sanofi’s and Express Scripts’ fraudulent

  scheme caused to direct purchasers of Lantus from Sanofi.

          891.    By virtue of these violations of 18 U.S.C. § 1962(c), Sanofi and Express Scripts

  are liable to Plaintiff and members of the Classes for three times the damages they have

  sustained, the costs of this suit, including reasonable attorneys’ fees, and interest at the legal rate.

                              EIGHTEENTH CAUSE OF ACTION
                   (Against All Defendants for Violation of 18 U.S.C. § 1962(d))

          892.    Plaintiff hereby incorporates by reference the allegations contained in the

  preceding paragraphs of this Complaint.

          893.    Plaintiff asserts this cause of action against all Defendants for violation of 18

  U.S.C. § 1962(d).

          894.    As Plaintiff alleges in detail above, each of the Defendants engaged in extensive

  conduct that violated RICO § 1962(c).

          895.    Defendants’ conspiracy with the PBM Conspirators was an essential element of

  their Price Inflation Schemes. Each Defendant formed conspiracies with each of the PBM

  Conspirators to enhance the profits of Defendants and the PBM Conspirators at the expense of

  Plaintiff and members of the Classes.

          896.    Defendants and the PBM Conspirators agreed to work jointly to accomplish those

  objectives.

          897.    In addition, each of the Defendants and the PBM Conspirators undertook multiple

  overt acts in furtherance of the shared objectives of their conspiracy.

          898.    Those overt acts included the multiple acts of mail and wire fraud that Defendants

  and the PBM Conspirators committed, as Plaintiff allege in detail above.



                                                    182
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 183 of 188 PageID: 183



         899.    As a direct and proximate result of the participation of Defendants and the PBM

  Conspirators in their conspiracy and the violations of 18 U.S.C. § 1962(c) that Defendants

  committed, Plaintiff and the members of the Classes have suffered substantial financial losses.

         900.    Plaintiff and the members of the Classes made excessive payments to acquire

  Defendants’ analog insulins. In the absence of Defendants’ racketeering activity and conspiracy

  with the PBM Conspirators, the Direct Purchaser Prices for Defendants’ analog insulins would

  have been substantially lower throughout the Class Period.

         901.    Defendants’ racketeering activity and conspiracy with the PBM Conspirators also

  injured Plaintiff and the members of the Classes by suppressing the demand for Defendants’

  analog insulins during the Class Period because Defrauded Consumers could not afford to pay

  the inflated prices that prevailed at the retail level as a result of Defendants’ fraud and

  conspiratorial misconduct.

         902.    Plaintiff and the members of the Classes are therefore entitled to an award of

  compensatory and treble damages and the costs of this suit, including Plaintiff’s attorneys’ fees,

  all in amounts to be determined at trial.

                              NINETEENTH CAUSE OF ACTION
                (Against All Defendants for Liability Under N.J.S.A. § 2C:41-2(c))

         903.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

  paragraphs of this Complaint.

         904.    Defendants are liable persons under N.J.S.A. § 2C:41-2(c).

         905.    They conducted and participated in the affairs of the Levemir/Novolog Pricing

  Enterprise, the Humalog Pricing Enterprises and the Lantus Pricing Enterprise (collectively, the

  “RICO Enterprises”) through a pattern of racketeering activity.



                                                   183
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 184 of 188 PageID: 184



         906.    Each of the RICO Enterprises constitutes an enterprise under N.J.S.A. § 2C:41-1c.

  During the Class Period, each of the RICO Enterprises was engaged in, and its activities affected,

  trade or commerce.

         907.    As is set forth in detail above, each of the Defendants conducted or participated,

  directly or indirectly, in the conduct of one the RICO Enterprise’s affairs through a pattern of

  racketeering activity.

         908.    Among other things, the Defendants committed repeated acts of mail and wire

  fraud that constituted a pattern of racketeering activity under N.J.S.A. § 2C:41-1. By virtue of

  that fraudulent activity, the Direct Purchaser Prices that members of the Classes paid for

  Defendants’ analog insulins were artificially and fraudulently inflated.

         909.    As is set forth more fully above, Defendants derived substantial benefit from their

  pattern of racketeering activity.

         910.    Defendants’ fraudulent conduct did not constitute normal corporate functions.

         911.    Plaintiff and the members of the Classes were injured in their businesses and

  property by the pattern of racketeering activity they allege because they purchased Defendants’

  analog insulins at inflated prices.

         912.    members of the Classes are therefore entitled to an award of treble damages and

  the costs of this lawsuit, including reasonable attorneys’ fees.



                              TWENTIETH CAUSE OF ACTION
                (Against All Defendants for Liability Under N.J.S.A. § 2C:41-2(d))

         913.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

  paragraphs of this Complaint.

         914.    Defendants are liable persons under N.J.S.A. § 2C:41-2(c).

                                                  184
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 185 of 188 PageID: 185



         915.    Defendants conducted and participated in the affairs of the RICO Enterprises

  through a pattern of racketeering activity.

         916.    Each of the RICO Enterprises constitutes an enterprise under N.J.S.A. § 2C:41-1c.

  During the Class Period, each of the RICO Enterprises was engaged in, and its activities affected,

  trade or commerce.

         917.    As is set forth above, each of the Defendants conspired separately with each PBM

  Conspirator to further the shared objectives of the RICO Enterprises.

         918.    Pursuant to that conspiracy, Defendants agreed with the PBM Conspirators that

  they would engage in the conduct that forms the basis for the claims that Plaintiff and the

  members of the Classes assert under the New Jersey RICO statute.

         919.    Defendants and the PBM Conspirators agreed to assist one another in the planning

  and/or commission of those statutory violations. They also agreed that Defendants would

  commit the numerous predicate acts of mail and wire fraud that Plaintiff allege.

         920.    Each Defendant, and each PBM Conspirator, undertook numerous acts in

  furtherance of the shared objectives of their conspiracy. Those overt acts include the

  Defendants’ repeated acts of mail and wire fraud and the concealment of the kickbacks that

  Defendants paid to the PBM Conspirators in exchange for favorable formulary placements.

         921.    By virtue of the conspiracy between Defendants and the PBM Conspirators, the

  Direct Purchaser Prices that members of the Classes paid for Defendants’ analog insulins were

  artificially and fraudulently inflated. That conduct also suppressed the volume of the sales of

  Defendants’ analog insulins made by Plaintiff and the members of the Classes.

         922.    As is set forth more fully above, Defendants derived substantial benefit from their

  pattern of racketeering activity and the conspiracy they entered with the PBM Defendants.


                                                 185
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 186 of 188 PageID: 186



          923.    Plaintiff and the members of the Classes were injured in their businesses and

  property by Defendants’ pattern of racketeering activity and the conspiracy that they entered

  with the PBM Defendants because all members of the Classes purchased Defendants’ analog

  insulins at inflated prices and made lower sales of Defendants’ analog insulins than they would

  have made in the absence of Defendants’ illicit conduct.

          924.    Members of the Classes are therefore entitled to an award of treble damages and

  the costs of this lawsuit, including reasonable attorneys’ fees.

                                    VIII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and the members of the Classes pray for relief as set forth below:

          A.      Certification of the Classes pursuant to Federal Rule of Civil Procedure 23,

  appointment of Plaintiff as the representative, and appointment of Plaintiff’s counsel as Class

  counsel;

          B.      Permanent Injunctive relief that enjoins Defendants from violating the antitrust

  laws and requires them to take affirmative steps to eliminate the effects of the violations;

          C.      That acts alleged herein be adjudged and decreed to be unlawful restraints of trade

  in violation of the Sherman Act, 15 U.S.C. § 1;

          D.      That acts alleged herein be adjudged and decreed to be monopolization in violation

  of the Sherman Act, 15 U.S.C. § 2;

          E.      That acts alleged herein be adjudged and decreed to be in violation of the Robinson-

  Patman Act, 15 U.S.C. § 13;

          F.      Permanent injunctive relief that enjoins Defendants from violating the federal and

  New Jersey RICO laws and requires them to take affirmative steps to eliminate the effects of

  their violations;


                                                  186
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 187 of 188 PageID: 187



         G.      Declaratory relief providing that Defendants’ actions violated the federal and New

  Jersey RICO statutes;

         H.      A judgment against Defendants, jointly and severally, for the damages sustained by

  Plaintiff and the members of the Classes defined herein, and for any additional damages, penalties,

  and other monetary relief provided by applicable law, including treble damages;

         I.      Pre-judgment and post-judgment interest at the highest legal rate;

         J.      The costs of this suit, including reasonable attorneys’ fees; and

         K.      Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff, on behalf of itself and all others similarly situated, hereby requests a jury trial,

  pursuant to Federal Rule of Civil Procedure 38, on all claims so triable.

   DATED: March 31, 2020.                            Respectfully submitted,

                                                     /s/Dianne M. Nast
                                                     Dianne M. Nast (NJ #012611976)
                                                     Michael Tarringer
                                                     NastLaw LLC
                                                     1101 Market Street
                                                     Suite 2801
                                                     Philadelphia, Pennsylvania 19107
                                                     Telephone: (215) 923-9300
                                                     Facsimile: (215) 923-9302
                                                     dnast@nastlaw.com
                                                     mtarringer@nastlaw.com


                                                     Michael L. Roberts
                                                     Karen S. Halbert
                                                     ROBERTS LAW FIRM, P.A.
                                                     20 Rahling Circle
                                                     Little Rock, AR 72223
                                                     Telephone: (501) 821-5575
                                                     Facsimile: (501) 821-4474
                                                     mikeroberts@robertslawfirm.us
                                                     KarenHalbert@robertslawfirm.us

                                                  187
Case 3:20-cv-03480-BRM-LHG Document 1 Filed 03/31/20 Page 188 of 188 PageID: 188




                                        Don Barrett
                                        David M. McMullan, Jr.
                                        BARRETT LAW GROUP, P.A.
                                        P.O. Box 927
                                        404 Court Square North
                                        Lexington, Mississippi 39095-0927
                                        Telephone: (662) 834-9168
                                        Facsimile: (662) 834-2628
                                        donbarrettpa@gmail.com
                                        dmcmullan@barrettlawgroup.com


                                        Phil Elbert
                                        Charles Barrett
                                        NEAL & HARWELL, PLC
                                        1201 Demonbreun St.
                                        Suite 1000
                                        Nashville, Tennessee 37203
                                        Telephone: (615) 244-1713
                                        Facsimile: (615) 726-0573
                                        pelbert@nealharwell.com
                                        cbarrett@nealharwell.com




                                      188
